Exhibit 10.1

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

among

DFC GLOBAL CORP.,

as Holdings,

DOLLAR FINANCIAL GROUP, INC.,

as US Borrower,

NATIONAL MONEY MART COMPANY,

DOLLAR FINANCIAL U.K. LIMITED,

and

DF EUROZONE (UK) LIMITED

as Non-US Borrowers,

the Several Lenders from Time to Time Parties Hereto,

NOMURA INTERNATIONAL PLC,

as Syndication Agent,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Documentation Agent,

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent and as Security Trustee,

and

DEUTSCHE BANK SECURITIES INC., CS SECURITIES USA LLC and NOMURA SECURITIES
INTERNATIONAL, INC.,

as Lead Arrangers

Dated October 25, 2013

 

 

 



--------------------------------------------------------------------------------

SECTION 1

    

DEFINITIONS

     2   

1.1  

     Defined Terms      2   

1.2  

     Other Interpretive Provisions      37   

SECTION 2

     AMOUNT AND TERMS OF COMMITMENTS      38   

2.1  

     Commitments      38   

2.2  

     Procedure for Revolving Credit Loan Borrowing      39   

2.3  

     Swingline Loans      40   

2.4  

     Procedure for Swingline Borrowing; Refunding of Swingline Loans      40   

2.5  

     Commitment Fees, etc      41   

2.6  

     Termination or Reduction of Revolving Commitments      42   

2.7  

     Optional Prepayments      42   

2.8  

     Mandatory Prepayments      42   

2.9  

     Conversion and Continuation Options; Selection of Interest Periods;
Illegality      43   

2.10

     Limitations on Tranches      44   

2.11

     Interest Rates and Payment Dates; Currency of Account      44   

2.12

     Computation of Interest and Fees      46   

2.13

     Inability to Determine Interest Rate      46   

2.14

     Pro Rata Treatment and Payments      47   

2.15

     Yield Protection      48   

2.16

     Taxes      50   

2.17

     Indemnity      54   

2.18

     Change of Lending Office      55   

2.19

     Replacement of Lenders; Defaulting Lenders      55   

2.20

     Notes      59   

2.21

     Borrower Representative      59   

2.22

     Increase in Commitments      60   

SECTION 3

    

LETTERS OF CREDIT

     61   

3.1  

     Letter of Credit Availability      61   

3.2  

     Procedure for Issuance of Letter of Credit      61   

3.3  

     Fees and Other Charges      62   

3.4  

     L/C Participations      62   

3.5  

     Reimbursement Obligation of the Borrowers      63   

3.6  

     Obligations Absolute      63   

3.7  

     Letter of Credit Payments      64   

3.8  

     Applications      64   

SECTION 4

     REPRESENTATIONS AND WARRANTIES      64   

4.1  

     Financial Condition      64   

4.2  

     No Change      64   

4.3  

     Existence; Compliance with Law      65   

4.4  

     Power; Authorization; Enforceable Obligations      65   

4.5  

     No Legal Bar      65   

4.6  

     Litigation      65   

4.7  

     No Default      65   

4.8  

     Ownership of Property; Liens      66   

4.9  

     Intellectual Property      66   

4.10

     Taxes      66   

4.11

     Federal Regulations      66   

4.12

     Labor Matters      66   

4.13

     ERISA; Pensions      66   

4.14

     Investment Company Act; Other Regulations      67   

4.15

     Subsidiaries      67   



--------------------------------------------------------------------------------

4.16

     Use of Proceeds      67   

4.17

     Environmental Matters      68   

4.18

     Accuracy of Information, etc      68   

4.19

     Security Documents      69   

4.20

     Solvency      70   

4.21

     Regulation H      70   

4.22

     Anti-Terrorism Laws      70   

SECTION 5

     CONDITIONS PRECEDENT      71   

5.1  

     Conditions to Initial Extension of Credit      71   

5.2  

     Conditions to Each Extension of Credit      73   

SECTION 6

     AFFIRMATIVE COVENANTS      74   

6.1  

     Financial Statements      74   

6.2  

     Certificates; Other Information      75   

6.3  

     Payment of Obligations      76   

6.4  

     Maintenance of Existence; Compliance      76   

6.5  

     Maintenance of Property; Insurance      76   

6.6  

     Inspection of Property; Books and Records; Discussions      77   

6.7  

     Notices      77   

6.8  

     Environmental Laws      78   

6.9  

     Additional Loan Parties; Additional Collateral, etc      78   

6.10

     Credit Ratings      80   

6.11

     Further Assurances      80   

6.12

     Pensions      81   

6.13

     Indenture Obligors      82   

6.14

     Post-Closing Covenants      82   

6.15

     Use of Proceeds      82   

SECTION 7

     NEGATIVE COVENANTS      82   

7.1  

     Financial Condition Covenants      82   

7.2  

     Indebtedness      83   

7.3  

     Liens      85   

7.4  

     Fundamental Changes      86   

7.5  

     Disposition of Property      87   

7.6  

     Restricted Payments      88   

7.7  

     Consolidated Capital Expenditures      89   

7.8  

     Investments      89   

7.9  

     Indenture Obligors      91   

7.10

     Transactions with Affiliates      91   

7.11

     Sale Leaseback Transactions      91   

7.12

     Swap Agreements      91   

7.13

     Changes in Fiscal Periods      92   

7.14

     Negative Pledge Clauses      92   

7.15

     Clauses Restricting Subsidiary Distributions      92   

7.16

     Lines of Business      93   

7.17

     Amendments to Certain Agreements      93   

SECTION 8

     EVENTS OF DEFAULT      93   

SECTION 9

     THE AGENTS      97   

9.1  

     Appointment      97   

9.2  

     Delegation of Duties      98   

9.3  

     Exculpatory Provisions      99   

9.4  

     Reliance by Administrative Agent      99   

9.5  

     Notice of Default      100   

 

- ii -



--------------------------------------------------------------------------------

9.6    

     Non-Reliance on the Administrative Agent and Other Lenders      100   

9.7    

     Indemnification      101   

9.8    

     Resignation of Administrative Agent and Issuing Banks      101   

9.9    

     No Other Duties, etc      102   

9.10  

     Syndicated Loan Scheme      102   

9.11  

     HMRC DTTP Scheme      103   

SECTION 10

     ADDITIONAL LOAN PARTIES AND OBLIGATIONS      105   

10.1  

     Additional Borrowers      105   

10.2  

     Additional Guarantors      105   

SECTION 11

     MISCELLANEOUS      106   

11.1  

     Amendments and Waivers      106   

11.2  

     Notices      107   

11.3  

     No Waiver; Cumulative Remedies      108   

11.4  

     Survival of Representations and Warranties      109   

11.5  

     Payment of Expenses and Taxes      109   

11.6  

     Successors and Assigns; Participations and Assignments      110   

11.7  

     Adjustments; Set off      113   

11.8  

     Counterparts; Electronic Execution      114   

11.9  

     Severability      114   

11.10

     Integration      114   

11.11

     GOVERNING LAW      114   

11.12

     Submission To Jurisdiction; Agent for Service of Process; Waivers      114
  

11.13

     Acknowledgements      115   

11.14

     Releases of Guarantees and Liens      116   

11.15

     Confidentiality      116   

11.16

     WAIVERS OF JURY TRIAL      117   

11.17

     USA Patriot Act Notification      117   

11.18

     Maximum Amount      117   

11.19

     Judgment Currency      118   

11.20

     Public/Private Information      119   

11.21

     Application of Proceeds      119   

11.22

     Anti-Money Laundering Legislation      121   

 

- iii -



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A    Commitments 3.9    Existing Letters of Credit 4.1(a)    Contingent
Liabilities 4.1(b)    Current Material Acquisitions and Material Dispositions
4.6    Litigation 4.15    Subsidiaries 4.19(a)    Non-US Loan Party Lien Filings
4.19(c)    US Loan Party Lien Filings 4.19(d)    Real Property 6.14   
Post-Closing Covenants 7.2(d)    Existing Indebtedness 7.3(f)    Existing Liens

EXHIBITS:

 

A    Form of Assignment and Assumption B    Form of Borrowing Base Report C-1   
Form of US Revolving Credit Note C-2    Form of Non-US Revolving Credit Note C-3
   Form of US Swingline Note C-4    Form of Non-US Swingline Note C-5    Form of
Non-Loan Party Borrower Note D    Form of Compliance Certificate E    Form of
Intercompany Note F-1    Form of Notice of Borrowing F-2    Form of Notice of
Conversion/Continuation F-3    Form of Notice of Prepayment F-4    Form of
Notice of Additional Borrower and Assumption Agreement G1-4    Forms of Tax
Compliance Certificates H    Form of Closing Certificate I    Form of Letter of
Credit Request



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (this “Agreement”), dated October 25, 2013, is by and
among DFC GLOBAL CORP., a Delaware corporation (“Holdings”), DOLLAR FINANCIAL
GROUP, INC., a New York corporation (“DFG” and together with any entity joined
from time to time as a Borrower pursuant to Section 10.1(a), collectively, the
“US Borrowers” and each a “US Borrower”), NATIONAL MONEY MART COMPANY, an
unlimited company organized under the laws of the Province of Nova Scotia,
Canada (the “NMM”), DOLLAR FINANCIAL U.K. LIMITED, a limited liability company
incorporated under the laws of England and Wales with registered number 03701758
(“Dollar UK”), DF EUROZONE (UK) LIMITED, a limited liability company
incorporated under the laws of England and Wales with a registered number of
8440244 (“DF Eurozone”, and together with Dollar UK, NMM, and any entity joined
from time to time as a Borrower pursuant to Section 10.1(b), collectively, the
“Non-US Borrowers” and each a “Non-US Borrower” and the Non-US Borrowers
together with the US Borrowers, collectively, the “Borrowers”), any entity
joined from time to time as an Additional Borrower (as defined below) or as a
Non-Loan Party Borrower (as defined below) pursuant to Section 10.1(c), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), NOMURA INTERNATIONAL PLC, as
Syndication Agent (the “Syndication Agent”), CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Documentation Agent (the “Documentation Agent”), DEUTSCHE BANK AG,
NEW YORK BRANCH, as Administrative Agent and as Security Trustee (the
“Administrative Agent”),and DEUTSCHE BANK SECURITIES INC., CS SECURITIES USA LLC
and NOMURA SECURITIES INTERNATIONAL, INC., as Lead Arrangers (the “Lead
Arrangers”).

W I T N E S S E T H:

WHEREAS, the Borrowers have requested, and the Administrative Agent and the
Lenders have agreed to provide, a revolving credit facility in the amount of up
to $180,000,000 outstanding at any time, with the possibility of increasing such
facility by up to $50,000,000 pursuant to the terms hereof;

WHEREAS, the Borrowers desire to utilize the proceeds from the revolving credit
facility to, (i) refinance any outstanding indebtedness, including any
outstanding letters of credit, under the Existing Credit Agreement, (ii) finance
Permitted Acquisitions made by DFG and its direct or indirect Wholly Owned
Subsidiaries, (iii) finance working capital and for other general corporate
purposes of the Borrowers, and (iv) finance the payment of fees and expenses
related to the foregoing;

WHEREAS, the Borrowers have agreed to secure their respective Obligations by
granting to the Administrative Agent and/or the Security Trustee (as
appropriate), for the benefit of the Secured Parties, a first priority lien on
substantially all of their assets subject to the terms and conditions set forth
herein and in the Loan Documents; and

WHEREAS, each of the Loan Parties has agreed to guarantee or continue to
guarantee the Obligations hereunder and to secure certain of the Obligations, in
each case to the extent provided herein, by granting to the Administrative Agent
and/or the Security Trustee (as appropriate), for the benefit of the Secured
Parties, a first priority lien on substantially all of their assets subject to
the terms and conditions set forth herein and in the Loan Documents.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1 DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“ABR”: for any day, a rate per annum equal to the highest of (a) the Federal
Funds Effective Rate in effect on such day plus 0.50%, (b) to the extent
ascertainable, the LIBO Rate (which rate shall be calculated based upon an
Interest Period of one month and shall be determined on a daily basis) plus
1.00% and (c) the Prime Rate. Any change in ABR due to a change in the Prime
Rate, the Federal Funds Effective Rate or the LIBO Rate, as the case may be,
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the LIBO Rate, as the case may
be.

“ABR Loans”: any Revolving Credit Loans the rate of interest applicable to which
is based upon the ABR.

“Acquired Indebtedness”: Indebtedness assumed in connection with an Acquisition
(but excluding earn-out and non-competition obligations), and which was not
incurred in connection with, or in anticipation of, such Acquisition.

“Acquisition”: acquisitions by any Person of (a) a majority of the outstanding
Capital Stock of any other Person or (b) all or substantially all of the assets
of any other Person, or any group of assets constituting a division, line of
business, branch or unit of such other Person.

“Acquisition Expenditures”: with respect to any Permitted Acquisition, the total
aggregate purchase consideration (including, without limitation, Acquired
Indebtedness, unsecured Indebtedness to sellers and earn-out and non-competition
obligations relating thereto or arising in connection therewith).

“Additional Borrower”: any Person that is added as an additional Borrower
hereunder in accordance with the provisions set forth in either Section 10.1(a),
(b) or (c).

“Additional Commitment”: the commitment of an Additional Lender to offer
Additional Extensions of Credit pursuant to Section 2.22.

“Additional Extension of Credit”: any Extension of Credit made in respect of
Additional Commitments.

“Additional Guarantor”: any Person that is added as a Guarantor in accordance
with the provisions set forth in Section 10.2.

“Additional Lender”: at any time, any lender providing an Additional Commitment.

“Adjustment Date”: as defined in the Pricing Grid.

 

- 2 -



--------------------------------------------------------------------------------

“Administrative Agent”: Deutsche Bank AG, New York Branch, in its capacities as
the administrative agent and Security Trustee for the Lenders and other Secured
Parties under this Agreement and the other Loan Documents, together with any of
its successors or assigns in such capacities.

“Administrative Agent’s Indemnitee”: any of the Administrative Agent’s officers,
directors, employees, affiliates, agents, advisors, representatives or
controlling persons.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agreement”: as defined in the preamble hereto.

“Alternate Rate”: for any Interest Period with respect to a Revolving Credit
Loan denominated in an Approved Currency other than US Dollars, Euros, Pounds or
Canadian Dollars, the Reference Rate agreed in connection with the approval of
such Approved Currency.

“Alternate Rate Loan”: any Revolving Credit Loans the rate of interest
applicable to which is based upon an Alternate Rate.

“Anti-Terrorism Laws”: as defined in Section 4.22(a).

“Applicable Margin”: the Applicable Margin as determined pursuant to the Pricing
Grid.

“Application”: an application, in such form as an Issuing Bank may specify from
time to time, requesting such Issuing Bank to issue a Letter of Credit.

“Approved Currency”: each of (i) US Dollars, Euros, Canadian Dollars and Pounds,
and (ii) such other Eligible Foreign Currency which is designated as an Approved
Currency by the Borrowers with the approval of all Lenders, in their sole and
absolute discretion, from time to time.

“Approved Fund”: as defined in Section 11.6(b)(ii).

“Assignee”: as defined in Section 11.6(b)(i).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A hereto.

“Attributable Debt”: in respect of a Sale Leaseback Transaction, at the time of
determination, the present value of the obligation of the Person that acquires,
leases or licenses back the right to use all or a material portion of the
subject property for net rental, license or other payments during the remaining
term of the lease, license or other arrangement included in such Sale Leaseback
Transaction including any period for which such lease, license or other
arrangement has been extended or may, at the sole option of the other party (or
parties) thereto, be extended. Such present value shall be calculated using a
discount rate equal to the rate of interest implicit in such transaction,
determined in accordance with GAAP.

 

- 3 -



--------------------------------------------------------------------------------

“Available Commitment”: as to any Lender at any time, an amount equal to the
excess, if any, of (a) such Lender’s Commitment then in effect over (b) such
Extensions of Credit by such Lender then outstanding; provided that in
calculating any Lender’s Extensions of Credit for the purpose of determining
such Lender’s Available Commitment pursuant to Section 2.1(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benefitted Lender”: as defined in Section 11.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Bond”: as defined in Section 9.1(c).

“Bond Pledge Agreement”: as defined in Section 9.1(c).

“Borrower Materials”: as defined in Section 11.20.

“Borrower Representative”: as defined in Section 2.21(a).

“Borrowers”: as defined in the preamble hereto.

“Borrowing”: Loans of the same Type and in the same Approved Currency, made,
converted or continued on the same date and, in the case of LIBO Loans, CDOR
Loans or Alternate Rate Loans, as to which a single Interest Period is in
effect.

“Borrowing Base Report”: a report in the form attached hereto as Exhibit B,
certified by a Responsible Officer of each Borrower.

“Borrowing Date”: any Business Day specified by any Borrower or Non-Loan Party
Borrower as a date on which such Person requests a Loan to be made hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: any day that is not a Saturday, Sunday or other day on which
commercial banks in New York and California are authorized or required by law to
remain closed; provided that (a) if such day relates to any interest rate
settings as to Foreign Currency Advances denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such Foreign
Currency Advance, or any other dealings in Euro to be carried out pursuant to
this

 

- 4 -



--------------------------------------------------------------------------------

Agreement in respect of any such Foreign Currency Advance, a “Business Day”
means any day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) System is open (or if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement); (b) if such day relates to
any interest rate settings as to a Foreign Currency Advance denominated in a
Foreign Currency other than Euro, “Business Day” means any day on which dealings
in deposits in the relevant Foreign Currency are conducted by and between banks
in London or other applicable offshore interbank market for such currency; and
(c) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Euro in respect of a Foreign Currency Advance
denominated in a currency other than Euro, or any other dealings in any currency
other than Euro to be carried out pursuant to this Agreement in respect of any
such Foreign Currency Advance (other than any interest rate settings), “Business
Day” means any day on which banks are open for foreign exchange business in the
principal financial center of the country of such currency.

“Canadian Borrowers”: NMM and any party organized or existing under the laws of
Canada or one of the provinces or territories of Canada which becomes a Non-US
Borrower pursuant to Section 10.1(b).

“Canadian Dollar” and “CDN $”: dollars in lawful currency of Canada.

“Canadian General Security Agreement”: the Canadian General Security Agreement
to be executed and delivered by Canadian Loan Parties hereunder, as may be
amended, restated, supplemented or otherwise modified from time to time.

“Canadian Guarantee Agreement”: the Canadian Guarantee Agreement to be executed
and delivered by Canadian Loan Parties hereunder, as may be amended, restated,
supplemented or otherwise modified from time to time.

“Canadian IP Security Agreement”: the Canadian IP Security Agreement to be
executed and delivered by NMM hereunder, as may be amended, restated,
supplemented or otherwise modified from time to time.

“Canadian Loan Party”: any Canadian Borrower or Canadian Subsidiary Guarantor.

“Canadian Pension Plans”: each pension, superannuation benefit or retirement
savings plan, arrangement or scheme including any pension plan, top-up pension
or supplemental pension, “registered retirement savings plan” (as defined in the
ITA), “registered pension plan” (as defined in the ITA) and “retirement
compensation arrangement” (as defined in the ITA) that is maintained or
contributed to by any Group Member for its employees or former employees in
Canada, but does not include the Canada Pension Plan or the Quebec Pension Plan
as maintained by the Government of Canada or the Province of Quebec.

“Canadian Pledge Agreements”: the collective reference to the Canadian Pledge
Agreements to be executed and delivered by certain Canadian Loan Parties
hereunder, each as may be amended, restated, supplemented or otherwise modified
from time to time.

“Canadian Prime Rate”: for any day, a fluctuating rate per annum equal to the
highest of (a) the variable per annum rate of interest quoted in the Wall Street
Journal, Money Rates Section as the Prime Rate, as in effect from time to time,
for Canadian Dollar loans in Canada and (b) the rate of interest per annum that
is equal to the sum of (i) the CDOR Rate for a one month Interest Period and
(ii) 1.00% per annum.

 

- 5 -



--------------------------------------------------------------------------------

“Canadian Security Agreements”: the collective reference to (a) the Canadian
General Security Agreement, (b) the Canadian IP Security Agreement, (c) the
Canadian Pledge Agreements and (d) the Deeds of Hypothec, the Bonds and the Bond
Pledge Agreements.

“Canadian Subsidiary”: any Subsidiary of Holdings organized or existing under
the laws of Canada or one of the provinces or territories of Canada.

“Canadian Subsidiary Guarantors”: each Canadian Subsidiary (other than a
Canadian Borrower) that is, or is required to join as, a party to the Canadian
Guarantee Agreement from time to time.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures (whether paid in cash or other consideration or
accrued as a liability and including that portion of Capital Lease Obligations
which is capitalized on the consolidated balance sheet of such Person) by such
Person and its Subsidiaries during such period for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that, in conformity with GAAP, are included in “additions to
property, plant or equipment” or comparable items reflected in the consolidated
statement of cash flows of such Person and its Subsidiaries; provided that
Capital Expenditures shall not include expenditures (a) financed with any
insurance or condemnation proceeds or (b) under any Permitted Acquisition.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including
common stock and preferred stock), any and all equivalent ownership interests in
a Person (other than a corporation), including partnership interests (general
and limited), and membership and limited liability company interests, and any
and all warrants, rights or options to purchase any of the foregoing; provided,
that Indebtedness that is convertible into Capital Stock shall not constitute
Capital Stock prior to such conversion.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Bank. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“Cash Equivalents”: (a) Approved Currencies (or, in the case of any Foreign
Subsidiary, such Foreign Currencies held by it from time to time in the ordinary
course of its business); (b) marketable direct obligations issued by, or
unconditionally guaranteed by any OECD Country or issued by any agency thereof
and backed by the full faith and credit of any OECD Country, in each case
maturing within one year from the date of acquisition; (c) certificates of
deposit, time deposits, eurodollar time deposits, overnight bank deposits or
banker’s acceptances having maturities of twelve (12) months or less from the
date of acquisition issued by any Lender or by any commercial bank organized
under the laws of any OECD Country or any state thereof having combined capital
and surplus of not less than

 

- 6 -



--------------------------------------------------------------------------------

$500,000,000; (d) commercial paper of an issuer rated at least A-1 by S&P or P-1
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within twelve (12) months from
the date of acquisition; (e) repurchase obligations of any Lender or of any
commercial bank satisfying the requirements of clause (c) of this definition,
having a term of not more than thirty (30) days, with respect to securities
issued or fully guaranteed or insured by the any OECD Country; (f) securities
with maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth, province or territory of the United
States, Canada or the United Kingdom, by any political subdivision or taxing
authority of any such state, commonwealth, province or territory or by any
foreign government, the securities of which (as the case may be) have a rating
of at least AA by S&P or Aa by Moody’s; (g) securities with maturities of twelve
(12) months or less from the date of acquisition which are backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (c) of this definition; (h) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (g) of this definition; or (i) money market funds that
(i) comply with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AA by S&P or Aa by Moody’s and
(iii) have portfolio assets of at least $3,000,000,000, or (j) instruments
denominated in any currency which investments are comparable in credit quality
and tenor to those referred to in clauses (a) through (i) above, and customarily
used by corporations for cash management purposes in any jurisdiction outside
the United States to the extent reasonably required in connection with any
business conducted by any Subsidiary organized in such jurisdiction.

“Cash Management Obligations”: obligations owed by any Loan Party to any Lender,
or any Affiliate of a Lender, in respect of any overdraft and related
liabilities arising from treasury, depository or cash management services
(including the provision of commercial credit cards, purchase cards and merchant
card services) or any automated clearing house transfers of funds.

“Cash Management Obligations Agreement”: any agreement entered into by any Loan
Party and any Lender, or any Affiliate of a Lender, in respect to Cash
Management Obligations.

“CDOR Loans”: any Loans the rate of interest applicable to which is based upon
the CDOR Rate.

“CDOR Rate”: with respect to each day during an Interest Period pertaining to a
CDOR Loan, the interest rate (rounded to the nearest 1/100th of 1% (with .005%
being rounded up) which is the rate based on the average rate applicable to
Canadian Dollar bankers’ acceptances, for a term comparable to such Interest
Period, appearing on the “Reuters Screen CDOR Page” (as defined in the
International Swaps and Derivatives Association, Inc. 1991 definitions, as
modified and amended from time to time) at approximately 11:00 a.m. (New York
City time) on the first day of such Interest Period, or if such date is not a
Business Day, then on the immediately preceding Business Day; provided, that if
such rate does not appear on the Reuters Screen CDOR Page on such date as
contemplated, then the CDOR Rate for such Interest Period shall be the rate for
a term comparable to such Interest Period applicable to Canadian Dollar bankers’
acceptances quoted by a bank listed in Schedule 1 of the Bank Act (Canada) and
selected by the Administrative Agent.

“Certificated Securities”: as defined in Section 4.19(c).

“Change of Control”: at any time: (a) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange
Act), directly or indirectly, of more than 35% of the voting power for the
election

 

- 7 -



--------------------------------------------------------------------------------

of directors of Holdings (determined on a fully diluted basis); (b) the board of
directors of Holdings shall cease to consist of a majority of Continuing
Directors; (c) Holdings shall cease to own and Control, of record and
beneficially (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange Act),
directly, 100% of each class of outstanding Capital Stock of DFG free and clear
of all Liens (except Permitted Capital Stock Liens); (d) DFG shall cease to
beneficially (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange Act)
own and Control, directly, or indirectly through Wholly-Owned Subsidiaries of
DFG, 100% of each class of outstanding Capital Stock of the other Borrowers,
Non-Loan Party Borrowers and Subsidiary Guarantors, free and clear of all Liens
(except Permitted Capital Stock Liens); or (e) the occurrence of a “change of
control” or similar fundamental change giving holders of any HY Notes or
Existing Convertible Notes the right to require the repurchase or redemption of
such notes.

“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied.

“Closing Date Loans”: as defined in Section 2.2.

“CLP Assets”: all current or delinquent consumer loans and other extensions of
credit (including pawn receivables) to individuals made or purchased by and in
the name of any Group Member, in the ordinary course of business, together with
all collateral security and other credit support therefor, the related Contract
Files and Servicing Files, the right to receive payments under such CLP Assets,
and other assets which are customarily transferred or in respect of which
security interests are customarily granted in connection with asset
securitization transactions involving such assets and all proceeds of any of the
foregoing.

“CLP Assets Disposition Agreement”: asset disposition agreements that provide
for the sale or other disposition by any Group Member for fair market value
consideration payable solely in cash, to any applicable purchaser, of any CLP
Assets Disposition Collateral of such Group Member on a non-recourse basis
(other than recourse for breaches of standard representations and warranties as
would be made in connection with a true sale of such CLP Assets).

“CLP Assets Disposition Collateral”: with respect to any CLP Assets Disposition
Agreement, the CLP Assets which are the subject thereof.

“CLP Financing”: Non-Recourse CLP Financing or CLP Warehouse Financing.

“CLP Warehouse Financing”: Indebtedness incurred by any Group Member which is
both (a) incurred to fund the origination of CLP Assets to be made or purchased
by such Group Member and (b) secured solely by such CLP Assets.

 

- 8 -



--------------------------------------------------------------------------------

“Code”: the Internal Revenue Code of 1986, as amended.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Commitment”: as to any Lender, the obligation of such Lender to make Revolving
Credit Loans and participate in Swingline Loans and Letters of Credit, in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof.

“Commitment Fee Rate”: the Commitment Fee Rate as determined pursuant to the
Pricing Grid.

“Commitment Period”: the period from and including the Closing Date to the
Termination Date.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: any Group Member or other entity, whether or not
incorporated, that is under common control with such Group Member within the
meaning of Section 4001 of ERISA or is part of a group that includes any Group
Member and that is treated as a single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit D hereto.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Capital Expenditures”: for any period, the Capital Expenditures of
the Group Members, determined on a consolidated basis.

“Consolidated EBITDA”: for any period, EBITDA of the Group Members, determined
on a consolidated basis.

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA plus the Currency Adjustment Reserve for such period
less the aggregate amount actually paid by any Group Member during such period
on account of Consolidated Capital Expenditures (excluding the principal amount
of Indebtedness (other than any Loans) incurred in connection with such
expenditures) plus Consolidated Lease Expense for such period to
(b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) capitalized lease
payments made during such period, (c) Consolidated Lease Expense for such
period, and (d) scheduled payments made during such period on account of
principal of Indebtedness of any Group Member.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Group Members
for such period with respect to all

 

- 9 -



--------------------------------------------------------------------------------

outstanding Indebtedness of the Group Members (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net payments (positive or negative) under Swap
Agreements in respect of interest rates to the extent such net payments are
allocable to such period in accordance with GAAP).

“Consolidated Lease Expense”: for any period, the aggregate amount of rental
payments made by the Group Members for such period with respect to leases of
real and personal property, determined on a consolidated basis in accordance
with GAAP.

“Consolidated Net Income”: for any period, the Net Income of the Group Members,
determined on a consolidated basis; provided that there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Group Members, (b) the
income (or deficit) of any Person (other than a Subsidiary of DFG) in which any
Group Member has an ownership interest, except to the extent that any such
income is actually received by the such Group Member in the form of dividends or
similar distributions, (c) the undistributed earnings of any Group Member that
is not a Loan Party to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary and (d) the income (or deficit)
of, and any amounts referred to in clause (b) above paid to, any consolidated
Subsidiary that is not a Wholly Owned Subsidiary of DFG to the extent such
income or loss or such amounts are attributable to the noncontrolling interest
in such consolidated Subsidiary.

“Consolidated Secured Leverage Ratio”: as at the last day of any period, the
ratio of (a) Consolidated Secured Total Debt on such day to (b) Consolidated
EBITDA plus the Currency Adjustment Reserve for such period.

“Consolidated Secured Total Debt”: at any date, the sum, without duplication, of
(a) the Consolidated Total Debt at such date that is secured by a Lien on any
asset or property of any Group Member and (b) the Capital Lease Obligations of
the Group Members at such date, determined on a consolidated basis in accordance
with GAAP.

“Consolidated SPE”: an SPE which, pursuant to GAAP, is required to be
consolidated with the other Group Members in the calculation of any financial
covenant set forth in Section 7.1 hereof

“Consolidated SPE Financing”: any Non-Recourse CLP Financing in which the “SPE”
is a “Consolidated SPE” and for which the Administrative Agent has received an
opinion of legal counsel to the Group Members, in form and substance reasonably
satisfactory to the Administrative Agent, opining as to both the entity’s status
as an SPE and the financing’s status as a Non-Recourse CLP Financing.

“Consolidated SPE Indebtedness”: Indebtedness incurred by a Consolidated SPE
pursuant to a Consolidated SPE Financing.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Group Members at such date, determined on a consolidated
basis in accordance with GAAP, but excluding any liabilities referred to in
clause (f) of the definition of “Indebtedness”.

“Continuing Directors”: the directors of Holdings on the Closing Date and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by at least 66- 2⁄3% of the
then Continuing Directors.

 

- 10 -



--------------------------------------------------------------------------------

“Contract File”: for any CLP Asset, the original documents evidencing the loan
made thereunder and all other documents, instruments, agreements and other
information relating thereto and to the obligor thereunder.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Contribution Notice”: a contribution notice issued by the Pensions Regulator
under Section 38 or Section 47 of the Pensions Act 2004.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.

“Criminal Code Section”: as defined in Section 11.18(c).

“Currency Adjustment Reserve”: as of any date of determination, means an amount
equal to the sum of:

(i) (A) in the case of any date of determination occurring after the Closing
Date and to and including June 30, 2014, $3,753,758, and (B) in the case of any
date of determination occurring after June 30, 2014, the amount of the Currency
Adjustment Reserve as of the end of the immediately preceding Fiscal Year, and

(ii) the lesser of:

(A) the difference between (1) the sum of Consolidated EBITDA for the fiscal
quarter then ended and each prior fiscal quarter ending in the same Fiscal Year
but after June 30, 2013, adjusted, for each such quarter, to reflect an exchange
rate for any components thereof converted from a Foreign Currency to US Dollars
in order to determine Consolidated EBITDA equal to the FX Reference Rate for
such Foreign Currency for such fiscal quarter (in substitution of the exchange
rate which would be used to calculate such Consolidated EBITDA in accordance
with GAAP) and (2) Consolidated EBITDA for the same fiscal quarters (such amount
being a positive number to the extent that (1) exceeds (2), and a negative
number to the extent that (2) exceeds (1)); and

(B) 15% of Consolidated EBITDA for the four fiscal quarters most recently ended
as of such determination date;

provided, that, the amount of the Currency Adjustment Reserve (positive or
negative) shall not exceed 25% of Consolidated EBITDA for the four fiscal
quarters ending on such date of determination.

“Currency Increment”: as to any Approved Currency, the unit increments of such
Approved Currency in which Borrowings, conversions, continuations and
prepayments may be made, and Letters of Credit issued, which shall be: (a) for
US Dollar denominated (i) ABR Loans, 500,000 or a

 

- 11 -



--------------------------------------------------------------------------------

whole multiple of 100,000 in excess thereof, (ii) LIBO Loans, 5,000,000 or a
whole or multiple of 1,000,000 in excess thereof, (iii) Swingline Loans, 100,000
or a whole or multiple of 50,000 in excess thereof, or (iv) Letters of Credit,
100,000 or more; (b) for Canadian Dollar denominated (i) CDOR Loans, 5,000,000
or a whole or multiple of 1,000,000 in excess thereof, (ii) Swingline Loans,
100,000 or a whole or multiple of 50,000 in excess thereof, or (iii) Letters of
Credit, 100,000 or more; (c) for Euro and Pound denominated (i) LIBO Loans,
4,000,000 or a whole or multiple of 1,000,000 in excess thereof, (ii) Swingline
Loans, 100,000 or a whole or multiple of 50,000 in excess thereof or
(iii) Letters of Credit, 100,000 or more; and (d) for any Alternate Rate Loans
and Letters of Credit denominated in other Approved Currencies, such amounts as
specified by the Administrative Agent and the time of approval of such currency
by the Lenders.

“Deed of Hypothec”: as defined in Section 9.1(c).

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: subject to Section 2.19(c), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrowers in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or any Issuing Bank or Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Bankruptcy Event, or (ii) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19(c)) upon delivery of written notice of such
determination to the Borrower, each Issuing Bank, each Swingline Lender and each
Lender.

 

- 12 -



--------------------------------------------------------------------------------

“Disposition”: with respect to any property (including, without limitation,
Capital Stock of any Subsidiary of Holdings), any sale, lease, Sale Leaseback
Transaction, assignment, conveyance, transfer or other disposition thereof and
any issuance of Capital Stock of any Subsidiary of Holdings. The terms “Dispose”
and “Disposed of” shall have correlative meanings.

“Disqualified Stock”: with respect to any Person, any Capital Stock of such
Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder) or upon
the happening of any event:

(i) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise;

(ii) is convertible or exchangeable for Indebtedness or Disqualified Stock
(excluding Capital Stock convertible or exchangeable solely at the option of
such Person; provided that any such conversion or exchange will be deemed an
incurrence of Indebtedness or Disqualified Stock, as applicable); or

(iii) is redeemable at the option of the holder thereof, in whole or in part,

in each case to the extent such event will or, at the election of the holder,
may occur on or prior to the 91st day after the Termination Date; provided that
any Capital Stock that would not constitute Disqualified Stock but for
provisions thereof giving holders thereof the right to require such Person to
repurchase or redeem such Capital Stock upon the occurrence of an “asset sale”
or “change of control” occurring on or prior to the 91st day after the
Termination Date will not constitute Disqualified Stock.

“Dollar Equivalent Amount”: as of any date of determination, (a) with respect to
any amount denominated in US Dollars, such amount and (b) with respect to any
amount denominated in a currency other than US Dollars, the equivalent amount
thereof in US Dollars as determined by Administrative Agent at such time on the
basis of the Exchange Rate for the purchase of US Dollars with such currency.

“DTTP Scheme”: the Double Taxation Treaty Passport Scheme as described in HMRC
guidelines dated May 2010.

“Earn-out Obligations”: contingent payment obligations of Holdings or any of its
Subsidiaries incurred in connection with the acquisition of assets or
businesses, which obligations are payable based on the performance of the assets
or businesses so acquired or other similar contingencies; provided that the
amount of such obligations outstanding at any time shall be the amount (if any)
required to be reflected as a liability on a balance sheet (excluding the
footnotes thereto) in accordance with GAAP.

“EBITDA”: with respect to any Person, for any period, Net Income of such Person
for such period plus, without duplication and to the extent reflected as a
charge in the statement of such Net Income for such period, the sum of
(a) income tax expense, (b) interest expense, amortization or write off of debt
discount and debt issuance costs, and commissions, discounts and other fees and
charges associated with any Indebtedness, (c) depreciation and amortization
expense, (d) amortization or write-off of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary or
non-recurring expenses or losses that do not constitute loan loss reserves
(including, whether or not otherwise includable as a separate item in the
statement of such Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), (f) non-cash losses or charges
associated with the write down or impairment of goodwill or other assets under
ASC 350-20 (formerly

 

- 13 -



--------------------------------------------------------------------------------

SFAS No. 142) or any successor thereto, (g) non-cash stock compensation expense,
(h) unrealized mark to market losses, and (i) costs associated with acquisitions
under ASC 805-10, minus, to the extent included in the statement of such Net
Income for such period, the sum of (i) interest income, (ii) any extraordinary
or non-recurring income or gains (including, whether or not otherwise includable
as a separate item in the statement of such Net Income for such period, gains on
the sales of assets outside of the ordinary course of business), (iii) income
tax credits (to the extent not netted from income tax expense), (iv) unrealized
mark to market gains, and (v) any other non-cash income.

“Eligible Assignee”: (a) any Lender, any Affiliate of a Lender and any Approved
Fund (any two or more Approved Funds with respect to a particular Lender being
treated as a single Eligible Assignee for all purposes hereof), and (b) any
commercial bank, insurance company, investment or mutual fund or other entity
that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course;
provided that neither any Borrower nor any Affiliate of any Borrower shall be an
Eligible Assignee.

“Eligible CLP Assets”: (a) with respect to any Loan Party, the aggregate
outstanding principal balance of all CLP Assets owned by such Loan Party, minus
(b) the amount of the loan loss reserve established by such Loan Party with
respect to such CLP Assets, provided that such calculation shall exclude,
without duplication, CLP Assets which:

(i) are subject to any CLP Financing or any CLP Assets Disposition Agreement;

(ii) are in default or are referred to a collection department or agency;

(iii) are the subject of any defense to payment or any assertion by the obligor
thereunder that such CLP Assets are subject to setoff, or that the obligor
disputes its liability thereunder (or the amount thereof) but only to the extent
of such setoff or dispute;

(iv) are subject to any proceeding of the type described in Section 8(f) (or the
obligor thereunder is the subject of an event or condition of the type described
in Section 8(f));

(v) except as may be otherwise approved by the Administrative Agent in
connection with the addition of any additional Non-US Loan Party, are not
payable in US Dollars, Pounds, Euros or Canadian Dollars or the obligor
thereunder is located outside the United States, the United Kingdom or Canada;

(vi) are outstanding past their stated maturity date;

(vii) do not comply with all material and applicable laws, rules, regulations
and orders of any Government Authority, including the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board
of Governors of the Federal Reserve System; or

(vii) are not subject to a valid and perfected or registered first priority Lien
in favor of the Administrative Agent.

“Eligible Foreign Currency”: for any period, any Foreign Currency for which an
FX Reference Rate is available and which is readily transferrable and
convertible into US Dollars on the international interbank market.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or

 

- 14 -



--------------------------------------------------------------------------------

other Requirements of Law (including common law) regulating, relating to or
imposing liability or standards of conduct concerning protection of the
environment or human health and safety as it relates to environmental
protection, as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended.

“Euros” and “€”: the single currency of Participating Member States.

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Exchange Rate”: on any day with respect to any currency (the “Initial
Currency”), the rate at which such currency may be exchanged into another
currency (the “Exchange Currency”), as set forth at approximately 11:00 a.m.
(London time) on such day on the Reuters World Currency Page for the Initial
Currency; in the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrowers, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of the Initial Currency are then
being conducted, at or about 10:00 a.m. (New York City time) on such date for
the purchase of the Exchange Currency for delivery two (2) Business Days later;
provided that if at the time of any such determination, no such spot rate can
reasonably be quoted, the Administrative Agent may use any reasonable method as
it deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error.

“Excluded Swap Obligation”: with respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the guaranty of such Loan Party
of, or the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:

(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes;

(b) in relation to any payment to be made under this Agreement or any other Loan
Document by a UK Borrower (or a Non-Loan Party Borrower that is a UK
Subsidiary), any Tax or any amount for or on account of any Tax that is required
by law to be deducted or withheld

 

- 15 -



--------------------------------------------------------------------------------

from amounts payable to a Lender where, on the date on which the payment falls
due (i) such Lender is not, or has ceased to be, a UK Qualifying Lender
(otherwise than by reason of any change after the date it became a Lender under
this Agreement in, or in the interpretation, administration, or application of,
any law or UK Treaty, or any published practice or published concession of any
relevant taxing authority) and such payment could have been made to the Lender
without such a deduction or withholding for or on account of Tax if the Lender
had been a UK Qualifying Lender, (ii) in the case of a UK Treaty Lender, a UK
Borrower (or Non-Loan Party Borrower that is a UK Subsidiary) is able to
demonstrate that the payment could have been made to the Lender without a
deduction or withholding for or on account of Tax had the Lender complied with
its obligations as regards treaty formalities under Section 2.16(g), (iii) in
the case of a UK Non-Bank Lender, a direction under section 931 of the UK Taxes
Act (as that provision has effect on the date on which the relevant UK Non-Bank
Lender became a party to this Agreement), which related to the relevant payment,
has been given (and not revoked), a UK Borrower (or Non-Loan Party Borrower that
is a UK Subsidiary) has notified that UK Non-Bank Lender of the precise terms of
that direction and deduction or withholding for or on account of tax is required
to be made from the relevant payment solely because that direction has been
given (and not revoked) or (iv) in the case of a UK Non-Bank Lender, the
relevant Lender has not given a Tax Confirmation to the UK Borrower (or Non-Loan
Party Borrower that is a UK Subsidiary) and the amount payable could have been
made to the relevant Lender without deduction or withholding for or on account
of any tax if that Lender had given a Tax Confirmation to the UK Borrower (or
Non-Loan Party Borrower that is a UK Subsidiary), on the basis that the Tax
Confirmation would have enabled the UK Borrower (or Non-Loan Party Borrower that
is a UK Subsidiary) to have formed a reasonable belief that the payment was an
“excepted payment” for the purpose of section 930 of the UK Taxes Act;

(c) in the case of a Lender, any United States withholding Taxes imposed on
amounts payable to or for the account of such any Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) at the time such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19) or (ii) such Lender changes its lending office, becomes a party to
this Agreement, except in each case to the extent that, pursuant to
Section 2.16, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office;

(d) any Taxes attributable to a Recipient’s failure to comply with the
requirements of paragraph (h) of Section 2.16; and

(e) any United States federal withholding Taxes imposed under FATCA.

“Executive Order”: as defined in Section 4.22(a).

“Existing Convertible Notes”: collectively, (a) the 2.875% Senior Convertible
Notes Due 2027 issued by Holdings pursuant to the Indenture dated June 27, 2007,
between Holdings and U.S. Bank National Association, as Trustee, (b) the 3.00%
Senior Convertible Notes Due 2028 issued by Holdings pursuant to the Indenture
dated December 21, 2009, between Holdings and U.S. Bank National Association, as
Trustee, and (c) the 3.25% Senior Convertible Notes due 2017 issued by Holdings
pursuant to the Indenture dated April 16, 2012 between Holdings and U.S. Bank
National Association, as Trustee.

 

- 16 -



--------------------------------------------------------------------------------

“Existing Credit Agreement”: the Second Amended and Restated Credit Agreement
dated as of March 3, 2011, by and among Holdings, the Borrowers, the lenders
party thereto and Wells Fargo as Administrative Agent, as amended by a First
Amendment dated December 23, 2011, a Second Amendment dated December 31, 2012
and a Third Amendment dated June 25, 2013.

“Existing Wells Swap”: that certain Swap Agreement evidenced by an ISDA Master
Agreement (Multicurrency – Cross Border), dated as of April 25, 2012, among
Wells Fargo, the US Borrower, NMM and Dollar UK, as modified by that certain
Schedule thereto, dated as of April 25, 2012, and an Amended and Restated Cross
Currency Rate Swap Transaction Confirmation, dated April 30, 2012, between NMM
and Wells Fargo.

“Extensions of Credit”: as to any Lender at any time, (a) the aggregate
Outstanding Amount of the Revolving Credit Loans of such Lender plus (b) such
Lender’s Percentage multiplied by the Outstanding Amount of all (i) L/C
Obligations, plus (ii) Swingline Loans.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers (or, if such day is not a Business Day,
for the next preceding Business Day), as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Letter”: that certain letter agreement dated October 4, 2013 among
Holdings, Deutsche Bank Securities Inc. and the Administrative Agent relating to
certain fees payable in connection with this Agreement and other matters set
forth therein, as may be amended, restated, supplemented or otherwise modified
from time to time.

“Fee Payment Date”: (a) the last Business Day of each March, June, September and
December, (b) the Termination Date and (c) the date the Commitments are reduced
to zero.

“Financial Support Direction”: a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004.

“Fiscal Year”: the fiscal year of Holdings, being, on the date hereof, each
period from July 1 of a year through June 30 of the following year.

“Foreign Currency”: an official national currency of any nation other than the
United States and which constitutes freely-transferrable and lawful money under
the laws of the country of issuance.

“Foreign Currency Advance”: a Borrowing denominated in a Foreign Currency.

“Foreign Lender”: (a) if the Borrower is a US Person, a Lender that is not a US
Person, and (b) if the Borrower is not a US Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for Tax purposes, and shall include, for the avoidance of doubt,
with respect to any UK Borrower (or Non-Loan Party Borrower that is a UK
Subsidiary), a UK Treaty Lender.

 

- 17 -



--------------------------------------------------------------------------------

“Foreign Subsidiary”: any Subsidiary of Holdings that is not a US Subsidiary.

“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to any Issuing Bank, such Defaulting Lender’s Percentage of the outstanding L/C
Obligations with respect to Letters of Credit issued by such Issuing Bank other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to any Swingline Lender,
such Defaulting Lender’s Percentage of outstanding Swingline Loans made by such
Swingline Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

“Funding Default”: as defined Section 2.14(c).

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrowers
and the Lenders.

“FX Reference Rate”: for any Foreign Currency, as of any covenant calculation
date, the exchange rate used in preparing the annual audited financial
statements of Holdings for the immediately preceding Fiscal Year (or, if no such
exchange rate then exists for such currency, the Exchange Rate for such Foreign
Currency as of a date reasonably selected by Holdings that is on or about the
date that Holdings and its Subsidiaries first recorded transactions in such
Foreign Currency).

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that, for purposes of Section 7.1, GAAP shall
be determined on the basis of such principles in effect on June 30, 2013 and
consistent with those used in the preparation of the most recent audited
financial statements delivered on or prior to the date hereof pursuant to
Section 6.1(a); provided that, notwithstanding any other provision contained
herein, (a) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of Holdings or any
of its Subsidiaries at “fair value”, as defined therein, and (b) the principal
amount of any Indebtedness of Holdings or any of its Subsidiaries in the form of
the Existing Convertible Notes or any other Indebtedness that is convertible
into Capital Stock shall be valued at the stated amount thereof, without any
reduction on account of the equity component thereof. In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then Holdings, the Borrowers and the Administrative Agent
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the Borrowers’ financial condition shall
be the same after such Accounting Changes as if such Accounting Changes had not
been made. Until such time as such an amendment shall have been executed and
delivered by Holdings, the Borrowers, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

 

- 18 -



--------------------------------------------------------------------------------

“Global Borrowing Base”: at any date, eighty-five percent (85%) of the sum of
each of the following, without duplication: (a) cash of any Loan Party held
overnight in such Loan Party’s Store Safe; (b) the cash balances held in Store
Accounts of Loan Parties; (c) the amount payable under checks properly endorsed
to a Loan Party and held in such Loan Party’s Store Safe or converted to
electronic form; (d) clearing house transfers to a Loan Party initiated on the
previous day and transfers of same-day funds to a Loan Party to be credited to
such Loan Party’s Store Account; (e) cash held overnight by armored car carriers
for the benefit of Loan Parties; (f) cash balances held in demand deposit
accounts and/or investment accounts of Loan Parties on which the Administrative
Agent, for the benefit of the Secured Parties, has been granted a first priority
perfected Lien; and (g) Eligible CLP Assets of Loan Parties; provided that, in
no event shall any of the items described in subparagraphs (a) through (g) above
be included in any calculation of the “Global Borrowing Base” to the extent any
of the same are subject to any Liens other than Permitted Liens.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

“Group Members”: Holdings and each of its Subsidiaries, including without
limitation, each Loan Party and Non-Loan Party Borrower.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (a) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(b) to advance or supply funds (i) for the purchase or payment of any such
primary obligation or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation or
(d) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (x) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (y) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrowers in good faith.

“Guarantors”: without duplication, the collective reference to US Obligation
Guarantors and the Non-US Obligation Guarantors.

 

- 19 -



--------------------------------------------------------------------------------

“HMRC”: HM Revenues & Customs.

“Holdings”: as defined in the preamble hereto.

“HY Indenture”: that certain Indenture dated as of December 23, 2009 by and
among NMM, as issuer, various of the Guarantors, as guarantors, and U.S. Bank
National Association, as trustee, as maybe amended, restated, modified,
supplemented or replaced in accordance with Section 7.02(k).

“HY Note Transition Date”: the earlier of (a) the date the HY Notes outstanding
on the Closing Date shall have been redeemed, repaid or otherwise retired in
full and (b) the date which is one hundred twenty (120) days after the Closing
Date, as such date may be extended in the discretion of Required Lenders.

“HY Notes”: notes issued under the HY Indenture.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business; provided that Earn-out Obligations shall not constitute Indebtedness
if, at the time of closing the relevant transaction, the amount of any such
Earn-out Obligation is not determined or, to the extent any such amount
thereafter becomes determined, such amount is paid within 30 days thereafter),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and all Synthetic
Lease Obligations of such Person, (f) all obligations of such Person, contingent
or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements, (g) the
maximum fixed redemption or repurchase price of Disqualified Stock of such
Person at the time of determination, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above of another Person secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights, but excluding Capital
Stock of the other Person) owned by such Person, whether or not such Person has
assumed or become liable for the payment of such obligation, and (j) for the
purposes of Section 8(e) only, all obligations of such Person in respect of Swap
Agreements (with the amount thereof being the mark-to-market valuation of the
net obligations of such Person thereunder determined in accordance with GAAP).
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
or Non-Loan Party Borrower under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Information”: as defined in Section 11.15.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

- 20 -



--------------------------------------------------------------------------------

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, Canadian, United Kingdom, multinational or foreign laws or otherwise,
including copyrights, copyright licenses, patents, patent licenses, trademarks,
trademark licenses, technology, know-how and processes, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

“Intercompany Note”: a promissory note substantially in the form of Exhibit E
hereto.

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December to occur while such Loan is outstanding;
(b) as to any LIBO Loan, CDOR Loan or Alternate Rate Loan having an Interest
Period of three months or less, the last day of such Interest Period; (c) as to
any LIBO Loan, CDOR Loan or Alternate Rate Loan having an Interest Period longer
than three (3) months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period; (d) as to any Loan, the date (i) of any repayment or prepayment
made in respect thereof and (ii) that such Loan is required to be repaid
(including, without limitation, the Termination Date); provided that, as to the
provisions of (b) and (c) above, in the case of Loans to any UK Borrower, the
first Interest Payment Date for such Loan shall not be earlier than the earlier
of (x) June 30, 2014 or (y) as to any Tranche, any date after April 24, 2014
which is the last date of the Interest Period for such Tranche, and such UK
Borrower shall be required to pay on such date all interest accrued on Loans
prior to such date.

“Interest Period”: as to any LIBO Loan, CDOR Loan, or Alternate Rate Loan,
(i) initially, in the case of any LIBO Loan, CDOR Loan or Alternate Rate Loan,
the period commencing on the borrowing or conversion date, as the case may be,
with respect to such LIBO Loan, CDOR Loan or Alternate Rate Loan, and ending one
(1), two (2), three (3) or six (6) months thereafter, as selected by the
relevant Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBO Loan, CDOR Loan or Alternate Rate Loan
and ending one (1), two (2), three (3) or six (6) months thereafter, as selected
by such Borrower by delivery of an irrevocable Notice of Conversion/Continuation
to the Administrative Agent not later than 12:00 Noon, New York City time, on
the date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) no Borrower or Non-Loan Party Borrower may select an Interest Period that
would extend beyond the Termination Date; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: as defined in Section 7.8.

 

- 21 -



--------------------------------------------------------------------------------

“IRS”: the United States Internal Revenue Service.

“Issuing Bank”: as the context may require, means (a) Deutsche Bank AG, New York
Branch and (b) any other Lender that, at the request of the Borrowers and with
the consent of the Administrative Agent (not to be unreasonably withheld or
delayed), agrees to become an Issuing Bank. Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by any
Affiliate of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“ITA”: the Income Tax Act (Canada), as amended.

“Judgment Currency”: as defined in Section 11.19.

“Judgment Currency Conversion Date”: as defined in Section 11.19.

“Lenders”: as defined in the preamble hereto.

“L/C Sublimit”: the obligation of the Issuing Bank to issue Letters of Credit
pursuant to Section 3 in an aggregate principal amount at any one time
outstanding not to exceed, at any time, the lesser of (a) $60,000,000 and
(b) the Total Commitments.

“L/C Disbursement”: a payment or disbursement made by the Issuing Bank pursuant
to a drawing under a Letter of Credit.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: the collective reference to all the Lenders other than the
Issuing Bank.

“Letter of Credit Request”: a Letter of Credit Request, in substantially the
form of Exhibit I hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“LIBO Loan”: any Revolving Credit Loan the rate of interest applicable to which
is based upon the LIBO Rate.

“LIBO Rate”: with respect to any Interest Period when used in reference to any
Loan or Borrowing, (a) the rate of interest (rounded upwards, if necessary, to
the nearest 1/100th) appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to such service
as determined by Administrative Agent) as the London interbank offered rate for
deposits in the applicable Approved Currency for a term comparable to such
Interest Period, at approximately 11:00 a.m. (London time) on the date which is
two Business Days prior to the commencement of such Interest Period (but if more
than one rate is specified on such page, the rate will be an arithmetic average
of all such rates) and (b) if such rate is not available at such time for any
reason, then the “LIBO Rate” for such Interest Period shall be the interest rate
per annum reasonably determined by the Administrative Agent in good faith to be
the rate per annum at which deposits in such Approved Currency for delivery on
the first day of such Interest Period in immediately available funds in the
approximate amount of the LIBO Rate Loan being made, continued or converted by
the Administrative Agent and with a term

 

- 22 -



--------------------------------------------------------------------------------

equivalent to such Interest Period would be offered to the Administrative Agent
by major banks in the London or other offshore interbank market for such
Approved Currency at their request at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the commencement of such Interest Period.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Loans”: any Revolving Credit Loan or Swingline Loan, as applicable.

“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter and any other document issued in conjunction with this Agreement from
time to time and designated as being a “Loan Document”.

“Loan Parties”: collectively, the Borrowers and Guarantors.

“Luxemborg Guarantor”: Dollar Financial Luxembourg S.A.R.L.

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property that (a) is material in accordance with GAAP or
(b) constitutes an Acquisition involving the payment of consideration by a Group
Member in excess of $2,000,000.

“Material Adverse Effect”: a material adverse effect on and/or material adverse
developments with respect to (a) the business, assets, liabilities, operations,
condition (financial or otherwise) or operating results of either the Group
Members or the Loan Parties] taken as a whole, (b) the ability of any Group
Member to fully and timely perform its Obligations under any Loan Document to
which it is a party or (c) the legality, validity, binding effect or
enforceability of this Agreement or any of the other Loan Documents or the
rights, remedies and benefits available to, or conferred upon, the
Administrative Agent, any Lender or any Secured Party hereunder or thereunder.

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields gross proceeds to any Group Member in
excess of $2,000,000.

“Material Environmental Amount”: an amount payable by any Group Member in excess
of $15,000,000 for remedial costs, compliance costs, compensatory damages,
punitive damages, fines, penalties or any combination thereof.

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, or radiofrequency radiation at levels known to be
hazardous to human health and safety.

“Material Subsidiary”: any Group Member that (i) has EBITDA that constitutes at
least 5% of the Consolidated EBITDA, (ii) has EBITDA equal to at least
$10,000,000 or (iii) owns assets that are material to the operations of the
Group Members, taken as a whole.

“Maximum Amount”: as defined in Section 11.18(a).

 

- 23 -



--------------------------------------------------------------------------------

“Minimum Collateral Amount”: at any time, (i) with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 102% of the
Fronting Exposure of all Issuing Banks with respect to Letters of Credit issued
and outstanding at such time and (ii) otherwise, an amount determined by the
Administrative Agent and the Issuing Banks in their sole discretion.

“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.9(g) or otherwise, the Administrative Agent and/or the Security
Trustee (as appropriate), for the benefit of the Secured Parties, shall be
granted a Lien.

“Mortgages”: each of the mortgages, debentures, immovable hypothecs, deeds of
trust, deeds to secure debt or such equivalent documents hereafter entered into
and executed and delivered by one or more of the Loan Parties to the
Administrative Agent, in each case, in form and substance acceptable to the
Administrative Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Income”: for any Person, for any period, the net income (or loss) of such
Person, determined in accordance with GAAP.

“New York UCC”: the Uniform Commercial Code as in effect from time to time in
the State of New York.

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Loan Party”: any Group Member that is not a Loan Party.

“Non-Loan Party Borrower”: any Non-Loan Party that has joined as a party to this
Agreement pursuant to Section 10.1(c) hereof.

“Non-Loan Party Borrower Note”: a promissory note delivered by any Non-Loan
Party Borrower in the form of Exhibit C-5 hereto.

“Non-Recourse CLP Financing”: any transaction or series of transactions pursuant
to which (a) any Group Member (other than any SPE) sells or otherwise transfers
to an SPE, without recourse to any Group Member (other than Standard
Securitization Undertakings of such Group Member) and (b) such SPE acquires (and
such SPE, and any successor transferee thereof, may in turn sell, contribute to
capital or otherwise transfer to any other SPE), any CLP Assets or interests
therein, which acquisition is financed by such SPE with (i) the proceeds of
Indebtedness, (ii) the proceeds of the Investment in the form of Residual
Interests in such SPE and/or (iii) the proceeds of collection on, or any sale or
other transfer of, CLP Assets, or interests therein, so previously acquired by
such SPE.

“Non-Recourse CLP Financing Indebtedness”: Indebtedness incurred or issued by an
SPE as part of a Non-Recourse CLP Financing.

“Non-US Borrower”: as defined in the preamble hereto.

“Non-US Collateral”: any Collateral that is not US Collateral.

 

- 24 -



--------------------------------------------------------------------------------

“Non-US Loan Party”: any Loan Party that is not a US Loan Party.

“Non-US Obligation Guarantors”: collectively, the Loan Parties guaranteeing the
Obligations of the Non-US Borrowers and Non-Loan Party Borrowers, consisting of
Holdings, the Borrowers and the Subsidiary Guarantors.

“Non-US Obligations”: the portion of the Obligations evidenced by any Loan or
other Extension of Credit made to, or for the benefit of, any Non-US Loan Party,
Non-Loan Party Borrower or other Foreign Subsidiary, hereunder or under any
other Loan Document and any Obligations relating thereto, together with any
Obligations of any Non-US Loan Party under any Specified Swap Agreement or Cash
Management Obligations Agreement.

“Non-US Obligations Secured Parties”: each Secured Party to whom Non-US
Obligations are owed, to the extent thereof.

“Non-US Revolving Credit Note”: any promissory note delivered by the Non-US
Borrowers in the form of Exhibit C-2 hereto, as may be amended, restated
supplemented or otherwise modified from time to time.

“Non-US Swingline Note”: any promissory note delivered by the Non-US Borrowers
in the form of Exhibit C-4 hereto, as may be amended, restated supplemented or
otherwise modified from time to time.

“Note”: each of the Non-US Revolving Credit Notes, US Revolving Credit Notes,
Non-US Swingline Notes, US Swingline Notes and Non-Loan Party Borrower Notes.

“Notice of Additional Borrower”: a Notice of Additional Borrower and Assumption
Agreement, in substantially the form of Exhibit F-4 hereto.

“Notice of Borrowing”: a Notice of Borrowing, in substantially the form of
Exhibit F-1 hereto.

“Notice of Conversion/Continuation”: a Notice of Conversion/Continuation, in
substantially the form of Exhibit F-2 hereto.

“Notice of Prepayment”: a Notice of Prepayment, in substantially the form of
Exhibit F-3 hereto.

“Obligation Currency”: as defined in Section 11.19(a).

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Loan Party or Non-Loan Party Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans,
Reimbursement Obligations, Cash Management Obligations and all other obligations
and liabilities of any Loan Party to any Qualified Counterparty under a
Specified Swap Agreement, in each case whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, any Letter of Credit, any Specified Swap Agreement, Cash Management
Obligations Agreement, or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations,

 

- 25 -



--------------------------------------------------------------------------------

fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to any Secured Party that are required to be paid by
any Group Member pursuant hereto) or otherwise. Notwithstanding the foregoing,
“Obligations” of any Loan Party shall not include any Excluded Swap Obligation
of such Loan Party.

“OECD Country”: any member nation of the Organization for Economic Co-operation
and Development.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: any and all present or future stamp, court or documentary
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an Assignment (other than an Assignment
made pursuant to Section 2.19).

“Outstanding Amount”: (a) with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of such Loans, as the case may be, occurring on such
date, and (b) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any issuance of Letters
of Credit occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by Borrowers of unreimbursed L/C Disbursements.

“Participant”: as defined in Section 11.6(b)(vi).

“Participant Register”: as defined in Section 11.6(b)(vi).

“Participating Member State”: any member state of the European Communities that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001, 31 U.S.C.
Section 5318.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pensions Regulator”: the pensions regulator appointed from time to time under
Part I of the Pensions Act 2004.

“Percentage”: as to any Lender at any time, the percentage which such Lender’s
Commitment then constitutes of the Total Commitments or, at any time after the
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s Extensions of Credit then constitutes the
Total Extensions of Credit; provided that in the event that the Revolving

 

- 26 -



--------------------------------------------------------------------------------

Credit Loans are paid in full prior to the reduction to zero of the Extensions
of Credit, the Percentages shall be determined in a manner designed to ensure
that the other outstanding Extensions of Credit shall be held by the Lenders on
a comparable basis.

“Permitted Acquisition”: as defined in Section 7.8(i).

“Permitted Capital Stock Lien”: as to any Capital Stock a Lien on such Capital
Stock permitted under Section 7.3(a) or 7.3(h) hereof.

“Permitted Lien”: as defined in Section 7.3.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which any Commonly Controlled Entity is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 11.20.

“Pounds” or “£”: pound sterling in lawful currency of the United Kingdom.

“PPSA”: the Personal Property Security Act or similar personal property security
legislation as in effect from time to time (except as otherwise specified) in
any applicable province or territory of Canada. As for Collateral situated in
the Province of Québec, the term “PPSA” shall mean the Civil Code of Québec.

“Pricing Grid”: the table set forth below.

 

Consolidated Secured Leverage Ratio    Applicable Margin for LIBO Loans,
CDOR Loans, Alternate Rate Loans
and Swingline Loans in Pounds and
Euros   Applicable Margin for
ABR Loans and Swingline
Loans in Dollars and
Canadian Dollars   Commitment
Fee Rate

Greater than or equal to 0.25 to 1.0

   4.00%   3.00%   0.75%

Less than 0.25 to 1.0

   3.75%   2.75%   0.75%

For the purposes of the Pricing Grid, changes in the Applicable Margin and the
Commitment Fee Rate resulting from changes in the Consolidated Leverage Ratio
shall become effective on the date (the “Adjustment Date”) that is three
(3) Business Days after the date on which financial statements (from which the
Consolidated Leverage Ratio is derived) are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph. If any financial statements referred to above are
not delivered within the time periods specified in Section 6.1, then, until the
date that is three Business Days after the date on which such financial
statements (from which the Consolidated Leverage Ratio is derived) are
delivered, the highest rate set forth in each column of the

 

- 27 -



--------------------------------------------------------------------------------

Pricing Grid shall apply. In addition, at all times while an Event of Default
shall have occurred and be continuing, the highest rate set forth in each column
of the Pricing Grid shall apply. Each determination of the Consolidated Leverage
Ratio pursuant to the Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 7.1.

“Prime Rate”: the rate of interest per annum determined from time to time by the
Administrative Agent as its prime rate in effect at its principal office in New
York City and notified to the Borrowers. The “Prime Rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such rate.

“Pro Forma Basis”: for the purposes of calculating (a) Consolidated EBITDA for
any period of four consecutive fiscal quarters (each, a “Reference Period”),
(i) if at any time during such Reference Period any Group Member shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period and (ii) if
during such Reference Period any Group Member shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period (including, in each such case, pro
forma adjustments (x) arising out of events which are directly attributable to a
specific transaction, are factually supportable and are expected to have a
continuing impact, in each case determined on a basis consistent with Article 11
of Regulation S-X promulgated under the Securities Act and as interpreted by the
staff of the SEC, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges and (y) such
other pro forma adjustments relating to a specific transaction or event that are
reasonably satisfactory to the Administrative Agent and reflective of actual or
reasonably anticipated synergies and cost savings expected to be realized or
achieved in the twelve months following such transaction or event, which pro
forma adjustments shall be certified by the chief financial officer, chief
credit officer, treasurer, controller or comptroller of the relevant Borrower),
(b) Consolidated Interest Expense for any Reference Period, if at any time
during such Reference Period any Group Member shall have incurred or retired any
Indebtedness (including, without limitation, Acquired Indebtedness) in
connection with a Material Acquisition or Material Disposition, Consolidated
Interest Expense shall be calculated after giving pro forma effect to such
incurrence or retirement of Indebtedness as if such Indebtedness was incurred or
retired on the first day of such Reference Period and (c) Consolidated Lease
Expense and capitalized lease payments for any Reference Period, if at any time
during such Reference Period any Group Member shall have made a Material
Acquisition or Material Disposition, Consolidated Lease Expense and capitalized
lease payments, respectively, for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition or
Material Disposition occurred on the first day of such Reference Period.

“Pro Forma Compliance”: in connection with any applicable transaction, (i) the
limitations set forth in Section 2.1(a) would not be exceeded as a result of
such transaction and after giving effect thereto (including the use of any
proceeds therefrom) and (ii) the Borrowers will be in pro forma compliance with
the covenants contained in Sections 7.1(a) and (b), calculated based on the
financial statements most recently delivered pursuant to Section 6.1 hereof,
adjusted to give effect to such transaction as though such transaction
(including the use of proceeds therefrom) had occurred at the beginning of the
four fiscal quarter period for which such covenants are calculated.

 

- 28 -



--------------------------------------------------------------------------------

“Pro Forma Compliance Certificate”: in connection with any applicable
transaction, a certificate, in form and detail reasonably satisfactory to the
Administrative Agent, showing that the Borrowers are in Pro Forma Compliance
after giving effect to such transaction.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC.

“Process Agent”: as defined in Section 11.12(d).

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Public Lender”: as defined in Section 11.20.

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into (or as of the Closing Date for any Specified Swap Agreement in existence as
of the Closing Date), (a) was either the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender, or (b) as to the Existing
Wells Swap, Wells Fargo.

“Recipient”: (a) the Administrative Agent, (b) any Lender, and (c) any Issuing
Bank, as applicable.

“Reference Rate”: (a) with respect to any LIBO Loan denominated in US Dollars,
Euro or Pounds, for each day during each Interest Period with respect thereto, a
rate per annum equal to the LIBO Rate; (b) with respect to any CDOR Loan, for
each day during each Interest Period with respect thereto, a rate per annum
equal to the CDOR Rate, (c) with respect to any ABR Loan or Swingline Loan in US
Dollars, ABR, (d) with respect to any Swingline Loan in Canadian Dollars, the
Canadian Prime Rate, (e) with respect to any Swingline Loan in Euros or Pounds,
the Weekly LIBOR Rate and (f) with respect to any Alternate Rate Loan, such
Reference Rate as shall be agreed in connection with the approval of such
Approved Currency.

“Refunded Swingline Loans”: as defined in Section 2.4(b).

“Register”: as defined in Section 11.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of any Borrower to reimburse the
Issuing Bank pursuant to Section 3.5 for amounts drawn under Letters of Credit.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

- 29 -



--------------------------------------------------------------------------------

“Required Lenders”: at any time, the holders of more than 50% of the Total
Commitments then in effect or, if the Commitments have been terminated, the
Total Extensions of Credit then outstanding. The Total Commitments or Total
Extensions of Credit of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to the conduct by such Person of the business in which
it is currently engaged or to which such Person or any of its property is
subject.

“Reservations”: (a) the principle that equitable remedies are remedies which may
be granted or refused at the discretion of the court; (b) the limitation of
enforcement by laws relating to bankruptcy, insolvency, liquidation,
reorganization, court schemes, moratoria, administration and other laws
generally affecting the rights of creditors; (c) the time barring of claims
under applicable limitation laws, the possibility that an undertaking to assume
liability for or to indemnify a Person against non-payment of stamp duty may be
void, defenses of set-off or counterclaim; and (d) any other general principles
which are set out as qualifications as to matters of law in the legal opinions
delivered to the Administrative Agent under Section 5.

“Residual Interest”: with respect to any SPE, the residual right (which may be
represented by an excess distribution right, an equity interest or a
subordinated debt obligation of such entity) to receive cash flows from the CLP
Assets sold to such SPE in excess of amounts needed to pay principal of,
interest on and other amounts in respect of Non-Recourse CLP Financing
Indebtedness of such SPE, servicing expenses of such SPE, costs in respect of
Swap Agreements of such SPE (if any) and/or other obligations of such SPE, as
applicable.

“Responsible Officer”: the chief executive officer, director, president, chief
financial officer, treasurer, controller or comptroller of the relevant Loan
Party, but in any event, with respect to financial matters, the chief financial
officer, chief credit officer, finance director, treasurer, controller or
comptroller or chief credit officer of such Loan Party.

“Restricted Investment Non-Wholly Owned Subsidiary”: as defined in Section 7.8.

“Restricted Payments”: as defined in Section 7.6.

“Revaluation Date”: with respect to any Extension of Credit denominated in a
Foreign Currency, each of the following: (a) the date on which such Extension of
Credit is made; (b) the last Business Day of each month and any other date of
which the Borrowers deliver a Global Borrowing Base Certificate or a US
Borrowing Base Certificate; and (c) such additional dates as the Administrative
Agent may determine.

“Revolving Credit Loans”: as defined in Section 2.1(a).

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“S&P”: Standard & Poor’s Ratings Services, or any successor thereto.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Group
Member sells substantially all of its right, title and interest in any property
and, in connection therewith, a Group Member acquires, leases or licenses back
the right to use all or a material portion of such property.

 

- 30 -



--------------------------------------------------------------------------------

“Secured Party Accession Undertaking”: in respect of the UK Security Trust
Agreement, a Secured Party Accession Undertaking entered into pursuant to (and
as defined in) the UK Security Trust Agreement and accepted by the
Administrative Agent and Security Trustee under the UK Security Trust Agreement,
the form of which is set out in Schedule 1 to the UK Security Trust Agreement.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders, any Qualified Counterparties and any Lender or Affiliate of a Lender to
whom Cash Management Obligations are then due and owing; provided that, with
respect to any Non-US Collateral, the Secured Parties shall refer only to Non-US
Obligations Secured Parties.

“Securities Act”: the Securities Act of 1933, as amended.

“Security Documents”: the collective reference to the UK Security Agreements,
the UK Share Charge Agreements, the UK Security Trust Agreement, the Canadian
Security Agreements, the Canadian Guarantee Agreements, the US Guarantee and
Collateral Agreement, any Mortgages and all other security documents hereafter
delivered to the Administrative Agent granting a Lien on any property of any
Person to secure any Obligations.

“Security Trustee”: the Administrative Agent, together with any of its
Affiliates, in its capacity as the security trustee for the Secured Parties
under any of the Loan Documents from time to time pursuant to which it is
expressed to be acting as security trustee for the Secured Parties, together
with any of its successors in such capacity.

“Servicing File”: for any CLP Asset, all documents, records and other items
maintained by the servicer relating to such CLP Asset and the obligor thereunder
which are not otherwise included in the Contract File for such CLP Asset.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“SL Scheme”: the Syndicated Loan Scheme as described in HMRC Guidelines dated
September 2010 and administered by HMRC’s Centre for Non-Residents.

“Solvent”: with respect to any Person, means that as of any date of
determination, (a) the sum of the “fair value” of the assets of such Person
will, as of such date, exceed the sum of all debts of such Person as of such
date, as such quoted terms are determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors, (b) the
“present fair saleable value” of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability on existing debts of such Person as such debts become absolute and
matured, as such quoted term is determined in accordance with applicable federal
and state laws governing determinations of the insolvency of debtors, (c) such
Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct any business in which it is or is about to become engaged
and to pay its debts as they fall due and (d) such Person does not intend to
incur, or believe or reasonably should believe that it will incur, debts beyond
its ability to pay as they mature or, in respect of the events or circumstances
described in clauses (a) through (d) above, the corresponding or analogous event
or circumstance in any jurisdiction to which that Person or its assets are
subject. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,

 

- 31 -



--------------------------------------------------------------------------------

prospective, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, prospective, matured
or unmatured, disputed, undisputed, secured or unsecured. For purposes of this
definition, the amount of any contingent, unliquidated and disputed claim and
any claim that has not been reduced to judgment at any time shall be computed as
the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

“SPE”: any Person that is a special purpose trust, partnership, limited
liability company or other entity, in each case formed at the direction of a
Group Member for the purpose of effecting a Non-Recourse CLP Financing with such
Group Member and that engages in no business or activities other than in
connection with such Non-Recourse CLP Financing and any activities incidental
thereto; provided that:

(a) no portion of the Indebtedness or other obligations (contingent or
otherwise) of such Person (i) is Guaranteed by Holdings or any of its
Subsidiaries, other than pursuant to Guarantee Obligations (which shall not
include any Guarantee Obligations of the principal of, and interest on,
Indebtedness) that may be deemed to exist solely pursuant to Standard
Securitization Undertakings), (ii) is recourse to or obligates Holdings or any
of its other Subsidiaries in any way, other than pursuant to Standard
Securitization Undertakings, or (iii) subjects any property or asset of Holdings
or any of its other Subsidiaries, directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings;

(b) neither Holdings nor any of its other Subsidiaries has any obligation to
maintain or preserve such Person’s financial condition or cause such Person to
achieve certain levels of operating results, excluding any such obligation that
may be deemed to exist solely pursuant to Standard Securitization Undertakings;
and

(c) such Person has no Indebtedness other than any Non-Recourse CLP Financing
Indebtedness.

“Specified Rate”: as defined in Section 2.11(e).

“Specified Swap Agreement”: any Swap Agreement between a Loan Party and a
Qualified Counterparty, to the extent permitted under Section 7.12(a).

“Standard Securitization Restrictions”: such restrictions on the ability of any
SPE to (a) pay, to any Person, dividends or distributions on, or make any other
Restricted Payments in respect of, such SPE’s Capital Stock, (b) make any loans
or advances to, or any other Investments in, any Person, (c) transfer any of its
assets to any Person or (d) create, incur, assume or suffer to exist any Lien
upon any of its properties or revenues, in each case as are usual and customary
in connection with Non-Recourse CLP Financings, including any Standard
Securitization Undertakings.

“Standard Securitization Undertakings”: all representations, warranties,
covenants, indemnities and servicing obligations made or entered into by
Holdings or any of its Subsidiaries (other than an SPE) in connection with
Non-Recourse CLP Financings involving CLP Assets, provided that such
representations, warranties, covenants, indemnities and servicing obligations
are usual and customary for securitization transactions involving assets of such
type as determined in good faith by the Board of Directors of the Group Member
providing such undertakings.

 

- 32 -



--------------------------------------------------------------------------------

“Store”: a retail location of a Loan Party which has been disclosed in writing
to the Lenders and is either (a) owned by such Loan Party, or (b) subject to a
valid and enforceable real property lease in favor of such Loan Party under
which no event of default has occurred and is continuing.

“Store Account”: as to any Store, a local deposit account from which the related
Loan Party receives cash for operations at such Store, that (a) is with a bank
which is not then subject to any insolvency, receivership or other similar
regulatory action or oversight, (b) has been disclosed in writing to the
Lenders, and (c) if required under the Loan Documents, is subject to a Deposit
Account Control Agreement (as defined in the US Guarantee and Collateral
Agreement).

“Store Safe”: as to any Store, a secure, fireproof and properly functioning safe
meeting customary industry standards, maintained at such Store.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other Capital Stock or
ownership interests having ordinary voting power (other than Capital Stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person or (b) the accounts
of which would be consolidated with those of such Person in such Person’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Holdings.

“Subsidiary Guarantors”: the US Subsidiary Guarantors, the Canadian Subsidiary
Guarantors, the UK Subsidiary Guarantors, the Luxemborg Guarantor and any
additional Subsidiary Guarantor added pursuant to Section 10.2 hereof.

“Swap Agreement”: any agreement with respect to any swap, cap, collar, hedge,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of any Group Member shall be a “Swap Agreement”.

“Swap Obligation”: with respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Sublimit”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.3 in an aggregate principal amount at any one time
outstanding not to exceed, at any time, the lesser of (a) $40,000,000 and
(b) the Total Commitments.

“Swingline Lender”: Deutsche Bank AG, New York Branch, in its capacity as the
lender of Swingline Loans.

“Swingline Loans”: as defined in Section 2.3.

“Swingline Participation Amount”: as defined in Section 2.4(c).

 

- 33 -



--------------------------------------------------------------------------------

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Tax Confirmation”: a confirmation by a Lender that the Person beneficially
entitled to interest payable to that Lender is a UK Non-Bank Lender.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date”: October 25, 2018; provided, however, that in the event that:
(x) if the HY Notes have not been repaid in full on or prior to September 14,
2016, the Termination Date shall be September 15, 2016, and (y) if the 3.25%
Senior Convertible Notes due 2017, issued by Holding pursuant to the Indenture
dated April 16, 2012 between Holdings and U.S. Bank National Association, as
trustee, have not been repaid in full on or prior to January 15, 2017, the
Termination Date shall be January 16, 2017.

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

“Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.

“Tranche” the collective reference to LIBO Loans, CDOR Loans and Alternate Rate
Loans issued hereunder, the then current Interest Periods with respect to all of
which (a) begin on the same date and end on the same later date (whether or not
such Loans shall originally have been made on the same day) and (b) are in the
same Approved Currency.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan, a LIBO Loan, a CDOR Loan, a
Swingline Loan of a specified currency, or an Alternate Rate Loan.

“UK Bank Lender”: a Lender (a) which is a bank (as defined for the purpose of
section 879 of the UK Taxes Act) making an advance under a Loan Document or
(b) in respect of an advance made under a Loan Document by a Person that was a
bank (as defined for the purpose of section 879 of the UK Taxes Act) at the time
that that advance was made, and, in the case of each of the foregoing clauses
(a) and (b), which is within the charge to United Kingdom corporation Tax as
respects, and is beneficially entitled to any payments of interest made in
respect of that advance.

“UK Borrowers”: Dollar UK, DF Eurozone, and any other party hereto organized or
existing under the laws of England and Wales which becomes a Non-US Borrower
pursuant to Section 10.1(b).

“UK Loan Party”: any UK Borrower or UK Subsidiary Guarantor.

“UK Non-Bank Lender”: a Lender which, in each case, is beneficially entitled to
interest payable to it under this Agreement or any other Loan Documents
(a) which is a company resident in the United Kingdom for United Kingdom Tax
purposes or (b) which satisfies the conditions set out in Section 934 or 937 of
the UK Taxes Act.

 

- 34 -



--------------------------------------------------------------------------------

“UK Qualifying Lender”: a Lender which is either a: (a) UK Bank Lender; (b) UK
Non-Bank Lender; or (c) UK Treaty Lender.

“UK Security Agreement”: the Guarantee and Debenture to be executed on or about
the date of this Agreement between Dollar UK, the other Group Members named
therein, the Administrative Agent and the Security Trustee, as may be amended,
restated, supplemented or otherwise modified from time to time.

“UK Security Trust Agreement”: the Security Trust Deed to be executed on or
about the date of this Agreement between, among others, Dollar UK, the
Administrative Agent, the Security Trustee and the UK Loan Parties identified
therein, as may be amended, restated, supplemented or otherwise modified from
time to time.

“UK Share Charge Agreements”: collectively, (i) the First Share Charge to be
executed on or about the date of this Agreement between DFG World, Inc., the
Administrative Agent and the Security Trustee in respect of shares in Dollar UK,
(ii) the Second Share Charge to be executed on or about the date of this
Agreement between DFG World, Inc., the Administrative Agent and the Security
Trustee in respect of shares in Dollar UK, (iii) the Share Charge to be executed
on or about the date of this Agreement among NMM, the Administrative Agent and
the Security Trustee in respect of shares in Dollar UK (iv) the First Share
Charge to be executed on or about the date of this Agreement between DF
International Holdings LLC, the Administrative Agent and the Security Trustee in
respect of shares in DF Holdings (UK) Limited, and (v) the Second Share Charge
to be executed on or about the date of this Agreement between DF International
Holdings LLC, the Administrative Agent and the Security Trustee in respect of
shares in DF Holdings (UK) Limited.

“UK Subsidiary”: any Subsidiary of Holdings organized or existing under the laws
of England and Wales.

“UK Subsidiary Guarantor”: each UK Subsidiary (other than any UK Borrower) that
is party to a UK Security Agreement from time to time.

“UK Taxes Act”: the United Kingdom Income Tax Act 2007.

“UK Treaty”: as defined in the definition of “UK Treaty State”.

“UK Treaty Lender”: a Lender which is beneficially entitled to interest payable
to that Lender under this Agreement or any other Loan Document: (a) is treated
as a resident of a UK Treaty State for the purposes of the relevant UK Treaty;
(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Borrowing or rights
and obligations under the relevant Loan Document is effectively connected; and
(c) meets all other conditions in the relevant UK Treaty for full exemption from
Tax imposed by the United Kingdom, except that for this purpose it shall be
assumed that the following are satisfied: (i) any condition which relates
(expressly or by implication) to there being a special relationship between the
UK Borrower (or the Non-Loan Party Borrower that is a UK Subsidiary) and the
Lender or between both of them and another Person, or to the amounts or terms of
any Loan or the Loan Documents or to any other matter that is outside the
exclusive control of that Lender and (ii) any necessary procedural formalities.

 

- 35 -



--------------------------------------------------------------------------------

“UK Treaty State”: a jurisdiction having a double taxation agreement (a “UK
Treaty”) with the United Kingdom which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in any applicable
jurisdiction.

“United States”: the United States of America.

“US Borrower”: as defined in the preamble hereto.

“US Borrowing Base”: at any date, eighty-five percent (85%) of the sum of each
of the following, without duplication: (a) cash of any US Loan Party held
overnight in such US Loan Party’s Store Safe; (b) the cash balances held in
Store Accounts of US Loan Parties; (c) the amount payable under checks properly
endorsed to a US Loan Party and held in such US Loan Party’s Store Safe or
converted to electronic form; (d) clearing house transfers to a US Loan Party
initiated on the previous day and transfers of same-day funds to a US Loan Party
to be credited to such US Loan Party’s Store Account; (e) cash held overnight by
armored car carriers for the benefit of US Loan Parties; (f) cash balances held
in demand deposit accounts and/or investment accounts of US Loan Parties on
which the Administrative Agent, for the benefit of the Secured Parties, has been
granted a first priority perfected Lien; and (g) Eligible CLP Assets of US Loan
Parties; provided that, in no event shall any of the items described in
subparagraphs (a) through (g) above be included in any calculation of the “US
Borrowing Base” to the extent any of the same are subject to any Liens other
than Permitted Liens.

“US Collateral”: Collateral granted by the US Borrowers and the US Obligation
Guarantors (excluding voting Capital Stock of a Foreign Subsidiary in excess of
65% of the outstanding voting Capital Stock of such Foreign Subsidiary).

“US Dollars” and “$”: dollars in lawful currency of the United States.

“US Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
to be executed and delivered by each US Borrower and each US Subsidiary
Guarantor hereunder.

“US Loan Party”: any Loan Party organized or existing under the laws of the
United States, any of the fifty states or the District of Columbia.

“US Obligation Guarantors”: collectively, the Loan Parties guaranteeing the US
Obligations, consisting of Holdings and the US Subsidiary Guarantors.

“US Obligations”: Obligation other than Non-US Obligations.

“US Person”: any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“US Revolving Credit Note”: a promissory note in the form of Exhibit C-1.

“US Subsidiary”: any Subsidiary of Holdings organized or existing under the laws
of the United States, any of the fifty states or the District of Columbia,
provided, however, that a US Subsidiary shall not include any entity that is
considered a “disregarded entity” for United States federal income tax purposes
that is owned, directly or indirectly, by a Subsidiary that is a “controlled
foreign corporation” as defined in Section 957 of the Code.

 

- 36 -



--------------------------------------------------------------------------------

“US Subsidiary Guarantors”: each US Subsidiary (other than any US Borrower) that
is party to the US Guarantee and Collateral Agreement from time to time.

“US Swingline Note”: a promissory note in the form of Exhibit C-3.

“US Tax Compliance Certificate”: as defined Section 2.19(h).

“VAT”: value added Tax as provided for in the United Kingdom Value Added Tax Act
1994 or any other Tax of a similar nature whether of the UK or elsewhere.

“Weekly LIBOR Rate”: for any Swingline Loan, the one week LIBO Rate, determined
as of the second Business Day prior to the date of such Swingline Loan.

“Wells Fargo”: Wells Fargo Bank, National Association.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of Holdings.

“Withholding Agent”: any Loan Party, any Non-Loan Party Borrower and the
Administrative Agent.

1.2 Other Interpretive Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations (including any of the Loan Documents) shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated, amended and restated or
otherwise modified from time to time.

(c) For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of any representations,
warranties, covenants (including financial covenants), required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in US Dollars, such amounts shall be in the Dollar Equivalent
Amount thereof to the extent any component of such amount is then

 

- 37 -



--------------------------------------------------------------------------------

denominated in a currency other than US Dollars, and any requisite currency
translation (other than for purposes of calculating the Currency Adjustment
Reserve, which shall be calculated in accordance with the definition thereof)
shall be based on the Exchange Rate in effect on the Business Day immediately
preceding the date of such transaction or determination and shall not be
affected by subsequent fluctuations in exchange rates; provided, however, that
the above shall not, in any case, apply to the calculation of any amount of any
Extension of Credit (which amount shall be recalculated hereunder as of each
Revaluation Date).

(d) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2 AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments.

(a) Each Lender severally agrees to make loans in Approved Currencies (each such
loan, a “Revolving Credit Loan”) to any Borrower or Non-Loan Party Borrower,
provided that, after giving effect to any Borrowing:

(i) the Total Extensions of Credit shall not exceed the lesser of (A) Total
Commitments and (B) the Global Borrowing Base;

(ii) the aggregate Extensions of Credit of any Lender shall not exceed the
lesser of (A) its Commitment and (B) such Lender’s Percentage of the Global
Borrowing Base;

(iii) the Total Extensions of Credit to US Borrowers shall not exceed the US
Borrowing Base;

(iv) the aggregate Extensions of Credit of any Lender to US Borrowers shall not
exceed such Lender’s Percentage of lesser of the US Borrowing Base; and

(v) the Total Extensions of Credit to Non-Loan Party Borrowers shall not exceed
the limit set forth in Section 7.8(f) hereof.

(b) During the Commitment Period, any Borrower or Non-Loan Party Borrower may
use the Commitments by borrowing, prepaying the Revolving Credit Loans in whole
or in part, and reborrowing, all in accordance with the terms and conditions
hereof.

(c) Each Revolving Credit Loan may from time to time be a LIBO Loan (if
denominated in US Dollars, Euros or Pounds), a CDOR Loan (if denominated in
Canadian Dollars), an Alternate Rate Loan (if denominated in an Approved
Currency other than US Dollars, Euros, Pounds or Canadian Dollars) or an ABR
Loan (which shall be denominated in US Dollars), as determined by applicable
Borrower or Non-Loan Party Borrower and notified to the Administrative Agent in
accordance with Section 2.2.

 

- 38 -



--------------------------------------------------------------------------------

(d) Each Revolving Credit Loan may from time to time be in any Approved
Currency, as determined by the applicable Borrower or Non-Loan Party Borrower
and notified to the Administrative Agent in accordance with Section 2.2.

(e) The amount of any Foreign Currency Advance, for purposes of Section 2.1(a),
shall be the Dollar Equivalent Amount thereof, as determined as of the most
recent Revaluation Date.

(f) All Revolving Credit Loans and other Extensions of Credit shall be due and
payable in full on the Termination Date, together with accrued and unpaid
interest on all such Revolving Credit Loans and other Extensions of Credit,
accrued to but excluding the date of payment (if paid not later than the time
such payment is due).

2.2 Procedure for Revolving Credit Loan Borrowing. Any Borrower or Non-Loan
Party Borrower may borrow under the Commitments in accordance with the terms and
conditions hereof during the Commitment Period on any Business Day; provided,
that such Borrower or Non-Loan Party Borrower shall deliver to the
Administrative Agent an irrevocable Notice of Borrowing (which notice must be
received by the Administrative Agent prior to 12:00 Noon, New York City time, in
the case of (a) ABR Loans, one (1) Business Day prior to the requested Borrowing
Date (provided that any such notice of a borrowing of ABR Loans to finance
payments required by Section 3.5 may be given not later than 10:00 A.M., New
York City time, on the date of the proposed borrowing), and (b) Loans other than
ABR Loans, three (3) Business Days prior to the requested Borrowing Date;
specifying, in each case, (i) the amount and Type of Revolving Credit Loans to
be borrowed, (ii) the Approved Currency requested for the Revolving Credit Loans
to be borrowed (which shall, in case, be related to the Type of Loan requested
(i.e. CDOR Loans shall be in Canadian Dollars), (iii) the requested Borrowing
Date, (iv) in the case of LIBO Loans, CDOR Loans or Alternate Rate Loans, the
respective amounts of each such Type of Loan and the respective lengths of each
initial Interest Period therefor, (v) instructions for remittance of the
Revolving Credit Loans to be borrowed, (vi) whether such borrowing is requested
by a Borrower or a Non-Loan Party Borrower and (vii) whether the Borrower is a
US Borrower or Non-US Borrower. Each request by any Borrower or Non-Loan Party
Borrower to borrow Revolving Credit Loans hereunder shall be deemed to be a
representation and warranty by such Borrower or Non-Loan Party Borrower that,
after giving effect to such Borrowing on the requested Borrowing Date, none of
the limitations set forth in Section 2.1(a) shall have been exceeded. Any
Revolving Credit Loans borrowed on the Closing Date (the “Closing Date Loans”)
shall initially be ABR Loans and no Revolving Credit Loan may be made as,
converted into or continued as a LIBO Loan, CDOR Loan or Alternate Rate Loan
until notice thereof has been given after the Closing Date pursuant to the
provisions hereof. Each borrowing under the Commitments shall be in a Currency
Increment applicable to the Approved Currency of such borrowing; provided, that
the Swingline Lender may request, on behalf of any Borrower, borrowings under
the Commitments that are in other amounts pursuant to Section 2.4. Upon receipt
of any such Notice of Borrowing from any Borrower or Non-Loan Party Borrower,
the Administrative Agent shall promptly notify each Lender thereof. Each Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of such Borrower at the Funding Office
prior to 12:00 Noon, New York City time, on the Borrowing Date requested by such
Borrower or Non-Loan Party Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to such
Borrower or Non-Loan Party Borrower by the Administrative Agent crediting such
account as is designated in writing to the Administrative Agent by such Borrower
or Non-Loan Party Borrower, with the aggregate of the amounts made available to
the Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.

 

- 39 -



--------------------------------------------------------------------------------

2.3 Swingline Loans.

(a) Subject to the terms and conditions hereof, the Swingline Lender agrees to
make a portion of the credit otherwise available to the Borrowers under the
Commitments from time to time during the Commitment Period by making swing line
loans (“Swingline Loans”) to any such Borrower; provided that (i) the aggregate
principal amount of Swingline Loans outstanding at any time shall not exceed the
Swingline Sublimit then in effect (notwithstanding that the Swingline Loans
outstanding at any time, when aggregated with the Swingline Lender’s other
outstanding Loans, may exceed the Swingline Sublimit then in effect) and (ii) no
Borrower shall request, and the Swingline Lender shall not make, any Swingline
Loan if, after giving effect to the making of such Swingline Loan, any of the
limitations set forth in Section 2.1(a) shall have been exceeded. During the
Commitment Period, the Borrowers may use the Swingline Sublimit by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans may be denominated in US Dollars, Canadian Dollars,
Euros or Pounds.

(b) The Borrowers shall repay all outstanding Swingline Loans on the Termination
Date, together with accrued and unpaid interest on all Swingline Loans.

2.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever any Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice (which
telephonic notice must be received by the Swingline Lender not later than 1:00
P.M., New York City time, on (x) as to any draw in US Dollars, the proposed
Borrowing Date, or (y) as to any draw in any currency other than US Dollars, the
Business Day immediately prior to the proposed Borrowing Date) confirmed
promptly in writing by a Notice of Borrowing, specifying (i) the amount to be
borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the Commitment Period). Promptly thereafter, on the Borrowing Date
specified in a Notice of Borrowing in respect of Swingline Loans, the Swingline
Lender shall make available to the Administrative Agent for the account of such
Borrower at the Funding Office an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by the Swingline Lender. Such
borrowing will then be made available to such Borrower by the Administrative
Agent crediting such account as is designated in writing to the Administrative
Agent by such Borrower, with the aggregate of the amounts made available to the
Administrative Agent by the Swingline Lender and in like funds as received by
the Administrative Agent.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the related Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, New York
City time, request each Lender to make, and each Lender hereby agrees to make, a
Revolving Credit Loan in favor of such Borrower, in an amount equal to such
Lender’s Percentage of the aggregate amount of the Swingline Loans made to such
Borrower (each a “Refunded Swingline Loan”) outstanding on the date of such
notice, to repay the Swingline Lender. Each Lender shall make the amount of such
Revolving Credit Loan available to the Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice. The proceeds of such
Revolving Credit Loans shall be immediately made available by the Administrative
Agent to the Swingline Lender for application by the Swingline Lender to the
repayment of any such Refunded Swingline Loan. Such Borrower irrevocably
authorizes the Swingline Lender to charge any of its accounts maintained with
the Administrative Agent (up to the amount available in each such account) in
order to immediately pay the amount of such Refunded Swingline Loan, to the
extent amounts received from the Lenders are not sufficient to repay in full
such Refunded Swingline Loan.

 

- 40 -



--------------------------------------------------------------------------------

(c) If prior to the time any Revolving Credit Loan would have otherwise been
made pursuant to Section 2.4(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to any Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Credit Loans may not be made as contemplated by Section 2.4(b), each
Lender shall, on the date such Revolving Credit Loan was to have been made
pursuant to the notice referred to in Section 2.4(b), purchase for cash an
undivided participating interest in any such then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Lender’s Percentage times (ii) the amount of each Swingline
Loan then outstanding that were to have been repaid with such Revolving Credit
Loan.

(d) Whenever, at any time after the Swingline Lender has received from any
Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of Swingline Loans, the Swingline Lender will
distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
portion of such payment if such payment is not sufficient to pay the principal
of and interest on all Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e) Each Lender’s obligation to make the Loans referred to in Section 2.4(b) and
to purchase participating interests pursuant to Section 2.4(c) shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any setoff, counterclaim, recoupment, defense or other right that such
Lender or any Borrower may have against the Swingline Lender, such Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of any Loan Party, (iv) any breach of this Agreement or
any other Loan Document by any Borrower, any other Loan Party or any other
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

(f) Notwithstanding anything to the contrary contained in this Section 2.4, the
Swingline Lender shall not be obligated to make any Swingline Loans at a time
when any other Lender is a Defaulting Lender, unless the Swingline Lender has
entered into arrangements satisfactory to it to eliminate the Swingline Lender’s
risk with respect to any such Defaulting Lender’s funding obligations hereunder,
including by cash collateralizing such Defaulting Lender’s Swingline
Participation Amount. Within one (1) Business Day of written notice by the
Administrative Agent, the relevant Borrower shall deposit into an account held
with the Administrative Agent as collateral solely for the benefit of the
Swingline Lender an amount equal to such Defaulting Lender’s percentage of
outstanding Swingline Loans on such date made by the Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

2.5 Commitment Fees, etc.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Lender (other than any Defaulting Lender) a commitment fee for the period
from and including the date hereof to but excluding the last day of the
Commitment Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Commitment of such Lender

 

- 41 -



--------------------------------------------------------------------------------

(other than any Defaulting Lender) during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date, commencing on the first
such date to occur after the date hereof.

(b) The Borrowers agree to pay to the Administrative Agent the respective fees
in the amounts and on the dates as set forth in the Fee Letter and any other fee
agreements with the Administrative Agent or any other Lender and to perform any
other obligations contained therein.

2.6 Termination or Reduction of Revolving Commitments. Except as otherwise
required by Section 2.8(d) hereof, the Borrowers shall have the right, upon not
less than three (3) Business Days’ notice to the Administrative Agent, to
terminate the Commitments or, from time to time, to reduce the amount of the
Commitments; provided that (a) no such termination or reduction of Commitments
shall be permitted if, after giving effect thereto and to any prepayments of the
Loans made on the effective date thereof, any of the limitations set forth in
Section 2.1(a) would be exceeded, and (b) any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Commitments then in effect.

2.7 Optional Prepayments. Each of the Borrowers and Non-Loan Party Borrowers may
at any time and from time to time prepay any of its Loans, as provided in
Section 2.14, in whole or in part, without premium or penalty, upon irrevocable
Notice of Prepayment delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three (3) Business Days prior thereto, in the case of
LIBO Loans, CDOR Loans and Alternate Rate Loans, and no later than 9:00 A.M.,
New York City time, on the date thereof, in the case of ABR Loans and Swingline
Loans, which notice shall specify the date and amount of prepayment and whether
the prepayment is of LIBO Loans, CDOR Loans, Alternate Rate Loans, ABR Loans or
Swingline Loans; provided, that if a LIBO Loan, CDOR Loan or Alternate Rate Loan
is prepaid on any day other than the last day of the Interest Period applicable
thereto, such Borrower or Non-Loan Party Borrower shall also pay any amounts
owing pursuant to Section 2.17. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid. Partial
prepayments of Loans shall be in an aggregate principal amount equal to a
Currency Increment applicable to the Approved Currency of such Loan being
prepaid. Any such prepayments shall not reduce the Commitments and may be
re-borrowed pursuant the terms and conditions hereof. The application of any
prepayment of Loans pursuant to this Section 2.7 shall be made on a pro rata
basis regardless of Type; provided that, so long as no Default or Event of
Default has occurred and is continuing the Borrowers may specify which
Tranche(s) shall be repaid.

2.8 Mandatory Prepayments.

(a) If not previously refunded, each Swingline Loan will be repaid not later
than the fifth (5th) Business Day after the date such Swingline Loan was made.

(b) The Administrative Agent will determine the Exchange Rate for (i) each
Approved Currency (other than US Dollars) and (ii) any other Foreign Currency
which has been approved for any component of the Global Borrowing Base, each as
of each Revaluation Date, and promptly advise the Borrowers of such Exchange
Rates. If, as of any such Revaluation Date, any of the limitations set forth in
Section 2.1(a) are exceeded (including, without limitation, any limitation with
regard to the Global Borrowing Base or the US Borrowing Base), the Borrowers and
Non-Loan Party Borrowers shall promptly, but not later than the later of
(A) three (3) Business Days after such Revaluation Date or (B) if any limitation
with regard to the Global Borrowing Base or the US Borrowing Base has been
exceeded, the date the related Global Borrowing Base Certificate or US Borrowing
Base Certificate is required to be delivered), make

 

- 42 -



--------------------------------------------------------------------------------

such prepayments of Loans, to be applied to such Loans, in accordance with
Section 2.14, as may be required in order that none of such limitations in
Section 2.1(a) are thereafter exceeded; provided that if after any such
prepayment any portion of such excess continues to exist (because L/C
Obligations constitute a portion thereof), the applicable Borrowers and Non-Loan
Party Borrowers shall, in an amount not less than the balance of such excess,
immediately deposit an amount in cash in a cash collateral account established
with the Administrative Agent, for the benefit of the Issuing Bank, on terms and
conditions satisfactory to the Administrative Agent.

(c) The application of any prepayment of Loans pursuant to this Section 2.8
shall be made on a pro rata basis regardless of Type; provided that, so long as
no Default or Event of Default has occurred and is continuing the Borrowers may
specify which Tranche(s) shall be repaid.

(d) Each prepayment of the Loans under this Section 2.8 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid. Any
prepayment pursuant to this Section 2.8 shall not reduce the Commitments and may
be re-borrowed pursuant to the terms and conditions hereof.

2.9 Conversion and Continuation Options; Selection of Interest Periods;
Illegality.

(a) Each Borrower or Non-Loan Party Borrower may elect from time to time to
convert LIBO Loans, CDOR Loans or Alternate Rate Loans made to it to ABR Loans,
by delivering the Administrative Agent an irrevocable Notice of
Conversion/Continuation indicating such election no later than 12:00 Noon, New
York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of LIBO Loans, CDOR Loans or Alternate Rate
Loans may only be made on the last day of an Interest Period with respect
thereto. Each Borrower or Non-Loan Party Borrower may elect from time to time to
convert ABR Loans made to it to LIBO Loans, CDOR Loans or Alternate Rate Loans,
as applicable, by giving the Administrative Agent prior irrevocable notice of
such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor); provided that, no ABR Loan
may be converted into a LIBO Loan, CDOR Loan or Alternate Rate Loan when any
Event of Default has occurred and is continuing and no Swingline Loan may be
converted into any Loan other than an ABR Loan. Upon receipt of any such Notice
of Conversion/Continuation the Administrative Agent shall promptly notify each
Lender thereof.

(b) Any LIBO Loan, CDOR Loan or Alternate Rate Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the applicable Borrower or Non-Loan Party Borrower delivering an irrevocable
Notice of Conversion/Continuation to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
Section 1.1, specifying the length of the next Interest Period to be applicable
to such LIBO Loan, CDOR Loan or Alternate Rate Loan, provided that no LIBO Loan,
CDOR Loan or Alternate Rate Loan may be continued as such when any Event of
Default has occurred and is continuing, and provided, further, that if the
applicable Borrower shall fail to give any required notice as described above in
this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans on
the last day of such then expiring Interest Period. Upon receipt of any such
Notice of Continuation/Conversion the Administrative Agent shall promptly notify
each Lender thereof.

 

- 43 -



--------------------------------------------------------------------------------

(c) If any Lender determines that any Change in Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
to make, maintain or fund any LIBO Loan, CDOR Loan or Alternate Rate Loan, or to
determine or charge interest rates of any LIBO Loan, CDOR Loan or Alternate Rate
Loan, or any Change in Law or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, any currency in the London interbank market, then, on notice
thereof by such Lender to the related Borrower or Non-Loan Party Borrower
through the Administrative Agent, (a) any obligation of such Lender to make or
continue any LIBO Loan, CDOR Loan or Alternate Rate Loan or to convert any ABR
Loan to a LIBO Loan, CDOR Loan or Alternate Rate Loan shall be suspended, and
(b) if such notice asserts the illegality of such Lender making or maintaining
ABR Loans the interest rate on which is determined by reference to the LIBO Rate
component of ABR, the interest rate on which ABR Loan of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of ABR, in each case until such
Lender notifies the Administrative Agent and such Borrower or Non-Loan Party
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (i) such Borrower or Non-Loan Party Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert such LIBO Loan, CDOR Loan or Alternate Rate
Loan of such Lender to an ABR Loan (the interest rate on which ABR Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of ABR),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBO Loan, CDOR Loan or Alternate Rate Loan
to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Loan, CDOR Loan or Alternate Rate Loan and (ii) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon such LIBO Loan, CDOR Loan or Alternate Rate Loan, the
Administrative Agent shall during the period of such suspension compute ABR
applicable to such Lender without reference to the LIBO Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the LIBO Rate. Upon any such prepayment or conversion, the Borrower or
Non-Loan Party Borrower shall also pay accrued interest on the amount so prepaid
or converted.

(d) For greater certainty, and notwithstanding any of the foregoing, no
conversion hereunder shall be or be deemed to be a discharge, rescission,
extinguishment, novation, issue, repayment, advance, disposition or substitution
of any Loan and any Loan so converted shall continue to be the same obligation
and not a new obligation.

2.10 Limitations on Tranches. Notwithstanding anything to the contrary in this
Agreement, all borrowings, conversions and continuations of LIBO Loans, CDOR
Loans and Alternate Rate Loans, and all selections of Interest Periods shall be
in such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the LIBO Loans, CDOR Loans and
Alternate Rate Loans comprising each Tranche shall be equal to a Currency
Increment applicable to the Approved Currency of such Tranche and (b) no more
than twelve (12) Tranches shall be outstanding hereunder at any one time.

2.11 Interest Rates and Payment Dates; Currency of Account.

(a) Each Loan shall bear interest at the applicable Reference Rate plus the
Applicable Margin.

 

- 44 -



--------------------------------------------------------------------------------

(b) In addition, the applicable Borrowers shall pay to each Lender, (i) as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each LIBO Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the LIBO Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrowers shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

(c) If all or a portion of (i) the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), or if a Default or Event of Default under
Section 8(f) has occurred and is continuing, all outstanding Loans and
Reimbursement Obligations (whether or not overdue) shall bear interest at a rate
per annum equal to (x) in the case of the Loans, the rate that would otherwise
be applicable thereto pursuant to the foregoing provisions of this Section 2.11
plus 2% or (y) in the case of Reimbursement Obligations, the rate applicable to
ABR Loans plus 2%, and (ii) any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans plus 2%, in each case, with respect to clauses
(i) and (ii) above, from the date of such nonpayment until such amount is paid
in full (as well after as before judgment).

(d) Interest shall be payable in arrears by each Borrower or Non-Loan Party
Borrower on any Loan made to it on each Interest Payment Date for such Loan,
provided that interest accruing pursuant to Section 2.11(c) shall be payable
from time to time on demand.

(e) Solely for purposes of the Interest Act (Canada), as amended, (i) whenever
interest is to be computed or expressed at any rate (the “Specified Rate”) on
the basis of a year of 360 days or any other period of time less than a calendar
year hereunder, the annual rate of interest to which each such Specified Rate is
equal is such Specified Rate multiplied by a fraction, the numerator of which is
the actual number of days in the relevant year and the denominator of which is
360 or such other period of time, respectively; (ii) the principle of deemed
reinvestment of interest shall not apply to any interest calculation hereunder;
and (iii) the rates of interest stipulated herein are intended to be nominal
rates and not effective rates or yields.

(f) Subject to clauses (g) through (j) below, the US Dollar is the currency of
account and payment for any sum due from any Loan Party under any Loan Document.

(g) Each repayment of all or any part of any Loan, Reimbursement Obligation or
other Obligation shall be made in the currency in which such Loan or related
Letter of Credit or other Obligation was denominated when incurred.

 

- 45 -



--------------------------------------------------------------------------------

(h) Each payment of interest on any Obligation shall be made in the currency in
which underlying Obligation in respect of which the interest is payable was
denominated when that interest accrued.

(i) Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(j) Any amount expressed to be payable in a currency other than US Dollars shall
be paid in that other currency.

2.12 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to
(i) ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate and (ii) LIBO Loans in Pounds, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower Representative and Lenders of each determination of a LIBO
Rate. Any change in the interest rate on a Loan resulting from a change in the
ABR or any reserve requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower Representative and the
Lenders of the effective date and the amount of each such change in interest
rate. In computing interest on any Loan, the date of the making of such Loan or
the first day of an Interest Period applicable to such Loan or, with respect to
an ABR Loan being converted from a LIBO Loan, CDOR Loan or Alternate Rate Loan,
the date of conversion of such LIBO Loan, CDOR Loan or Alternate Rate Loan to
such ABR Loan, as the case may be, shall be included, and the date of payment of
such Loan or the expiration date of an Interest Period applicable to such Loan
or, with respect to an ABR Loan being converted to a LIBO Loan, CDOR Loan or
Alternate Rate Loan, the date of conversion of such ABR Loan to such LIBO Loan,
CDOR Loan or Alternate Rate Loan, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the Group
Members and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrowers, deliver to the Borrowers a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.12(a).

2.13 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon each Group Member) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the LIBO Rate, CDOR Rate or Alternate Rate, as applicable, for such
Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the LIBO Rate, CDOR Rate or Alternate Rate, as applicable,
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

- 46 -



--------------------------------------------------------------------------------

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and Lenders as soon as practicable thereafter. If such notice is given
(i) any LIBO Loans, CDOR Loans or Alternate Rate Loans, as applicable, requested
to be made on or after the first day of such Interest Period shall be made as
ABR Loans, (ii) any Loans that were to have been converted on the first day of
or during such Interest Period to LIBO Loans, CDOR Loans or Alternate Rate
Loans, as applicable, shall be continued as ABR Loans and (iii) any outstanding
LIBO Loans, CDOR Loans or Alternate Rate Loans, as applicable, shall be
converted, on the last day of the then-current Interest Period to an ABR Loan.
Until such notice has been withdrawn by the Administrative Agent, no further
LIBO Loans, CDOR Loans or Alternate Rate Loans, as applicable, shall be made or
continued as such, nor shall any Group Member have the right to convert Loans to
LIBO Loans, CDOR Loans or Alternate Rate Loans, as applicable. The provisions of
Section 2.9 shall apply to this Section 2.13 mutatis mutandis.

2.14 Pro Rata Treatment and Payments.

(a) Each Borrowing, each payment on account of any Loan, interest thereon or
commitment fee, and each reduction of the Commitments shall be made pro rata
according to the respective Percentages of the Lenders.

(b) All payments (including prepayments) of any Loan, whether on account of
principal, interest, fees or otherwise, shall be made without setoff or
counterclaim and shall be made prior to 12:00 Noon, New York City time, on the
due date thereof to the Administrative Agent, for the account of the Lenders, at
the Funding Office, in immediately available funds. The Administrative Agent
shall distribute such payments to the Lenders promptly upon receipt in like
funds as received. If any payment hereunder (other than payments on LIBO Loans,
CDOR Loans or Alternate Rate Loans) becomes due and payable on a day other than
a Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a LIBO Loan, CDOR Loan or Alternate Rate Loan becomes due
and payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

(c) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the relevant
Borrower or Non-Loan party Borrower a corresponding amount. If a Defaulting
Lender has not made available to the Administrative Agent by the required time
on the Borrowing Date therefor (a “Funding Default”), such Defaulting Lender
shall pay to the Administrative Agent, on demand, such amount with interest
thereon, at a rate equal to the greater of (i) the Federal Funds Effective Rate
and (ii) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, for the period until such
Lender makes such amount immediately available to the Administrative Agent. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this paragraph shall be conclusive in the absence of
manifest error. If any Lender’s share of a Borrowing is not made available to
the Administrative Agent by such Lender within three

 

- 47 -



--------------------------------------------------------------------------------

Business Days after the related Borrowing Date, the Administrative Agent shall
also be entitled to recover such amount with interest thereon at the rate per
annum applicable to ABR Loans, on demand, from the related Borrower or Non-Loan
Party Borrower.

(d) Unless the Administrative Agent shall have been notified in writing by any
Borrower or Non-Loan Party Borrower prior to the date of any payment due to be
made by such Borrower or Non-Loan Party Borrower hereunder that such Borrower or
Non-Loan Party Borrower will not make such payment to the Administrative Agent,
the Administrative Agent may assume that such Borrower or Non-Loan Party
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by such Borrower or Non-Loan Party Borrower
within three (3) Business Days after such due date, the Administrative Agent
shall be entitled to recover, on demand, from each Lender to which any amount
which was made available pursuant to the preceding sentence, such amount with
interest thereon at the rate per annum equal to the daily average Federal Funds
Effective Rate. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against any Borrower or Non-Loan Party
Borrower.

(e) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its reasonable discretion at any time or from time
to time, without any Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make Swingline Loans to any Borrower in an
aggregate amount equal to the portion of the Obligations constituting interest
and fees from time to time due and payable by such Borrower to itself or any
Lender (including without limitation Obligations with respect to Swingline Loans
and Reimbursement Obligations), and apply the proceeds of any such Swingline
Loan to those Obligations; provided that, after giving effect to any such
Swingline Loan, the Total Extensions of Credit will not exceed the Total
Commitments.

2.15 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate) or any Issuing Bank;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or

(iv) impose on such Lender any other condition;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of

 

- 48 -



--------------------------------------------------------------------------------

participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Bank or other Recipient, the relevant
Borrower or Non-Loan Party Borrower will pay to such Lender, Issuing Bank or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by any Issuing Bank, to a level below
that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the relevant Borrower or Non-Loan Party Borrower will pay
to such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the relevant Borrower or
Non-Loan Party Borrower, shall be conclusive absent manifest error. The relevant
Borrower or Non-Loan Party Borrower shall pay such Lender or Issuing Bank, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the relevant Borrower or Non-Loan Party Borrower shall not be
required to compensate a Lender or Issuing Bank pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or Issuing Bank, as the case may be, notifies the
relevant Borrower or Non-Loan Party Borrower of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

- 49 -



--------------------------------------------------------------------------------

2.16 Taxes.

(a) Defined Terms. For purposes of this Section 2.16, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party or Non-Loan Party Borrower under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by such Loan Party or Non-Loan
Party Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c) Payment of Other Taxes. Each Loan Party or Non-Loan Party Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Indemnification by the Borrowers. The Loan Parties and the Non-Loan Party
Borrower shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to such
Loan Party or Non-Loan Party Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party or Non-Loan Party Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties and the Non-Loan Party Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

- 50 -



--------------------------------------------------------------------------------

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party or Non-Loan Party Borrower to a Governmental Authority pursuant
to this Section 2.16, such Loan Party or Non-Loan Party Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
tax under the law of the jurisdiction in which any Borrower or Non-Loan Party
Borrower is a resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall, to the extent it may lawfully do so, cooperate with such
Borrower or Non-Loan Party Borrower or the Administrative Agent (as the case may
be) in completing promptly any necessary procedural formalities prescribed by
applicable Requirements of Law, including delivery to such Borrower or Non-Loan
Party Borrower (with a copy to the Administrative Agent) or the Administrative
Agent (as the case may be), at the time or times prescribed by applicable
Requirements of Law, or reasonably requested by such Borrower or Non-Loan Party
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Requirements of Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by any Borrower, Non-Loan Party
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by such Borrower, Non-Loan
Party Borrower or the Administrative Agent as will enable such, Borrower,
Non-Loan Party Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in (ii)(A), (ii)(B) and (ii)(D) below and
other than a UK Treaty Lender’s application for UK Treaty clearance) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

(A) any Lender that is a US Person shall deliver to the Borrowers or Non-Loan
Party Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower, Non-Loan Party Borrower
or the Administrative Agent), executed originals of Internal Revenue Service IRS
Form W-9 certifying that such Lender is exempt from United States federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower or Non-Loan Party Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower,
Non-Loan Party Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable,
if any:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

- 51 -



--------------------------------------------------------------------------------

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Loan Party or Non-Loan Party Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
US Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to any Borrower or Non-Loan Party Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of any Borrower or
Non-Loan Party Borrower or the Administrative Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in United States federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit such Borrower, Non-Loan Party Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to a Borrower or Non-Loan Party Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by such Borrower, Non-Loan Party Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by such Borrower, Non-Loan Party Borrower or
the Administrative Agent

 

- 52 -



--------------------------------------------------------------------------------

as may be necessary for such Borrower, Non-Loan Party Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify any Borrower or Non-Loan Party Borrower
and the Administrative Agent in writing of its legal inability to do so.

(h) UK Treaty Lenders. Nothing in the foregoing Section 2.16(g) shall require a
UK Treaty Lender to register under the Double Taxation Treaty Passport Scheme
administered by HMRC or to apply this scheme to any Commitment if it has so
registered.

(i) UK Non-Bank Lender Status. If a Lender considers itself to be a UK Non-Bank
Lender when it becomes a party to this Agreement as a Lender, it shall provide a
valid Tax Confirmation to any UK Borrower or Non-Loan Party Borrower that is a
UK Subsidiary on entering into this Agreement.

(j) UK Non-Bank Lender Tax Confirmation. A UK Non-Bank Lender must promptly
notify any UK Borrower or Non-Loan Party Borrower that is a UK Subsidiary and
the Administrative Agent of any change in the position from that set out in the
Tax Confirmation.

(k) UK Borrower and Subsidiary Requirements. Any UK Borrower or Non-Loan Party
Borrower that is a UK Subsidiary shall promptly upon becoming aware that any
Taxes or Other Taxes are required by law to be deducted or withheld from any
amounts payable to the Administrative Agent or any Lender hereunder (or that
there is any change in the rate or the basis of any such deduction or
withholding) notify the Administrative Agent accordingly. Similarly, a Lender
shall notify the Administrative Agent on becoming so aware in respect of a
payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify the affected UK Borrowers or Non-Loan
Party Borrowers that are UK Subsidiaries.

(l) UK Lender Status. Each Lender which becomes a party to this Agreement after
the date of this Agreement shall, as soon as reasonably practicable on becoming
a party to this Agreement, confirm in writing to the Borrowers and the
Administrative Agent (and without liability to any Loan Party) which of the
following categories it falls in: (i) not a UK Qualifying Lender; (ii) a UK Bank
Lender; (iii) a UK Non-Bank Lender; or (iv) a UK Treaty Lender. If any such
Lender fails to indicate its status in accordance with this paragraph, then such
Lender shall be treated for the purposes of this Agreement (including by each UK
Borrower or Non-Loan Party Borrower that is a UK Subsidiary) as if it is not a
UK Qualifying Lender until such time as it notifies the Administrative Agent
which category applies.

(m) VAT Provisions. All amounts set out or expressed in a Loan Document to be
payable by any Borrower or Non-Loan Party Borrower to the Administrative Agent
or any Lender which (in whole or in part) constitute consideration for a supply
for VAT purposes shall be deemed to be exclusive of any VAT which is chargeable
on that supply, and accordingly, subject to what follows, if VAT is or becomes
chargeable on any supply made by the Administrative Agent or any Lender to any
Borrower or Non-Loan Party Borrower under a Loan Document, the relevant Borrower
or Non-Loan Party Borrower must pay to the Administrative Agent or the relevant
Lender (in addition to and at the same time as paying the consideration) an
amount equal to the amount of the VAT, subject to the Administrative Agent or
the relevant

 

- 53 -



--------------------------------------------------------------------------------

Lender (as appropriate) having delivered to that Borrower or Non-Loan Party
Borrower a proper invoice in respect of that VAT. If VAT is or becomes
chargeable on any supply made by the Administrative Agent or any Lender (the
“Supplier”) to any other Lender or, where the Supplier is a Lender, to the
Administrative Agent (the “Recipient”) under a Loan Document, and any Borrower
or Non-Loan Party Borrower (the “Subject Party”) is required by the terms of any
Loan Document to pay an amount equal to the consideration for such supply to the
Supplier (rather than being required to reimburse the Recipient in respect of
that consideration), such Borrower or Non-Loan Party Borrower shall also pay to
the Supplier (if that Supplier is required to account for the VAT) or the
Recipient (if the Recipient is required to account for the VAT) (in addition to
and at the same time as paying such amount) an amount equal to the amount of
such VAT. The Recipient will promptly pay to the Subject Party an amount equal
to any credit or repayment obtained by the Recipient from the relevant tax
authority which the Recipient reasonably determines is in respect of such VAT.
In addition, where a Loan Document requires a Borrower or Non-Loan Party
Borrower to reimburse or indemnify the Administrative Agent or any Lender for
any cost or expense, the Borrower or Non-Loan Party Borrower shall reimburse or
indemnify (as the case may be) the Administrative Agent or the Lender for the
full amount of such cost or expense, including such part thereof as represents
VAT, save to the extent that the Administrative Agent or the Lender reasonably
determines that it is entitled to a credit in respect of such VAT from the
relevant taxation authority.

(n) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(o) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

2.17 Indemnity. Each Borrower or Non-Loan Party Borrower agrees to indemnify
each Lender for, and to hold each Lender harmless from, any loss or expense that
such Lender may sustain or incur as a consequence of (a) default by such
Borrower or Non-Loan Party Borrower in making a borrowing of, conversion into or
continuation of LIBO Loans, CDOR Loans or Alternate Rate Loans, after such
Borrower or Non-Loan Party Borrower has given a notice requesting the same in
accordance

 

- 54 -



--------------------------------------------------------------------------------

with the provisions of this Agreement, (b) default by such Borrower or Non-Loan
Party Borrower in making any prepayment of LIBO Loans, CDOR Loans or Alternate
Rate Loans or any conversion from LIBO Loans, CDOR Loans or Alternate Rate Loans
after such Borrower has given a notice thereof in accordance with the provisions
of this Agreement or (c) the making of a prepayment of LIBO Loans, CDOR Loans or
Alternate Rate Loans on a day that is not the last day of an Interest Period
with respect thereto. Such indemnification may include an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, reduced, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, reduce,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, reduce, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest or other return for such Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any) over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank market. A certificate as to any
amounts payable pursuant to this Section 2.17 submitted to such Borrower or
Non-Loan Party Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

2.18 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.09(c), 2.15 or 2.16(b) with
respect to such Lender, it will, if requested by the any Borrower or Non-Loan
Party Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Loans affected by
such event with the object of avoiding the consequences of such event; provided,
that such designation is made on terms that, in the sole judgment of such
Lender, cause such Lender and its lending office(s) to suffer no economic, legal
or regulatory disadvantage, and provided, further, that nothing in this
Section 2.18 shall affect or postpone any of the obligations of any Borrower or
Non-Loan Party Borrower or the rights of any Lender pursuant to Section 2.09(c),
2.15 or 2.16(b).

2.19 Replacement of Lenders; Defaulting Lenders

(a) Replacement of Lenders. Any Borrower shall be permitted to replace any
Lender that (x) requests reimbursement from such Borrower for amounts owing
pursuant to Section 2.15 or 2.16(b) or invokes the provisions of
Section 2.09(c), (y) is a Defaulting Lender or (z) has not consented to a
proposed change, waiver, discharge or termination of the provisions of this
Agreement as contemplated by Section 11.1 that requires the consent of all
Lenders and which has been approved by the Required Lenders as provided in
Section 11.1, with a Lender or Eligible Assignee; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) in the case of
clause (x) above, prior to any such replacement, such Lender shall have taken no
action under Section 2.18 so as to eliminate the continued need for payment of
amounts owing pursuant to Section 2.09(c), 2.15 or 2.16(b), (iii) the
replacement financial institution or other commercial lending institution shall
purchase, at par, all Revolving Credit Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (iv) such Borrower shall
be liable to such replaced Lender under Section 2.17 if any LIBO Loans, CDOR
Loans or Alternate Rate Loans owing to such replaced Lender shall be purchased
other than on the last day of the Interest Period relating thereto, (v) the
replacement financial institution or other commercial lending institution, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (vi) the replaced Lender shall be deemed to have made such replacement in
accordance with the provisions of Section 11.6 (provided that such Borrower
shall be obligated to pay any registration and processing fee referred to
therein), (vii) until such time as such replacement shall be consummated, such
Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.09(c), 2.15, and 2.16(b), as may be applicable, and (viii) any such
replacement shall not be deemed to be a waiver of any rights that any Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender. Upon any such assignment, such replaced Lender shall no longer
constitute a “Lender” for purposes hereof; provided that any rights of such
replaced Lender to

 

- 55 -



--------------------------------------------------------------------------------

indemnification hereunder shall survive as to such replaced Lender. In the event
that a replaced Lender does not execute an Assignment and Assumption pursuant to
Section 11.6 within three (3) Business Days after receipt by such replaced
Lender of notice of replacement pursuant to this Section 2.19 and presentation
to such replaced Lender of an Assignment and Assumption evidencing an assignment
pursuant to this Section 2.19(a), such Borrower shall be entitled (but not
obligated), upon receipt by the replaced Lender of all amounts required to be
paid under this Section 2.19(a), to execute such an Assignment and Assumption on
behalf of such replaced Lender, and any such Assignment and Assumption so
executed by such Borrower, the replacement Lender and, to the extent required
pursuant to Section 11.6, the Administrative Agent, the Swingline Lender and the
Issuing Bank, shall be effective for purposes of this Section 2.19(a) and
Section 11.6. For greater certainty, and notwithstanding any of the foregoing,
no replacement hereunder shall be or be deemed to be a discharge, rescission,
extinguishment, novation, issue, repayment, advance, disposition or substitution
of any Revolving Credit Loan and any Revolving Credit Loan so assumed shall
continue to be the same obligation and not a new obligation.

(b) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.19(e); fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.19(e); sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Banks or Swingline
Lenders against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when

 

- 56 -



--------------------------------------------------------------------------------

the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and reimbursements of Letter of
Credit drawing (“L/C Disbursements”) owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments under the
applicable Facility without giving effect to Section 2.19(b)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.19(b)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. (A) No Defaulting Lender shall be entitled to receive any
fee based on the Commitment Fee Rate for any period during which that Lender is
a Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender). (B) Each Defaulting Lender shall be entitled to receive fees with
respect to any Letter of Credit for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Percentage of the stated
amount of such Letter of Credit for which it has provided Cash Collateral
pursuant to Section 2.19(e). (C) With respect to any fee not required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Bank and Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 5.2 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the Total Extension of Credit of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’
Fronting Exposure in accordance with the procedures set forth in
Section 2.19(e).

(c) Defaulting Lender Cure. If the Borrowers, the Administrative Agent and each
Swingline Lender and Issuing Bank agree in writing that a Lender is no longer a
Defaulting

 

- 57 -



--------------------------------------------------------------------------------

Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Commitments (without
giving effect to Section 2.19(b)(iv) above), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

(d) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

(e) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or any Issuing Bank (with a copy to the Administrative Agent) the Borrower
shall Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to
such Defaulting Lender (determined after giving effect to Section 2.19(b)(iv)
and any Cash Collateral provided by such Defaulting Lender) in an amount not
less than the Minimum Collateral Amount.

(i) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Banks, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided (other than Permitted Liens), or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.19 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of L/C Obligations
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.19(e)
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and each Issuing Bank

 

- 58 -



--------------------------------------------------------------------------------

that there exists excess Cash Collateral; provided that, subject to this
Section 2.19 the Person providing Cash Collateral and each Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

2.20 Notes. If so requested by any Lender by written notice to any Borrower or
Non-Loan Party Borrower (with a copy to the Administrative Agent), such Borrower
or Non-Loan Party Borrower shall execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to Section 11.6) (promptly after such Borrower’s or
Non-Loan Party Borrower’s receipt of such notice) a Note or Notes to evidence
such Lender’s Loans to such Borrower or Non-Loan Party Borrower.

2.21 Borrower Representative.

(a) Each Borrower and each Non-Loan Party Borrower hereby designates, appoints,
authorizes and empowers DFG as its and its Subsidiaries agent to act as
specified in this Agreement and each of the other Loan Documents (acting in such
capacity, the “Borrower Representative”) and DFG hereby acknowledges such
designation, authorization and empowerment, and accepts such appointment. Each
Borrower and each Non-Loan Party Borrower hereby irrevocably authorizes and
directs DFG to take such action on its and its Subsidiaries behalf under the
provisions of this Agreement and the other Loan Documents, and any other
instruments, documents and agreements referred to herein or therein, and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of DFG by the respective terms and
provisions hereof and thereof, and such other powers as are reasonably
incidental thereto, including, without limitation, to take the following actions
for and on their behalf:

(i) to submit on behalf of each Borrower or Non-Loan Party Borrower, requests
for Loans and Letters of Credit, and continuations and conversions thereof, in
accordance with the provisions of this Agreement; and

(ii) to submit and receive on behalf of any Group Member, Compliance
Certificates and all other certificates, notices and other communications given
or required to be given hereunder.

(b) DFG is further authorized and directed by each Borrower to take all such
actions on behalf of such Borrower or Non-Loan Party Borrower necessary to
exercise the specific power granted in (a) above and to perform such other
duties hereunder and under the other Loan Documents, and deliver such documents
as delegated to or required of DFG by the terms hereof or thereof. The agency
relationship established pursuant to this Section 2.21 is for administrative
convenience only and such agency relationship shall not extend to any matter
outside the scope of the Loan Documents.

(c) The administration by the Administrative Agent and the Lenders of the Loans
and Letters of Credit under this Agreement as a co-borrowing facility with a
funds administrator in the manner set forth herein is solely as an accommodation
to the Borrowers and the Non-Loan Party Borrowers and at their request and none
of the Administrative Agent, the Issuing Bank, the Swingline Lender nor any
other Lender shall incur any liability to any Loan Party as a result thereof.

 

- 59 -



--------------------------------------------------------------------------------

2.22 Increase in Commitments.

(a) So long as no Default or Event of Default has occurred and is continuing or
would result therefrom and the Total Commitments have not been voluntarily
reduced, upon notice to the Administrative Agent, at any time after the Closing
Date but prior to the Termination Date, the Borrowers may request one or more
Additional Commitments (on the same terms as the existing Commitments); provided
that: (i) after giving effect to any such addition, the minimum aggregate amount
of Additional Commitments that have been added pursuant to this Section 2.22
shall not exceed $50,000,000; (ii) any such addition shall be in an aggregate
amount of $10,000,000 or any whole multiple of $5,000,000 in excess thereof; and
(iii) no Lender shall be required to participate in the Additional Commitments.

(b) If any Additional Commitments are added in accordance with this
Section 2.22, the Administrative Agent and the Borrowers shall determine the
effective date (the “Additional Commitments Effective Date”) of such addition
and the amount of, and the Persons who will provide, such Additional
Commitments. The Administrative Agent shall promptly notify the Borrowers and
Lenders (which may include Persons reasonably acceptable to the Administrative
Agent, the Issuing Banks and the Borrowers that were not Lenders prior to the
Additional Commitments Effective Date) of the final amount of such addition and
the Additional Commitments Effective Date, as well as the respective interests
in such Lender’s Extensions of Credit, in each case subject to the assignments
contemplated by this Section 2.22. As conditions precedent to such addition:
(i) the representations and warranties contained in Section 4 and the other Loan
Documents (including all documents required pursuant to Section 2.22(c)) shall
be true and correct on and as of the Additional Commitments Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall have been true and correct as of
such earlier date; (ii) no Default or Event of Default shall exist immediately
before or immediately after giving effect to such addition; (iii) the Borrowers,
the Administrative Agent and Lenders (including any new Lenders being added in
connection with such addition) shall have entered into all documents required
pursuant to Section 2.22(c), and the Borrowers shall have complied with all of
the conditions precedent to the effectiveness of such addition as provided in
such documents (including any requirement to pay fees and expenses to any or all
of Administrative Agent, the Lead Arrangers and Lenders, including any new
Lenders); and (iv) the Borrowers shall have delivered to Administrative Agent a
certificate dated as of the Additional Commitments Effective Date signed by a
Responsible Officer of the Borrowers, certifying as to the truth, accuracy and
correctness of the matters set forth in the immediately preceding clauses
(i) and (ii). On each Additional Commitments Effective Date, each applicable
Lender, Eligible Assignee or other Person who is providing an Additional
Commitment shall become a “Lender” for all purposes of this Agreement and the
other Loan Documents. Any Additional Extension of Credit shall be an “Extension
of Credit” for all purposes of this Agreement and the other Loan Documents. In
furtherance of the foregoing, on any Additional Commitments Effective Date on
which Additional Commitments are made, subject to the satisfaction of the other
terms and conditions contained in this Section 2.22: (1) each of the existing
Lenders shall assign to each Person providing an Additional Commitment, and each
such Person shall purchase from each of the existing Lenders, in an amount equal
to the Outstanding Amount thereof (together with accrued but unpaid interest
thereon), such interests in the Extensions of Credit outstanding on such date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Extensions of Credit will be held by existing Lenders and
the Person making the Additional Commitments ratably in accordance with their
Percentage after giving effect to the addition of such Additional Commitments to
the existing Commitments; and (2) each Person making an Additional Commitment
shall be deemed for all purposes to have made a Commitment and each Additional
Extension of Credit shall be deemed, for all purposes, an Extension of Credit.

 

- 60 -



--------------------------------------------------------------------------------

(c) Any other terms of and documentation entered into in respect of any
Additional Commitments provided in each case pursuant to this Section 2.22 shall
be consistent with the Commitments (including with respect to voluntary and
mandatory prepayments). Any Additional Commitments made or provided pursuant to
this Section 2.22 shall be evidenced by one or more entries in the Register
maintained by Administrative Agent in accordance with the provisions set forth
in Section 11.6(b)(iv).

(d) This Section 2.22 shall supersede any provisions in Section 11.1 to the
contrary. Notwithstanding any other provision of any Loan Document, the Loan
Documents may be amended by Administrative Agent and the Loan Parties, if
necessary, to provide for terms applicable to each Additional Commitment, as the
case may be.

SECTION 3 LETTERS OF CREDIT

3.1 Letter of Credit Availability.

(a) Subject to the terms and conditions hereof, the Issuing Bank, in reliance on
the agreements of the other Lenders set forth in Section 3.4(a), agrees to issue
standby letters of credit (“Letters of Credit”) for the account of any Borrower
on any Business Day during the Commitment Period (other than the five
(5) Business Days prior to the Termination Date) in such form as may be approved
from time to time by the Issuing Bank; provided that the Issuing Bank shall have
no obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Sublimit, or (ii) if the
limitations set forth in Section 2.1(a) shall have been exceeded following such
issuance. Each Letter of Credit shall (i) be denominated in an Approved
Currency, (ii) have a stated amount in a Currency Increment applicable to the
Approved Currency of such Letter of Credit or such lesser amount as is
acceptable to the Issuing Bank, (iii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is five
(5) Business Days prior to the Termination Date, provided that any Letter of
Credit with a one-year term may provide for the renewal or extension thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above); and provided, further, that the Issuing Bank
shall not renew or extend any such Letter of Credit if it has received written
notice that an Event of Default has occurred and is continuing or any of the
conditions set forth in Section 5.2 are not satisfied immediately prior to the
date of the decision to renew or extend such Letter of Credit, and (iv) be
otherwise acceptable in all respects to the Issuing Bank.

(b) The Issuing Bank shall not at any time be obligated to issue any Letter of
Credit if (i) a Funding Default exists, unless the Issuing Bank has entered into
arrangements satisfactory to it and the Borrowers to eliminate the Issuing
Bank’s risk with respect to the participation in Letters of Credit of the
Defaulting Lender, including by cash collateralizing such Defaulting Lender’s
Percentage in the Issuing Bank’s obligations and rights under and in respect of
each Letter of Credit and the amount of each draft paid by the Issuing Bank
thereunder or (ii) such issuance would conflict with, or cause the Issuing Bank
or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.2 Procedure for Issuance of Letter of Credit. Any Borrower may from time to
time request that an Issuing Bank issue a Letter of Credit in any Approved
Currency by delivering (a) to the Administrative Agent, a Request for Letter of
Credit, and (b) to such Issuing Bank, at its address for

 

- 61 -



--------------------------------------------------------------------------------

notices specified herein, an Application therefor (completed to the satisfaction
of such Issuing Bank), and such other certificates, documents and other papers
and information as such Issuing Bank may request. Upon receipt of any
Application, an Issuing Bank will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall such Issuing Bank
be required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by such Issuing Bank and such Borrower. The Issuing Bank shall
furnish a copy of the Letter of Credit issued to (i) such requesting Borrower
and (ii) the Administrative Agent, promptly following the issuance thereof. The
Issuing Bank shall promptly furnish to the Administrative Agent, which shall in
turn promptly furnish to the Lenders, notice of the issuance of any such Letter
of Credit (including the amount thereof), and any draw request made thereunder.

3.3 Fees and Other Charges.

(a) The requesting Borrower will pay a fee on the average aggregate daily
undrawn and unexpired amount of each Letter of Credit issued on its behalf, each
such fee at a per annum rate equal to the Applicable Margin then in effect with
respect to LIBO Loans, shared ratably among the Lenders and payable quarterly in
arrears on each Fee Payment Date after the issuance date of such Letter of
Credit. In addition, the requesting Borrower shall pay to the Issuing Bank
directly for its own account, in advance, on the date of issuance of each Letter
of Credit issued on its behalf, for the period from such date to but not
including the same day in the third full month following such issuance date and,
thereafter, on such date in each third month thereafter and on the expiration
date of such Letter of Credit, a fronting fee calculated at the per annum rate
of 0.25% on the amount available for drawing under such Letter of Credit on such
payment date.

(b) In addition to the foregoing fees, the requesting Borrower shall pay or
reimburse the Issuing Bank for such normal and customary costs and expenses as
are incurred or charged by the Issuing Bank in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit issued
on its behalf.

3.4 L/C Participations.

(a) The Issuing Bank irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Bank to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from the Issuing Bank, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Percentage in the Issuing Bank’s obligations and rights
under and in respect of each Letter of Credit and the amount of each draft paid
by the Issuing Bank thereunder. Each L/C Participant agrees with the Issuing
Bank that, if a draft is paid under any Letter of Credit for which the Issuing
Bank is not reimbursed in full by the relevant Borrower in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Issuing Bank upon
demand at the Issuing Bank’s address for notices specified herein an amount
equal to such L/C Participant’s Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed. Each L/C Participant’s obligation to
pay such amount shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against the Issuing Bank, any
Loan Party or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or

 

- 62 -



--------------------------------------------------------------------------------

otherwise) of any Loan Party, (iv) any breach of this Agreement or any other
Loan Document by any Borrower, any other Loan Party or any other L/C Participant
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing

(b) If any amount required to be paid by any L/C Participant to the Issuing Bank
pursuant to Section 3.4(a) in respect of any unreimbursed portion of any payment
made by the Issuing Bank under any Letter of Credit is paid to the Issuing Bank
within three (3) Business Days after the date such payment is due, such L/C
Participant shall pay to the Issuing Bank on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Effective
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Bank,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to the Issuing Bank by such L/C Participant within three
(3) Business Days after the date such payment is due, the Issuing Bank shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans. A certificate of the Issuing Bank submitted to any L/C Participant
with respect to any amounts owing under this Section 3.4(b) shall be conclusive
in the absence of manifest error.

(c) Whenever, at any time after the Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Bank receives any
payment related to such Letter of Credit (whether directly from the Borrower on
whose behalf such Letter of Credit was issued, or otherwise, including proceeds
of collateral applied thereto by the Issuing Bank), or any payment of interest
on account thereof, the Issuing Bank will distribute to such L/C Participant its
pro rata share thereof; provided, however, that in the event that any such
payment received by the Issuing Bank shall be required to be returned by the
Issuing Bank, such L/C Participant shall return to the Issuing Bank the portion
thereof previously distributed by the Issuing Bank to it.

3.5 Reimbursement Obligation of the Borrowers. If any draft is paid under any
Letter of Credit, the requesting Borrower shall reimburse the Issuing Bank with
respect to any Letter of Credit issued on its behalf for the following amounts
(a) the draft so paid and (b) any Taxes, fees, charges or other costs or
expenses incurred by the Issuing Bank in connection with such payment, not later
than 12:00 Noon, New York City time, on (i) the Business Day that the requesting
Borrower receives notice of such draft, if such notice is received on such day
prior to 10:00 A.M., New York City time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that such Borrower
receives such notice. Each such payment shall be made to the Issuing Bank at its
address for notices referred to herein in the currency in which the underlying
Letter of Credit was made and in immediately available funds. Interest shall be
payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.11(b) and (y) thereafter,
Section 2.11(c).

3.6 Obligations Absolute. The Borrowers’ obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that any Borrower may have or
have had against the Issuing Bank, any beneficiary of a Letter of Credit or any
other Person. The Borrowers also agree with the Issuing Bank that the Issuing
Bank shall not be responsible for, and the Reimbursement Obligations under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among any Group Member and any beneficiary of any Letter of
Credit or any other party to

 

- 63 -



--------------------------------------------------------------------------------

which such Letter of Credit may be transferred or any claims whatsoever of any
Group Member against any beneficiary of such Letter of Credit or any such
transferee. The Issuing Bank shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Bank. The Borrowers agree that any action taken or
omitted by the Issuing Bank under or in connection with any Letter of Credit or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct, shall be binding on the Group Members and shall not result
in any liability of the Issuing Bank to any Group Member.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Bank shall promptly notify the related
Borrower of the date and amount thereof. The responsibility of the Issuing Bank
to any Borrower in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit, or any other agreement submitted by any Borrower to, or
entered into by any Borrower with, the Issuing Bank or any other Person relating
to any Letter of Credit, is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall control.

SECTION 4 REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and the Borrowers hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:

4.1 Financial Condition. The audited consolidated balance sheets of Holdings and
its consolidated Subsidiaries as at June 30, 2011, June 30, 2012 and June 30,
2013, and the related consolidated statements of income and of cash flows for
the Fiscal Years ended on such dates, reported on by and accompanied by an
unqualified report from Ernst & Young LLP, present fairly the consolidated
financial condition of Holdings and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective Fiscal Years then ended. All such audited financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein). Other than as set forth (in reasonable detail and with
related amounts) on (a) Schedule 4.1(a), no Group Member has, as of the Closing
Date, any material Guarantee Obligations, contingent liabilities and liabilities
for Taxes, or any long term leases or unusual forward or long term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent audited financial statements referred to in this paragraph, and
(b) Schedule 4.1(b), during the period from October 1, 2012 to and including the
date hereof, there has been no Material Acquisition or Material Disposition.

4.2 No Change. Since June 30, 2013, there has been no development or event that
has had or could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

- 64 -



--------------------------------------------------------------------------------

4.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, the legal right and holds all
material Governmental Approvals necessary, to own and operate its property, to
lease the property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except to the extent that the failure to so qualify
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and (d) is in compliance with all Requirements of Law
(including those necessary for each Group Member to conduct the business in
which it is currently engaged) except to the extent that the failure to comply
therewith could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Group Member has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party, if any, and to obtain any extensions of credit
to be obtained by it hereunder. Each Group Member has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party, if any, and, to authorize any
extensions of credit to be obtained by it on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except the filings referred to in Section 4.19. Each Loan
Document has been duly executed and delivered on behalf of each Group Member
party thereto. This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Group
Member party thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any material Contractual Obligation of any Group Member and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to any Group Member
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or any Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Schedule 4.6 sets forth any litigation, investigation
or proceeding of or before any arbitrator or Governmental Authority is pending
or, to the knowledge of Holdings or any Borrower, threatened by or against any
Group Member or against any of their respective properties or revenues which, as
of the Closing Date, could reasonably be expected to involve amounts in issue in
excess of $15,000,000.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
or Event of Default has occurred and is continuing.

 

- 65 -



--------------------------------------------------------------------------------

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple or
good and marketable title to, or a valid leasehold interest in, all its real
property, and good title to, or a valid leasehold interest in, all its other
property, and none of such property is subject to any Lien except Permitted
Liens.

4.9 Intellectual Property. To Holdings’ and each Borrower’s knowledge after due
inquiry, such Group Member owns, or is licensed to use, all Intellectual
Property necessary for the conduct of its business as currently conducted. No
material claim has been asserted and is pending by any Person challenging or
questioning any Group Member’s use of any Intellectual Property or the validity
or effectiveness of any Group Member’s Intellectual Property, nor does Holdings
or any Borrower know of any valid basis for any such claim. To Holdings’ and
each Borrower’s knowledge after due inquiry, the use of Intellectual Property by
any Group Member, and the conduct of each Group Member’s business, as currently
conducted, does not infringe on or otherwise violate the rights of any Person in
any material respect. No claims are pending or, to the knowledge of Holdings or
any Borrower, threatened to the effect that the operations of any Group Member
infringe upon or violate the rights of any other person under any Intellectual
Property.

4.10 Taxes. Each Group Member has filed or caused to be filed all federal,
state, provincial, territorial, foreign and other material Tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its property and all
other Taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority (other than any the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member); no material Tax Lien has been filed, and,
to the knowledge of Holdings and each Borrower, no claim is being asserted, with
respect to any such Tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
Extensions of Credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock”, within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect, in any manner
that violates the provisions of the Regulations of the Board applicable to the
Loan Parties or (b) for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, each Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U 1, as applicable, referred to in Regulation U.

4.12 Labor Matters. Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of Holdings or any Borrower, threatened; (b) hours worked by and
payment made to employees of each Group Member have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant Group Member.

4.13 ERISA; Pensions. Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the

 

- 66 -



--------------------------------------------------------------------------------

last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits by a material amount. No Commonly Controlled Entity has
had a complete or partial withdrawal from any Multiemployer Plan that has
resulted or could reasonably be expected to result in a material liability under
ERISA, and no Commonly Controlled Entity would become subject to any material
liability under ERISA if any Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made. No such
Multiemployer Plan is in Reorganization or Insolvent. Each Canadian Pension Plan
(to the extent any may exist) that is required to be funded is fully funded on a
going-concern and solvency basis using actuarial methods and assumptions which
are consistent with the valuations last filed with the applicable Governmental
Authorities and which are consistent with generally accepted actuarial
principles. No promises of benefit improvements under any Canadian Pension Plan
have been made except where such improvement would not result in a solvency
deficiency or going concern unfunded liability in the affected Canadian Pension
Plan. All material obligations of each Group Member (including fiduciary,
funding, investment and administration obligations) required to be performed in
connection with the Canadian Pension Plans and the funding agreements therefor
have been performed on a timely basis, and, without limiting the generality of
the foregoing, all contributions or premiums required to be made or paid by each
Group Member to any Canadian Pension Plan have been made or paid in a timely
fashion in accordance with the terms of such Canadian Pension Plan and all
Requirements of Law. All employee contributions to all Canadian Pension Plans by
way of authorized payroll deduction or otherwise have been properly withheld or
collected by and fully paid into such plans in a timely manner. There have been
no improper withdrawals or applications of the assets of any Canadian Pension
Plan. Each Group Member’s sole obligation to or in respect of any Canadian
Pension Plan that is a “multi-employer”, “specified multi-employer” or
“multi-unit” pension plan is to make monetary contributions to such plan in the
amounts and in the manner set forth in the applicable collective agreement(s).
No Group Member is or has at any time (a) on or after April 27, 2004 been an
employer (for the purposes of Sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme in the United Kingdom which is not a money purchase
scheme (both terms as defined in the Pensions Schemes Act 1993), or (b) been
“connected” with or an “associate” of (as those terms are used in Sections 39
and 43 of the Pensions Act 2004) such an employer.

4.14 Investment Company Act; Other Regulations. No Borrower or Non-Loan Party
Borrower is (a) an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended, or (b) subject to regulation under any Requirement of Law (other
than Regulation X of the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. As of the Closing Date, (a) Schedule 4.15 sets forth the name
and jurisdiction of organization of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Group
Member, and (b) there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors and directors’ qualifying shares) of any
nature relating to any Capital Stock of any Group Member other than Holdings
(including any contractual right of pre-emption or conversion), except as
created by the Loan Documents.

4.16 Use of Proceeds. The proceeds of the Loans, the Swingline Loans and the
Letters of Credit shall be used to (a) finance Permitted Acquisitions, ongoing
working capital and for other general corporate purposes of the Borrowers and
(b) pay certain fees and expenses incurred in connection with the consummation
of the transactions described in the Loan Documents.

 

- 67 -



--------------------------------------------------------------------------------

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to result in the payment of a Material Environmental Amount:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does Holdings or any Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of Holdings or any Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party or Non-Loan Party Borrower
to the Administrative Agent, Lenders or any other Secured Party, or any of them,
for use in connection with the transactions contemplated by this Agreement or
the other Loan Documents, contained as of the date such statement, information,
document or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not misleading. The projections contained in the
materials referenced above are based upon good faith estimates and assumptions
believed by management of each Borrower to be reasonable at the time made and as
of the Closing Date (with respect to such projections delivered prior to the
Closing Date), it being recognized by the Lenders that such

 

- 68 -



--------------------------------------------------------------------------------

financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party or Non-Loan Party
Borrower that could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect that has not been expressly disclosed herein, in
the other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

4.19 Security Documents.

(a) Subject to any applicable Reservations, if any, each of the Canadian
Security Agreements, is effective to create in favor of the Administrative
Agent, for the benefit of each of the Non-US Obligations Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of (i) the Capital Stock described in
any Canadian Security Agreement that are securities represented by stock
certificates or otherwise constituting certificated securities, when
certificates representing such Capital Stock are delivered to the Administrative
Agent, and (ii) in the case of the other Collateral not described in clause
(i) constituting personal property described in the Canadian Security
Agreements, when the financing statements and other filings, agreements and
actions specified on Schedule 4.19(a) in appropriate form are executed and
delivered, performed or filed in the offices specified on Schedule 4.19(a), as
the case may be, the Administrative Agent, for the benefit of the Non-US
Obligations Secured Parties, shall, subject to any applicable Reservation, have
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations of the Loan Parties and in each case prior and
superior in right to any other Person (except, in the case of Capital Stock,
Permitted Capital Stock Liens and, in the case of all other Collateral,
Permitted Liens).

(b) Subject to any applicable Reservations, if any, (i) the UK Security
Agreements are effective to create in favor of the Security Trustee, for the
benefit of the Non-US Obligations Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and the
proceeds thereof, (ii) the UK Share Charge Agreements are effective to create in
favor of the Security Trustee, for the benefit of the applicable Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and the proceeds thereof, and (iii) upon (A) the recordation
of the UK Security Agreements with the United Kingdom Patent and Trademark
Office, and (B) the filing of the UK Security Agreements with the Land Registry,
and (C) the filing of the UK Security Agreements with the United Kingdom
Companies House, the Security Trustee, for the benefit of the applicable Secured
Parties, shall, have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof in which a security interest may be perfected by such
recordation or filings in the United Kingdom, in each case prior and superior in
right to any Person, subject to, in the case of Capital Stock, Permitted Capital
Stock Liens and, in the case of all other such Collateral, Permitted Liens (it
being understood that subsequent recordings (x) in the United Kingdom Patent and
Trademark Office may be necessary to perfect a Lien on registered trademarks and
patents, trademark and patent applications and registered copyrights acquired by
a UK Loan Party after the Closing Date and (y) at the Land Registry of England
and Wales may be necessary to perfect a Lien on any real property acquired by a
UK Loan Party after the Closing Date).

(c) Subject to any applicable Reservations, if any, the US Guarantee and
Collateral Agreement is effective to create in favor of the Administrative
Agent, for the benefit of each of the Secured Parties a legal, valid and
enforceable security interest in the Collateral described

 

- 69 -



--------------------------------------------------------------------------------

therein and proceeds thereof. In the case of (i) the Capital Stock described in
the US Guarantee and Collateral Agreement that are securities represented by
stock certificates or otherwise constituting certificated securities within the
meaning of Section 8-102(a)(15) of the New York UCC or the corresponding code or
statute of any other applicable jurisdiction (“Certificated Securities”), when
certificates representing such Capital Stock are delivered to the Administrative
Agent, and (ii) in the case of the other Collateral not described in clause
(i) constituting personal property described in the US Guarantee and Collateral
Agreement, when the financing statements and other filings, agreements and
actions specified on Schedule 4.19(c) in appropriate form are executed and
delivered, performed or filed in the offices specified on Schedule 4.19(c), as
the case may be, the Administrative Agent, for the benefit of each of the
Secured Parties shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the US Loan Parties in such Collateral and the
proceeds thereof, as security for all of the Obligations and in each case prior
and superior in right to any other Person (except, in the case Capital Stock,
Permitted Capital Stock Liens and, in the case of all other Collateral,
Permitted Liens). As of the Closing Date, none of the Capital Stock of any US
Loan Party that is a limited liability company or partnership is a Certificated
Security.

(d) Each of the Mortgages delivered upon execution will be, effective to create
in favor of the Administrative Agent or the Security Trustee, as the case may
be, for the benefit of the applicable Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the recording offices for the
applicable jurisdictions in which the Mortgaged Properties are located, each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Obligations secured
thereby, in each case prior and superior in right to any other Person, except
for Permitted Liens (it being understood that subsequent recordings at the Land
Registry of England and Wales may be necessary to perfect a Lien on any real
property acquired by a UK Loan Party after the date hereof). Schedule 4.19(d)
lists, as of the Closing Date, each real property location owned or leased by a
Loan Party in the United States, Canada or the United Kingdom.

4.20 Solvency. Each Loan Party and Non-Loan Party Borrower is, and after giving
effect to this Agreement and the other Loan Documents and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
and the other transactions contemplated hereby and thereby and after giving
effect to any applicable rights of contribution of such Loan Party or Non-Loan
Party Borrower in respect of guaranteed Obligations, will be and will continue
to be, Solvent.

4.21 Regulation H. No Mortgage on Mortgaged Property located in the United
States encumbers improved real property that is located in an area that has been
identified by the Secretary of Housing and Urban Development as an area having
special flood hazards and in which flood insurance has not been made available
under the National Flood Insurance Act of 1968.

4.22 Anti-Terrorism Laws.

(a) No Group Member and, to the knowledge of Holdings and each Borrower, none of
their Affiliates are in violation of any Requirement of Law relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Patriot Act.

 

- 70 -



--------------------------------------------------------------------------------

(b) No Group Member and to the knowledge of Holdings and each Borrower, no
Affiliate or broker or other agent of any Group Member acting or benefiting in
any capacity in connection with the Loans is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website or any replacement
website or other replacement official publication of such list.

(c) No Group Member and, to the knowledge of Holdings and each Borrower, no
broker or other agent of any Group Member acting in any capacity in connection
with the Loans (i) conducts any business or engages in making or receiving any
material contribution of funds, goods or services to or for the benefit of any
Person described in paragraph (b) above, or (ii) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

SECTION 5 CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the agreement of each Lender to make the initial Extension of
Credit requested to be made by it is subject to the satisfaction, prior to or
concurrently with the Closing Date, of completion of the following conditions
precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, Holdings, each
Borrower and each Person listed on Schedule 1.1A, (ii) each of the Loan
Documents (dated as of the Closing Date), executed and delivered by the
Borrowers and each other Loan Party party thereto, together with an
Acknowledgement and Consent in the form attached to the US Guarantee and
Collateral Agreement, executed and delivered by each Issuer (as defined
therein), if any, that is not a Loan Party.

(b) Financial Statements. The Lenders shall have received (i) audited
consolidated financial statements of Holdings and its consolidated Subsidiaries
for the 2011, 2012 and 2013 Fiscal Years and (ii) unaudited interim consolidated
financial statements of Holdings and its consolidated Subsidiaries for each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph and more than 45
days prior

 

- 71 -



--------------------------------------------------------------------------------

to the Closing Date, and such financial statements shall not, in the reasonable
judgment of the Lenders, reflect any material adverse change in the consolidated
financial condition of Holdings and its Subsidiaries, since June 30, 2013. The
Administrative Agent shall have received projected financial statements and
assumptions of Holdings and its Subsidiaries for the 2014 through 2017 Fiscal
Years.

(c) Approvals. All Governmental Approvals and material consents and approvals
of, or notices to, any other Person required or, in the reasonable discretion of
the Administrative Agent, advisable in connection with the execution and
performance of the Loan Documents and the other transactions contemplated hereby
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would reasonably be expected to restrain,
prevent or otherwise impose burdensome or otherwise adverse conditions on any
other extension of credit hereunder.

(d) Lien Searches. The Administrative Agent shall have received the results of
recent lien and judgment searches in each of the jurisdictions where the Loan
Parties are located (within the meaning of Section 9-307 of the New York UCC or
the corresponding code or statute of any other applicable jurisdiction) and
where assets of the Loan Parties are located, and such searches shall reveal no
Liens on any of the assets of the Loan Parties except for Permitted Liens or
Liens discharged on or prior to the Closing Date pursuant to documentation
satisfactory to the Administrative Agent.

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, including without limitation, fees set forth in the Fee
Letter or any other fee letter delivered in conjunction with this Agreement or
the other Loan Documents, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date. All such amounts will be paid with proceeds of Loans
made on the Closing Date and will be reflected in the funding instructions given
by the Borrowers to the Administrative Agent on or before the Closing Date.

(f) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit H,
with appropriate insertions and attachments, including certified organizational
authorizations, incumbency certifications, the certificate of incorporation,
articles of association or other similar organizational document of each Loan
Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party (and evidencing any merger of any Person into, or amalgamation
of any Person with, such Loan Party which has occurred on or prior to the date
hereof), or its board of directors in the case of each of the UK Loan Parties,
and certified bylaws, memorandum of association or other similar organizational
document of each Loan Party, and (ii) a long form good standing certificate or
comparable document for each Loan Party (other than any UK Loan Party), from its
jurisdiction of organization, and foreign qualification certificates for each US
Loan Party from the State in which they are qualified to conduct business.

(g) Legal Opinions. The Administrative Agent shall have received favorable
written legal opinions (addressed to the Administrative Agent, the Lenders and
each Issuing Bank and dated the Closing Date) of such counsel to Holdings and
its Subsidiaries (which may, for certain matters, be in-house counsel upon
approval by the Administrative Agent) as the Administrative Agent may reasonably
request. Each such legal opinion shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall cover such matters incident
to the transactions contemplated by this Agreement and the Loan Documents as may
reasonably be required by the Administrative Agent.

 

- 72 -



--------------------------------------------------------------------------------

(h) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) all certificates representing shares of Capital Stock pledged
pursuant to any Security Document, together with an undated stock power (and an
undated stock transfer form in respect of Capital Stock pledged pursuant to the
UK Security Agreements or any of the UK Share Charge Agreements) for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, and (ii) the Intercompany Note and each other promissory note (if any)
pledged and required to be delivered to the Administrative Agent pursuant to any
Security Document endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor or pledgors thereof.

(i) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement and any PPSA financing statement) required
by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Permitted Liens), shall be in
proper form for filing, registration or recordation.

(j) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of Holdings certifying
that each of the Loan Parties is, and after giving effect to transactions
contemplated in this Agreement and in the Loan Documents and the incurrence of
all Indebtedness and obligations being incurred in connection herewith and
therewith and the other transactions contemplated hereby and thereby, after
giving effect to any applicable rights of contribution of such Person in respect
of guaranteed Obligations, will be and will continue to be, Solvent.

(k) Insurance. The Administrative Agent shall have received current insurance
certificates listing each of the Loan Parties and setting forth the insurance
maintained for the benefit of each the Loan Parties, which shall meet the
requirements set forth in Section 6.5 hereof.

(l) Patriot Act. The Administrative Agent shall have received all documentation
and other information required by Governmental Authorities under applicable
“know your customer” and anti-money-laundering rules and regulations, including
without limitation, the Patriot Act.

(m) Borrowing Base Report. The Administrative Agent shall have received a
Borrowing Base Report dated as of the last day of the most recent month ended at
least 10 days prior to the Closing Date.

(n) Payoff Letters. The Administrative Agent shall have received payoff letters
with regard to (i) any obligations secured under the Existing Credit Agreement
(except to the extent such obligations will be secured hereunder), and (ii) any
other obligations securing Liens which are not Permitted Liens. Each such payoff
letter shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall cover such matters may reasonably be required by
the Administrative Agent.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any Extension of Credit (including the making of any Loan, the issuance of any
Letter of Credit or the renewal or extension of any Letter of Credit) requested
to be made by it on any date (including its initial extension of credit) is
subject to the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (or in all respects to the extent such
representation or warranty is limited by materiality) on and as of such date as
if made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or in all respects to the extent such representation or warranty is
limited by materiality) as of such earlier date.

 

- 73 -



--------------------------------------------------------------------------------

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date or any Permitted Acquisition to be made with
the proceeds of such Extensions of Credit.

(c) Borrowing Base. After giving effect to any requested borrowing of Loans and
issuance of Letters of Credit on such date, the limitations set forth in
Section 2.1(a) shall not have been exceeded.

Each borrowing by any Borrower, and each issuance, renewal, extension, increase
or amendment of a Letter of Credit on behalf of, any Borrower hereunder shall
constitute a representation and warranty by such Borrower as of the date of such
extension of credit that the conditions contained in this Section 5.2 have been
satisfied.

SECTION 6 AFFIRMATIVE COVENANTS

Holdings and the Borrowers hereby jointly and severally agree that, until all
Commitments have been terminated and the principal of and interest on each Loan,
and all fees and all other expenses or amounts payable under any Loan Document,
shall have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full, each
of Holdings and each Borrower shall and shall cause each of its Subsidiaries to,
as applicable:

6.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year, a copy of the audited consolidated balance sheet of
Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Ernst &
Young LLP or other independent certified public accountants of nationally
recognized standing; and

(b) as soon as available, but in any event not later than forty-five (45) days
after the end of each of the first three quarterly periods of each Fiscal Year,
the unaudited consolidated balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and of cash flows for such quarter and the
portion of the Fiscal Year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year end audit adjustments).

 

- 74 -



--------------------------------------------------------------------------------

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently (except to the extent any such inconsistent application of
GAAP has been approved by such accountants (in the case of clause (a) above) or
officer (in the case of clause (b) above), as the case may be, and disclosed in
reasonable detail therein) consistently throughout the periods reflected therein
and with prior periods.

6.2 Certificates; Other Information. Furnish to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer of DFG stating that, to
the best of such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or Fiscal
Year, as the case may be, and (iii) to the extent not previously disclosed to
the Administrative Agent, a description of any change in the jurisdiction of
organization of any Group Member and a list of any Intellectual Property
acquired by any Group Member since the date of the most recent report delivered
pursuant to this clause (iii) (or, in the case of the first such report so
delivered, since the Closing Date);

(c) as soon as available, and in any event no later than sixty (60) days after
the end of each Fiscal Year, a detailed consolidated quarterly budget for the
following Fiscal Year (including projected consolidated quarterly balance sheets
of Holdings and its Subsidiaries, the related consolidated statements of
projected cash flow and projected income and a description of the underlying
assumptions applicable thereto), and, as soon as available, significant
revisions, if any, of such budget and projections with respect to such Fiscal
Year (collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections are based on reasonable estimates, information and assumptions and
that such Responsible Officer has no reason to believe that such Projections are
incorrect or misleading in any material respect;

(d) (i) within forty-five (45) days after the end of each of the first three
fiscal quarters of Holdings, a narrative discussion and analysis of the
financial condition and results of operations of Holdings and its Subsidiaries
for such fiscal quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Year (which may be satisfied
through delivery of the analogous information provided in a Form 10-Q of
Holdings for such fiscal quarter) and (ii) within 90 days after the end of each
Fiscal Year, a narrative discussion and analysis of the financial condition and
results of operations of Holdings and its Subsidiaries for such Fiscal Year
(which may be satisfied through delivery of the analogous information provided
in a Form 10-K of Holdings for such Fiscal Year);

(e) within thirteen (13) days following the end of each calendar month, as of
the close of business of any Borrower on the last Business Day of the
immediately preceding calendar month and at and as of such other times as the
Administrative Agent may reasonably request, a Borrowing Base Report completed
by a Responsible Officer of DFG;

 

- 75 -



--------------------------------------------------------------------------------

(f) within five (5) days after the same are filed, notice of filing and how to
obtain copies of all financial statements that Holdings or any Group Member
sends to the holders of any class of its debt securities or public equity
securities and, within five (5) days after the same are filed, copies of all
financial statements that Holdings or any Group Member may make to, or file
with, the SEC;

(g) within forty-five (45) days after the end of each fiscal quarter of
Holdings, a certificate setting forth (i) the name and jurisdiction of
organization of each new Subsidiary and, as to each such Subsidiary, the
percentage of each class of Capital Stock owned by any Group Member, and
(ii) any new subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
Group Member other than Holdings (including any contractual right of pre-emption
or conversion);

(h) upon request by the Administrative Agent, within five (5) days after the
same are sent or received, copies of all correspondence, reports, documents and
other filings with any Governmental Authority regarding compliance with or
maintenance of Governmental Approvals or Requirements of Law or that could
reasonably be expected to have a Material Adverse Effect on any of the
Governmental Approvals or otherwise on the operations of the Group Members; and

(i) promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.

6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

6.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and (c) comply with all Governmental Approvals, and any term,
condition or rule, filing or fee obligations, or other requirements related
thereto, except to the extent that failure to do so could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business, which insurance
shall (i) in the case of such insurance in respect of US Loan

 

- 76 -



--------------------------------------------------------------------------------

Parties, provide that no cancellation or reduction shall be effective until at
least thirty (30) days after receipt by the Administrative Agent of written
notice thereof, name the Administrative Agent as an additional insured party or
loss payee, as applicable and be reasonably satisfactory in all other respects
to the Administrative Agent, or (ii) in the case of any insurance maintained by
Non-US Loan Parties, shall have cancellation, reduction, notice, assignment and
other provisions as shall be reasonably satisfactory to the Administrative Agent
in light of customary secured lending practices in the applicable jurisdiction.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit, the
Borrowers’ sole expense, representatives of the Administrative Agent or any
Lender to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Group Members and with their independent certified public accountants.

6.7 Notices. Promptly give notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;

(c) any litigation, arbitration, mediation, hearing or other proceeding
affecting any Group Member (i) in which the amount involved is $15,000,000 or
more and not covered by insurance, (ii) in which injunctive or similar relief is
sought which, if granted, would materially limit the business of such Group
Member, (iii) which relates to any Loan Document, (iv) which could reasonably be
expected to result in the revocation, rescission, suspension, or modification in
an adverse manner, or non-renewal of, any Governmental Approval material to the
business of the Group Members, taken as a whole, and (v) any material
developments with respect to any such litigation, arbitration, mediation,
hearing or other proceeding described in (i) through (iv) above;

(d) the following events, as soon as possible and in any event within thirty
(30) days after any Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Plan; (ii) a failure to
make any required contribution to a Plan that is covered by Title IV of ERISA;
(iii) the creation of any Lien in favor of the PBGC, relating to a Plan, or any
withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan; and (v) the institution of proceedings or the taking of any
other action by (A) the PBGC, (B) any Group Member, (C) any Commonly Controlled
Entity or (D) any Multiemployer Plan, which is with respect to the withdrawal
from, or the termination, Reorganization or Insolvency of, any Plan that is
covered by Title IV of ERISA;

(e) any CLP Financing, not later than thirty (30) days after the occurrence
thereof; and

(f) any development or event that has had or could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

- 77 -



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws.

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.9 Additional Loan Parties; Additional Collateral, etc.

(a) Join or cause to be joined each direct or indirect Wholly Owned Subsidiary
of Holdings that is, or becomes, both (i) a US Subsidiary and (ii) a Material
Subsidiary, as a Subsidiary Guarantor under the applicable Loan Documents
(unless such entity is then a US Borrower) in order to guarantee the
Obligations; provided, that in no event shall any of (x) Dealers Financial
Holdings Inc. or any of its direct or indirect Subsidiaries, or (y) Suttons of
London, Inc., be required to become a Guarantor pursuant to this Section 6.9(a)
except to the extent any of them are obligors under the HY Indenture on any date
after the HY Note Transition Date;

(b) Join or cause to be joined each direct or indirect Wholly Owned Subsidiary
of Holdings that is, or becomes, both (i) a Canadian Subsidiary and (ii) a
Material Subsidiary, as a Guarantor under the applicable Loan Documents (unless
such entity is then a Non-US Borrower) in order to guarantee the Non-US
Obligations; provided, that in no event shall S&R Canada, Ltd. be required to
become a Guarantor pursuant to this Section 6.9(a);

(c) Notwithstanding the requirements in Section 6.9(a) and (b) above, the
Borrowers may, from time to time elect to exclude certain of their Subsidiaries
from the requirement that they be Guarantors and each such Subsidiary will be a
Non-Loan Party; provided that the following conditions are met:

(i) such Subsidiary shall not incur Indebtedness that is or becomes a direct or
indirect obligation of any Loan Party (other than Guarantee Obligations
permitted under Section 7.2(h) hereof);

(ii) any Capital Stock of such Subsidiary that is owned by any Loan Party shall
be pledged by such Loan Party as Collateral under this Agreement and the other
Loan Documents;

(iii) any such Subsidiary of (A) DFG shall be engaged in a line of business that
is distinct from the existing check cashing and short term consumer lending
business of the US Loan Parties and (B) the Non-US Borrowers shall be engaged in
a line of business that is distinct from the existing check cashing and retail
store based short term consumer lending business of NMM;

 

- 78 -



--------------------------------------------------------------------------------

(iv) such Subsidiary shall not be an obligor under the HY Indenture (or shall be
concurrently released from such obligation); and

(v) in no event may any Non-Loan Party own the Capital Stock of any Loan Party
or Non-Loan Party Borrower, as a result of the Borrowers’ election to exclude
such Subsidiary.

(d) With respect to any additional Guarantor added pursuant to Sections 6.9
(a) or (b) (or any other Group Member that becomes a Loan Party pursuant to the
terms of the Loan Documents): (i) execute and deliver, or cause to be executed
and delivered, to the Administrative Agent a joinder thereto, together with such
amendments to the Loan Documents and/or such additional Loan Documents, legal
opinions and any other documents reasonably requested by the Administrative
Agent, each in form and substance reasonably satisfactory to the Administrative
Agent, and make any filing or take any other action as the Administrative Agent
reasonably deems necessary or advisable to cause such Subsidiary to become a
Loan Party hereunder and grant to the Administrative Agent, for the benefit of
the applicable Secured Parties, a perfected first priority security interest in
the Capital Stock of such additional Guarantor (subject to the terms of the
Security Documents), (ii) deliver to the Administrative Agent, as applicable,
any certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Group Member, (iii) deliver to the Administrative Agent a certificate
of such additional Guarantor, substantially in the form of Exhibit H, with
appropriate insertions and attachments, and (iv) deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(e) With respect to any property (to the extent of the type included in the
definition of Collateral) owned by any new Guarantor added pursuant to Sections
6.9(a) or (b) (or any other Group Member that becomes a Loan Party pursuant to
the terms of the Loan Documents) or acquired at any time after the Closing Date
by any Loan Party (other than (x) any interest in real property which shall be
governed by Section 6.9(g) below and (y) any property subject to a Lien
expressly permitted by Section 7.3(g)) as to which the Administrative Agent, for
the benefit of the applicable Secured Parties, does not have a perfected Lien,
promptly (subject to any specific time from established in the relevant Loan
Documents) (i) execute and deliver to the Administrative Agent such amendments
to the Security Documents or such other documents as the Administrative Agent
reasonably deems necessary or advisable to grant to the Administrative Agent,
for the benefit of the applicable Secured Parties, a security interest in such
property and (ii) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the applicable Secured Parties, a
perfected first priority security interest in such property, including the
filing of Uniform Commercial Code financing statements, PPSA financing
statements or such other financing statements or the registration in any
required register with any relevant Governmental Authority, as applicable, in
such jurisdictions as may be required by any Security Document or by law or as
may be reasonably requested by the Administrative Agent.

(f) With respect to any interest in any real property (excluding any leasehold
interests) having a value (together with improvements thereof) of at least
$5,000,000 acquired by any Loan Party (or any Group Member that becomes a Loan
Party pursuant to the terms of the Loan Documents) (other than any such real
property subject to a Lien expressly permitted by Section 7.3(g)), promptly
(i) execute and deliver a first priority Mortgage, in favor of the

 

- 79 -



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of the Secured Parties, covering such
interest in real property, (ii) if reasonably requested by the Administrative
Agent, provide the Administrative Agent with (x) excluding properties in the
United Kingdom, title and extended coverage insurance covering such interest in
real property in an amount at least equal to the purchase price of such interest
in real property (or such other amount as shall be reasonably specified by the
Administrative Agent) as well as a current ALTA (or equivalent) survey thereof,
together with a surveyor’s certificate and, in the case of properties in the
United Kingdom with a value in excess of $5,000,000, reports on title with
respect to such real property, (y) any consents or estoppels reasonably deemed
necessary or advisable by the Administrative Agent in connection with such
Mortgage, each of the foregoing in form and substance reasonably satisfactory to
the Administrative Agent and (iii) if reasonably requested by the Administrative
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.

(g) No SPE shall be required to comply with the provisions of clauses
(a) through (f) above, and no Loan Party shall be required to pledge the Capital
Stock of any SPE pursuant to the provisions of clauses (a) through (c) above.

(h) For the avoidance of doubt, it is expressly understood and agreed that:
(i) nothing herein shall require any Non-US Loan Party to guarantee or grant any
liens on any of its assets or otherwise provide collateral security for any US
Obligations; (ii) in no event shall more than sixty-five percent (65%) of the
voting Capital Stock of any Foreign Subsidiary be pledged as collateral for any
US Obligations; (iii) nothing herein shall require the pledge by a Loan Party of
any Capital Stock it holds in a Non-Loan Party organized in a jurisdiction other
than the United States, Canada or England and Wales; and (iv) nothing herein
shall require the pledge by Dollar UK, DF Eurozone (UK) Limited or DF Holding
(UK) Limited, of any Capital Stock it holds in any Non-Loan Party.

6.10 Credit Ratings. Use commercially reasonable efforts to maintain at all
times a credit rating by each of S&P and Moody’s in respect of a corporate
credit rating by S&P and a corporate family rating by Moody’s with respect to
Holdings.

6.11 Further Assurances. At any time or from time to time upon the request of
the Administrative Agent, at the expense of the Borrowers, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents and to provide for payment of the Obligations in
accordance with the terms of this Agreement, the Notes and the other Loan
Documents. In furtherance and not in limitation of the foregoing, the Loan
Parties shall take such actions as the Administrative Agent may reasonably
request from time to time (including, without limitation, the execution and
delivery of guaranties, security agreements, pledge agreements, mortgages, deeds
of trust, landlord’s consents and estoppels, stock powers, financing statements
and other documents, the filing or recording of any of the foregoing, obtaining
of title insurance with respect to any of the foregoing that relates to an
interest in real property (excluding properties in the United Kingdom), and the
delivery of stock certificates and other collateral with respect to which
perfection is obtained by possession) to ensure that the Obligations are
guaranteed by the Guarantors and are secured by substantially all of the assets
(other than those assets specifically excluded by the terms of this Agreement
and the other Loan Documents) of the Loan Parties on a first priority basis,
subject to, in the case of Capital Stock, Permitted Capital Stock Liens and, in
the case of any other Collateral, Permitted Liens.

 

- 80 -



--------------------------------------------------------------------------------

6.12 Pensions.

(a) In the case of any UK Subsidiaries:

(i) Ensure that no action or omission is taken by any Group Member in relation
to such a pension scheme which has had or could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect (including,
without limitation, the termination or commencement of winding-up proceedings of
any such pension scheme or any Group Member ceasing to employ any member of such
a pension scheme);

(ii) No Group Member is or shall become an employer (for the purposes of
Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
under in Sections 39 or 43 of the Pensions Act 2004) such an employer;

(iii) Deliver to the Administrative Agent at such times as those reports are
prepared in order to comply with the then current statutory or auditing
requirements (as applicable either to the trustees of any relevant schemes or to
Holdings or its Subsidiaries), actuarial reports in relation to all pension
schemes mentioned in clause (a) above;

(iv) Promptly notify the Administrative Agent of any material change in the rate
of contributions to any pension schemes mentioned in clause (a) above paid or
recommended to be paid (whether by the scheme actuary or otherwise) or required
(by law or otherwise);

(v) Immediately notify the Administrative Agent of any investigation or proposed
investigation by the Pensions Regulator which may lead to the issue of a
Financial Support Direction or a Contribution Notice to any Group Member; and

(vi) Immediately notify the Administrative Agent if it receives a Financial
Support Direction or a Contribution Notice from the Pensions Regulator.

(b) In the case of any Canadian Subsidiaries (to the extent any Canadian Pension
Plans exist):

(i) No Group Member has or will establish, maintain or contribute to a defined
benefit pension plan;

(ii) Ensure that, for each Canadian Pension Plan, each Canadian Subsidiary
complies, in a timely fashion, with and perform in all material respects all of
its obligations under and in respect of such Canadian Pension Plan, including
under any funding agreements and all applicable Requirements of Law (including
any fiduciary, funding, investment and administration obligations);

(iii) Ensure that all employer or employee payments, contributions or premiums
required to be remitted, paid to or in respect of each Canadian Pension Plan are
paid or remitted by the Canadian Subsidiaries in a timely fashion in accordance
with the terms thereof, any funding agreements and all Requirements of Law; and

(iv) Deliver to the Administrative Agent (A) if reasonably requested by the
Administrative Agent, copies of each annual and other return, report or
valuation with respect to each Canadian Pension Plan as filed with any
applicable Governmental Authority; (B) promptly after receipt thereof, a copy of
any direction, order, notice, ruling or opinion that any Canadian

 

- 81 -



--------------------------------------------------------------------------------

Subsidiary may receive from any applicable Governmental Authority with respect
to any Canadian Pension Plan; and (C) notification within thirty days of the
establishment of any Canadian Pension Plan, or the commencement of contributions
to any such plan to which such Canadian Subsidiary was not previously
contributing.

6.13 Indenture Obligors. Cause each obligor under the HY Indenture to be a Loan
Party hereunder; provided, that (x) Dealers Financial Holdings Inc. and any of
its direct or indirect Subsidiaries, and (y) Suttons of London, Inc., will not
be required to be a Loan Party hereunder unless, after the HY Note Transition
Date, they remain or thereafter join as obligors under the HY Indenture.

6.14 Post-Closing Covenants. Deliver or cause to be delivered the documents and
other agreements set forth on Schedule 6.14 within the time frames specified on
such Schedule 6.14.

6.15 Use of Proceeds. Use the proceeds of the Extensions of Credit for general
corporate purposes not in contravention of any Requirements of Law or of any
Loan Document.

SECTION 7 NEGATIVE COVENANTS

Holdings and the Borrowers hereby jointly and severally agree that, until all
Commitments have been terminated and the principal of and interest on each Loan,
and all fees and all other expenses or amounts payable under any Loan Document,
shall have been paid in full and all Letters of Credit have been canceled or
have expired and all amounts drawn thereunder have been reimbursed in full, each
of Holdings and each Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, as applicable:

7.1 Financial Condition Covenants.

(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of
Holdings ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending    Consolidated Fixed
Charge Coverage Ratio

December 31, 2013 – June 29, 2014

   1.250 to 1.00

June 30, 2014 – March 29, 2015

   1.300 to 1.00

March 30, 2015 – September 29, 2015

   1.350 to 1.00

September 30, 2015 – June 29, 2016

   1.400 to 1.00

June 30, 2016 – March 29, 2017

   1.450 to 1.00

March 30, 2017 and thereafter

   1.500 to 1.00

; and provided that for purposes of this Section 7.1(a), the covenant set forth
above shall be determined on a Pro Forma Basis.

 

- 82 -



--------------------------------------------------------------------------------

(b) Consolidated Secured Leverage Ratio. Permit the Consolidated Secured
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of Holdings ending with any fiscal quarter set forth below to exceed
the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

  

Consolidated Secured
Leverage Ratio

December 31, 2013 – June 29, 2014

   2.000 to 1.00

June 30, 2014 – March 29, 2015

   1.750 to 1.00

March 30, 2015 – December 30, 2015

   1.625 to 1.00

December 31, 2015 and thereafter

   1.500 to 1.00

; and provided that for purposes of this Section 7.1(b), the covenant set forth
above shall be determined on a Pro Forma Basis.

Notwithstanding the consolidation of any Consolidated SPE with the Group
Members, for purposes of calculating each of the financial covenants set forth
in this Section 7.1 the effects of any Consolidated SPE Financing shall be
excluded from such calculations.

7.2 Indebtedness. Incur any Indebtedness, except:

(a) Indebtedness of any Loan Party or Non-Loan Party Borrower pursuant to any
Loan Document;

(b) intercompany Indebtedness permitted pursuant to Section 7.8(f) hereof;

(c) Guarantee Obligations incurred in the ordinary course of business by any
Loan Party of obligations of any other Loan Party;

(d) Indebtedness outstanding on the Closing Date and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
shortening the maturity thereof or increasing the principal amount thereof);

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) (and any refinancings, refundings,
renewals or extensions thereof (without shortening the maturity thereof or
increasing the principal amount thereof) in an aggregate principal amount not to
exceed $50,000,000 at any one time outstanding;

(f) Indebtedness of the Borrowers or any of their respective Subsidiaries in
respect of Swap Agreements permitted by Section 7.12;

(g) Acquired Indebtedness of any Loan Party incurred in connection with
Permitted Acquisitions (and any refinancings, refundings, renewals or extensions
thereof (without shortening the maturity thereof or increasing the principal
amount thereof)); provided that (i) there is no Default or Event of Default in
existence or that would be continuing after the incurrence of such Acquired
Indebtedness, (ii) the Borrowers would be in Pro Forma Compliance after the
incurrence of such Acquired Indebtedness and (iii) in the case of an Acquired
Indebtedness in excess of $25,000,000, the Borrowers have provided to the
Administrative Agent a Pro Forma Compliance Certificate;

 

- 83 -



--------------------------------------------------------------------------------

(h) Guarantee Obligations, with respect to Acquired Indebtedness incurred by any
Non-Loan Party, and Indebtedness (including Guarantee Obligations), in respect
of deferred purchase price for any Permitted Acquisitions of Non-Loan Parties,
in an aggregate amount not to exceed $125,000,000 at any one time outstanding;
provided that (i) any such Indebtedness (including any underlying Acquired
Indebtedness) may not be secured by any assets of any Loan Party other than by a
pledge made by a Loan Party of the Capital Stock of any such Non-Loan Party,
(ii) there is no Default or Event of Default in existence or that would be
continuing after the incurrence of any such Indebtedness, (iii) the Borrowers
would be in Pro Forma Compliance after the incurrence of any such Indebtedness,
and (iv) in the case of Indebtedness in excess of $25,000,000, the Borrowers
have provided to the Administrative Agent a Pro Forma Compliance Certificate;

(i) Indebtedness of Non-Loan Parties that does not result in any Indebtedness of
any Loan Party and is not recourse to any Loan Party (except to the extent
otherwise expressly permitted by this Section 7.2); provided that (i) there is
no Default or Event of Default in existence or that would be continuing after
the incurrence of such Indebtedness, (ii) the Borrowers would be in Pro Forma
Compliance after the incurrence of such Indebtedness, and (iii) in the case of
Indebtedness in excess of $25,000,000, the Borrowers have provided to the
Administrative Agent a Pro Forma Compliance Certificate;

(j) Indebtedness under the Existing Convertible Notes outstanding on the Closing
Date, as reduced by any payments made or amounts converted thereunder, and any
Indebtedness incurred in exchange for, or the net cash proceeds of which are or
will be used to redeem, repay, defease, refund or otherwise retire, Indebtedness
previously incurred pursuant to this clause (j), that does not shorten the
maturity or weighted average maturity thereof or increase the principal balance
thereof (except for an amount equal to accrued and unpaid interest, premium (if
any), and fees, costs and expenses incurred in connection therewith);

(k) Indebtedness under (i) the HY Notes outstanding on the Closing Date, and
(ii) new HY Notes in an aggregate principal amount not to exceed $750,000,000,
provided that (x) the maturity date of such new HY Notes shall be not earlier
than October 25, 2019, and (y) the HY Notes outstanding on the Closing Date
shall be redeemed, repaid, defeased, refunded or otherwise retired out of the
proceeds of such new HY Notes; any Indebtedness incurred in exchange for, or the
net cash proceeds of which are or will be used to redeem, repay, defease, refund
or otherwise retire, Indebtedness previously incurred pursuant to this clause
(k), that does not shorten the maturity or weighted average maturity thereof or
increase the principal balance thereof (except for an amount equal to accrued
and unpaid interest, premium (if any), and fees, costs and expenses incurred in
connection therewith);

(l) CLP Financing Indebtedness in an aggregate principal amount, at any one time
outstanding, not to exceed $250,000,000, with a $15,000,000 sublimit for CLP
Warehouse Financing that is recourse to any Loan Party;

(m) Indebtedness that may be deemed to exist solely pursuant to Standard
Securitization Undertakings;

(n) additional unsecured Indebtedness of the Loan Parties; provided that,
(i) the Loan Parties have provided drafts of the documents evidencing such
Indebtedness to the Administrative Agent not less than three (3) Business Days
prior to execution (and shall promptly provide copies of such documents to the
Administrative Agent after execution); (ii) such Indebtedness contains no
financial maintenance covenant that is in addition to or more restrictive than
the covenants

 

- 84 -



--------------------------------------------------------------------------------

contained in Section 7.1 of this Agreement; (iii) the Indebtedness is issued
pursuant to an indenture or agreement which either (A) does not contain any
negative covenants or events of default (or comparable provisions) that are in
addition to or more restrictive than the negative covenants and events of
default contained in this Agreement (any such additional or more restrictive
covenant, event of default or comparable provision, an “Additional
Restriction”), or (B) does not contain Additional Restrictions which are, in the
aggregate, materially more restrictive than the negative covenants and Events of
Default in this Agreement, and the Loan Parties have provided a written
certification to the Administrative Agent certifying thereto (it being
acknowledged and agreed that the HY Indenture and the indentures for the
Existing Convertible Notes would meet this standard); (iv) there is no Default
or Event of Default in existence or that would be continuing after the
incurrence of such Indebtedness; (v) the Borrowers would be in Pro Forma
Compliance after the incurrence of such Indebtedness; (vi) in the case of
Indebtedness in excess of $25,000,000, the Borrowers have provided to the
Administrative Agent a Pro Forma Compliance Certificate; and (vii) such
Indebtedness shall not have any scheduled maturity, unconditional put or similar
right, until a date which is at least six (6) months after the Termination Date;

(o) Indebtedness constituting (i) Cash Management Obligations and
(ii) obligations to banks which are not Lenders, or Affiliates of Lenders,
arising from treasury, depository or cash management services (including the
provision of commercial credit cards, purchase cards and merchant card services
or any automated clearing house transfers of funds; and

(p) other Indebtedness in an aggregate outstanding principal amount not to
exceed $50,000,000.

7.3 Liens. Incur any Lien upon any of its property, whether now owned or
hereafter acquired, except any of the following (each a “Permitted Lien”):

(a) Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member, in conformity with
GAAP;

(b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings, provided that adequate reserves with
respect thereto are maintained on the books of the applicable Group Member, in
conformity with GAAP;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits (including rental deposit deeds relating to real property leases to
which any UK Loan Party is a party) to secure the performance of bids, trade
contracts (other than for borrowed money), leases (other than Capital Lease
Obligations), statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of any Group Member;

 

- 85 -



--------------------------------------------------------------------------------

(f) Liens in existence on the date hereof listed on Schedule 7.3(f), including,
without limitation, Liens securing Indebtedness permitted by Section 7.2(d) (and
replacement Liens covering the same property, granted in connection with a
refinancing of such Indebtedness permitted under Section 7.2(d)); provided that,
(i) no such Lien is spread to cover any additional property after the Closing
Date and (ii) the principal amount of Indebtedness or other obligations secured
thereby is not increased;

(g) Liens securing Indebtedness of any Borrower or any of its Subsidiaries
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets or to refinance Indebtedness incurred for such purpose; provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets or such refinancing, (ii) such Liens
do not at any time encumber any property other than the property financed by
such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

(h) Liens created pursuant to the Security Documents;

(i) Liens on CLP Assets securing CLP Financing Indebtedness permitted hereunder;

(j) Liens securing Acquired Indebtedness permitted under Section 7.2(g) (and
replacement Liens covering the same property subject to such Liens at the time
of the relevant Permitted Acquisition, granted in connection with a refinancing
permitted under Section 7.2(g)), provided that no such Lien is spread to cover
any additional property;

(k) Liens on property of Non-Loan Parties;

(l) rights of set off and other Liens relating to treasury, depository or cash
management services (including the provision of employee credit cards and
corporate charge cards) or any automated clearing house transfers of funds
incurred in the ordinary course of business; and

(m) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Holdings or any of its Subsidiaries with any bank, in each
case in the ordinary course of business in favor of the bank with which such
accounts are maintained, securing solely the customary amounts owing to such
bank with respect to treasury, depository or cash management services (including
the provision of commercial credit cards, purchase cards and merchant card
services) or any automated clearing house transfers of funds; and

(n) other Liens not described above, to extent they are either (i) on assets
which are not Collateral, or (ii) involuntary Liens which are not prior to the
Liens described in (h) above, and provided that the aggregate principal amount
of Indebtedness secured thereby shall not exceed $15,000,000.

7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Loan Party (other than Holdings) may transfer assets to or merge,
consolidate or amalgamate with or into any other Loan Party (other than
Holdings), provided that (i) if such merger or consolidation involves any
Borrower, such Borrower, shall be the continuing or surviving entity and (ii) in
the case of any transfer by, or merger, consolidation or amalgamation of, a Loan
Party, the transferee or the continuing or surviving entity, as applicable,
shall be a Loan Party;

 

- 86 -



--------------------------------------------------------------------------------

(b) Holdings may form a Subsidiary and merge with such Subsidiary (with Holdings
as the surviving corporation) solely for the purpose of effecting a change to
the legal name of Holdings; provided, that Holdings shall give Administrative
Agent not less than six (6) Business Days prior written notice of such merger
and shall on the date of such merger file amendments to UCC financing statements
reflecting such name change;

(c) Any Group Member may Dispose of any or all of its assets pursuant to a
Disposition permitted by Section 7.5;

(d) any Investment of any Borrower or its Subsidiaries expressly permitted by
Section 7.8 may be structured as a merger, consolidation or amalgamation
(provided that if a Borrower is party to such merger, consolidation or
amalgamation, a Borrower shall be the continuing or surviving entity, and if any
Loan Party is party to such merger, consolidation or amalgamation, then a Loan
Party shall be the continuing or surviving entity);

(e) Non-Loan Parties other than Non-Loan Party Borrowers may liquidate, wind up,
or dissolve or dispose of all their assets;

(f) any Subsidiary that is not (i) a Material Subsidiary, (ii) a Loan Party or
(iii) a Non-Loan Party Borrower, may liquidate, wind-up or dissolve.

Notwithstanding anything to the contrary in this Section 7.4, no Loan Party or
Non-Loan Party Borrower may merge, consolidate or amalgamate with or dissolve
into, any SPE.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary of Holdings, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Section 7.4(a), (b), (d), (e) or (f));

(d) the sale or issuance of the Capital Stock of any Subsidiary to any Group
Member, provided, that such Capital Stock shall be pledged as collateral for the
Obligations to the extent required by Section 6.9;

(e) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents;

(f) the non-exclusive licensing of patents, trademarks, copyrights, and other
Intellectual Property rights in the ordinary course of business, and the
abandonment of patents, trademarks, copyrights, and other Intellectual Property
rights that the holder thereof determines, in its reasonable business judgment
is no longer material to its business;

 

- 87 -



--------------------------------------------------------------------------------

(g) the sale, transfer or other disposition of CLP Assets consisting of overdue
and delinquent accounts pursuant to CLP Assets Disposition Agreements in the
ordinary course of business consistent with past practice;

(h) the sale, issuance, transfer or other disposition of the Capital Stock of,
or of any assets of any Non-Loan Party;

(i) (i) the issuance of Capital Stock by an SPE in connection with any
Non-Recourse CLP Financing and (ii) the sale, transfer or other disposition of
CLP Assets as set forth in the definition of the term “Non-Recourse CLP
Financing” to an SPE or, in the case of sales, transfers or other dispositions
by an SPE, to any other Person in connection with Non-Recourse CLP Financing;
and

(j) the Disposition of other property of a Loan Party (other than the Capital
Stock of any Borrower or Non-Loan Party Borrower) having a fair market value not
to exceed $15,000,000 in the aggregate for any Fiscal Year.

7.6 Restricted Payments. Declare or pay any dividend or distribution (other than
dividends or distributions payable solely in common stock or common equity of
the Person making such dividend or distribution) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Group Member, whether now or hereafter outstanding, , or
make any other distribution in respect of any Capital Stock of any Group Member,
whether now or hereafter outstanding, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that:

(a) any Group Member other than Holdings may make Restricted Payments to the
holders of such Group Member’s Capital Stock, ratably, to the holders of such
Capital Stock;

(b) so long as no Default or Event of Default shall have occurred and be
continuing, DFG may pay dividends to Holdings to permit Holdings to, and
Holdings may, purchase Holdings’ common stock, stock equivalents or common stock
options from present or former officers or employees of any Group Member upon
the death, disability or termination of employment of such officer or employee;
provided that the aggregate amount of payments by DFG to Holdings under this
clause (b) after the Closing Date (net of any proceeds received by Holdings and
contributed to DFG after the Closing Date in connection with resales of any
common stock or common stock options so purchased) shall not exceed $15,000,000
in any Fiscal Year or $40,000,000 in aggregate from and after the Closing Date
(provided any such payment amounts for any Fiscal Year that are not used in the
Fiscal Year for which they are permitted may be carried over to the next
succeeding Fiscal Year only (with such amounts being deemed used first in such
succeeding Fiscal Year); and provided, further, that notwithstanding the
limitations contained herein, Holdings may redeem and repurchase additional
stock, stock equivalents and stock options in any Fiscal Year which are owned by
any individual or such individual’s estate or family trusts for an aggregate
amount not to exceed key man life insurance proceeds received by Holdings in
such Fiscal Year under key man life insurance policies covering such
individual);

(c) DFG may pay dividends to Holdings to permit Holdings to (i) pay corporate
overhead expenses incurred in the ordinary course of business not to exceed
$10,000,000 in any Fiscal Year and (ii) pay any Taxes that are due and payable
by Holdings and its Subsidiaries, as part of a consolidated group;

 

- 88 -



--------------------------------------------------------------------------------

(d) so long as (i) immediately after giving effect to such transactions pursuant
to this clause (d) no Default or Event of Default shall have occurred and be
continuing, (ii) the Borrowers shall be in Pro Forma Compliance, and (iii) in
the case of any single dividend or distribution in excess of $25,000,000 (in the
aggregate for all holders of Capital Stock receiving such dividend or
distribution), the Borrowers have provided to the Administrative Agent a Pro
Forma Compliance Certificate: DFG may pay dividends or distributions to permit
Holdings to, and Holdings may, (x) pay dividends or distributions on or acquire,
purchase, redeem or retire any shares of its Capital Stock, whether now or
hereafter outstanding, or (y) repurchase, redeem, defease or otherwise retire
any Indebtedness of Holdings permitted hereunder (and pay premiums, if any, in
connection with, and fees and expenses of Holdings arising from, such
repurchase, redemption, defeasance or other retirement), in each case in one
transaction or a series of transactions; and

(e) to the extent permitted by applicable law, DFG may pay dividends to Holdings
to permit Holdings to pay that portion of interest on any Indebtedness of
Holdings permitted hereunder that is required to be paid in cash; and

(f) the purchase, redemption, defeasance, retirement or other acquisition of
Capital Stock of Holdings from, or payments on account of Capital Stock to, the
counterparty to any Swap Agreement permitted under Section 7.12(b) hereof, in
connection with the performance of the terms of such Swap Agreement.

Any dividends paid by DFG to Holdings under clause (b), (c), (d) or (e) above
may only be paid at such times and in such amounts as shall be necessary to
permit Holdings to make the payments referred to in such clause at or about such
time.

7.7 Consolidated Capital Expenditures. Make or commit to make any Capital
Expenditure, except in the ordinary course of business and to the extent, after
any such Capital Expenditure, that Consolidated Capital Expenditures during
Fiscal Year 2014 do not exceed $128.8 million and during any subsequent Fiscal
Year do not exceeding 35% of Consolidated EBITDA plus the Currency Adjustment
Reserve for the immediately preceding Fiscal Year (determined on a Pro Forma
Basis as if any Material Acquisitions and Material Dispositions that occurred
following the end of such immediately preceding Fiscal Year had occurred at the
beginning of such immediately preceding Fiscal Year); provided that (a) up to
50% of any such amount that is not expended in the Fiscal Year for which it is
permitted may be carried over for Capital Expenditure in the next succeeding
Fiscal Year only and (b) Capital Expenditures made pursuant to this Section 7.7
during any Fiscal Year shall be deemed made, first, in respect of amounts
carried over from the prior Fiscal Year pursuant to clause (a) above and,
second, in respect of amounts permitted for such Fiscal Year as provided above;
and provided, further, that prior to the delivery of the annual audited
financial statements for the immediately preceding Fiscal Year pursuant to
Section 6.1(a), Consolidated Capital Expenditures during any Fiscal Year shall
not exceed a dollar amount equal to 35% of the maximum limitation on
Consolidated Capital Expenditures that was applicable during such immediately
preceding Fiscal Year.

7.8 Investments. Make any advance, loan, extension of credit or capital
contribution to, incur any Guarantee Obligations with respect to Indebtedness
of, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or all or
substantially all of the assets of, or make any other investment in, any other
Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

 

- 89 -



--------------------------------------------------------------------------------

(b) Investments in cash and Cash Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances by any Group Member to its employees in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $7,500,000 at any one
time outstanding;

(e) Investments by any Borrower or any other Loan Party in assets useful in the
business of such Borrower or Loan Party by such Borrower or Loan Party financed
with any insurance or condemnation proceeds;

(f) intercompany Investments by any (i) Loan Party in any other Loan Party,
(ii) Non-Loan Party in any Group Member, and (iii) Loan Party in any Non-Loan
Party; provided that the aggregate amount of such Investments by Loan Parties in
Non-Loan Parties (net of any intercompany loans, dividends and distributions or
returns of capital received by the Loan Parties from such Non-Loan Parties and
excluding such Investments to the extent funded with the proceeds of unsecured
debt or equity issuance otherwise permitted under this Agreement, but including
all Loans to Non-Loan Party Borrowers) shall not exceed $75,000,000 in any
Fiscal Year; provided that any such intercompany Investment in the form of a
loan or advance owed to a (A) Loan Party shall be evidenced by the Intercompany
Note and pledged by such Loan Party as Collateral pursuant to the Security
Documents) and (B) Non-Loan Party by a Loan Party shall be subordinated in
accordance with the terms of the Intercompany Note;

(g) Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;

(h) Investments received in settlement of amounts due to any Borrower or any of
its Subsidiaries effected in the ordinary course of business or owing to such
Borrower or any of its Subsidiaries as a result of bankruptcy or insolvency
proceedings involving an account debtor or upon the foreclosure or enforcement
of any Lien in favor of such Borrower or its Subsidiaries;

(i) Investments made to effect Acquisitions by any Group Member that meet the
following criteria (each a “Permitted Acquisition”): (1) (i) each such
Acquisition is of a Person or ongoing business engaged in a business permitted
pursuant to Section 7.16, (ii) such Acquisition is approved by the board of
directors and shareholders or other equityholders of the Person whose stock or
assets are being acquired, (iii) the Borrowers would be in Pro Forma Compliance
after the completion of such Acquisition and (iv) in the case of an Acquisition
for aggregate consideration in excess of $25,000,000, the Borrowers have
provided to the Administrative Agent a Pro Forma Compliance Certificate, and
(2) the aggregate amount of Acquisition Expenditures with respect to any single
Acquisition or series of related Acquisitions consummated by the Borrowers or
any of their respective Subsidiaries shall not exceed $450,000,000 in the
aggregate;

(j) loans and advances made by the Borrowers and their respective Subsidiaries
in connection with the origination and/or holding of CLP Assets;

(k) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrowers or any of their respective Subsidiaries in an
aggregate outstanding amount (as reduced by any dividends, distributions or
returns of capital on any equity Investment or repayment of any Investments in
the form of loans or advances) not to exceed $40,000,000 at any time;

 

- 90 -



--------------------------------------------------------------------------------

(l) (i) Residual Interests in any SPE, in each case, acquired upon the
effectiveness of a Non-Recourse CLP Financing (and any increases in the
aggregate amount thereof resulting solely from (A) subsequent sales to such SPE
of CLP Assets pursuant to the terms of such Non-Recourse CLP Financing and
(B) Standard Securitization Undertakings), but excluding any other capital
contribution, loan or advance to, or any other Investment in, any SPE,
(ii) Guarantee Obligations with respect to obligations of any SPE that may be
deemed to exist solely pursuant to Standard Securitization Undertakings and
(iii) Investments by an SPE in any other Person in connection with a
Non-Recourse CLP Financing, including investments of funds held in accounts
required by the arrangements governing such Non-Recourse CLP Financing or any
related Non-Recourse CLP Financing Indebtedness;

(m) Swap Agreements permitted under Section 7.12 hereof; and

(n) the purchase, redemption or other acquisition of Capital Stock of Holdings
from the counterparty to any Swap Agreement permitted under Section 7.12(b)
hereof, in connection with the performance of the terms of such Swap Agreement.

Notwithstanding anything in this Section 7.8 to the contrary, the aggregate
amount of Investments made by Holdings and its Subsidiaries in Subsidiaries
(other than SPEs) that are not Wholly-Owned Subsidiaries of Holdings and that
have not complied with the provisions of clauses (a) through (c) of Section 6.9
(any such Subsidiary, a “Restricted Investment Non-Wholly Owned Subsidiary”)
shall not exceed $25,000,000 at any one time outstanding. For purposes of the
foregoing, (i) any Investment made by any Restricted Investment Non-Wholly Owned
Subsidiary in its Subsidiaries shall be disregarded and (ii) any Investment by
any Person existing at the time such Person becomes a Subsidiary shall be deemed
to have been made by such Person immediately after such Person became a
Subsidiary.

7.9 Indenture Obligors. Allow any entity that is an obligor under the HY
Indenture to cease to be a Loan Party hereunder.

7.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than Holdings, any Borrower or any Wholly Owned Subsidiary Guarantor)
unless such transaction is (a) otherwise permitted under this Agreement, (b) in
the ordinary course of business of the relevant Group Member, and (c) upon fair
and reasonable terms no less favorable to the relevant Group Member than it
would obtain in a comparable arm’s length transaction with a Person that is not
an Affiliate.

7.11 Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction
unless, after giving effect thereto, the aggregate outstanding amount of
Attributable Debt in respect of all Sale Leaseback Transactions does not exceed
$30,000,000.

7.12 Swap Agreements. Enter into any Swap Agreement, except for Swap Agreements
(a) which, at the time entered into, were entered into (i) to hedge or mitigate
risks (including, without limitation, exposure to currency risk and commodity
risk) to which any Borrower or any Subsidiary has actual exposure (other than
those in respect of Capital Stock), or (ii) in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Borrower or any Subsidiary, or (b) which, at the
time entered into, were entered into to mitigate the potential effects of
dilution in connection with the issuance by Holdings of convertible or
exchangeable Indebtedness permitted under Section 7.2(n) hereof.

 

- 91 -



--------------------------------------------------------------------------------

7.13 Changes in Fiscal Periods. Permit the Fiscal Year or the fiscal year of
Holdings or any Borrower to end on a day other than June 30 or change Holdings’
or any Borrower’s method of determining fiscal quarters, without the prior
written consent of the Administrative Agent (such consent not be unreasonably
withheld, delayed or conditioned)

7.14 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired or to secure its obligations under the
Loan Documents to which it is a party other than (a) this Agreement and the
other Loan Documents, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (c) customary restrictions on the assignment of leases, licenses and
other agreements entered into in the ordinary course of business,
(d) restrictions imposed by law, (e) in the case of any Subsidiary that is not a
Wholly-Owned Subsidiary of Holdings, restrictions imposed by its organizational
documents or any related joint venture or similar agreement, provided that such
restrictions apply only to such Subsidiary, (f) restrictions imposed by the
Non-Recourse CLP Financing Indebtedness or any Standard Securitization
Restrictions, in each case in connection with a Non-Recourse CLP Financing,
provided such restrictions apply only to the SPEs and CLP Assets owned by the
SPEs, (g) restrictions imposed under the HY Indenture on the date hereof or
comparable provisions in any other indenture or agreement which terms are not
materially more restrictive in the aggregate; (h) any agreement or other
instrument of a Person acquired by, or merged, consolidated or amalgamated with
or into, any Group Member in existence at the time of such acquisition, merger,
consolidation or amalgamation, or assumed in connection with the acquisition of
assets from such Person (but, in each case, not created in contemplation
thereof), which encumbrance or restriction is not applicable to (x) in the case
of an acquisition of assets from such Person, or in the case of a merger,
consolidation or amalgamation, any property or assets other than those acquired
from such Person, and (y) in the case of the acquisition of such other Person,
any Person other than such Person and its Subsidiaries so acquired; and (i) any
restrictions with respect to the Capital Stock or assets of a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of such Capital Stock or assets of such Subsidiary which Disposition
is otherwise permitted under this Agreement.

7.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of any Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or repay or prepay any Indebtedness
owed to or by, such Borrower or any other Subsidiary of such Borrower, (b) make
loans or advances to, or other Investments in, such Borrower or any other
Subsidiary of such Borrower or (c) transfer any of its assets to such Borrower
or any other Subsidiary of such Borrower, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or assets of such
Subsidiary, (iii) customary restrictions on the assignment of leases and
licenses entered into in the ordinary course of business, (iv) restrictions of
the nature referred to in clause (c) above under agreements governing purchase
money liens or Capital Lease Obligations otherwise permitted hereby which
restrictions are only effective against the assets financed thereby,
(v) restrictions imposed by law, (vi) restrictions imposed under the HY
Indenture on the date hereof or comparable provisions in any other indenture or
agreement on terms not materially more restrictive in the aggregate, (vi) in the
case of any Subsidiary that is not a Wholly-Owned Subsidiary of Holdings,
restrictions imposed by its organizational documents or any related joint
venture or similar agreement, provided that such restrictions apply only to such
Subsidiary, (vii) restrictions imposed by the Non-Recourse CLP Financing
Indebtedness or any Standard Securitization Restrictions, in each case in
connection with a Non-Recourse CLP Financing, provided such restrictions apply
only to the SPEs and CLP Assets owned

 

- 92 -



--------------------------------------------------------------------------------

by the SPEs; and (viii) any agreement or other instrument of a Person acquired
by any Group Member which agreement or other instrument was in existence at the
time of such acquisition (but, in each case, not created in contemplation
thereof), which encumbrance or restriction is not applicable to any Person other
than such acquired Person.

7.16 Lines of Business. In the case of the Loan Parties, enter into any material
line of business other than those businesses in which the Loan Parties are
engaged on the Closing Date or that are reasonably similar or related thereto
(including on the basis that they have a similar customer base and including,
without limitation, secured or unsecured financing, other businesses that are
financial in nature, gold and jewelry purchasing and selling, pawn businesses,
card products, electronic payment products and rent-to-own) or a reasonable
extension of any of the foregoing.

7.17 Amendments to Certain Agreements.

(a) Terminate or agree to any amendment, supplement, or other modification of
(pursuant to a waiver or otherwise), or waive any of its rights under, any
organizational documents of any of the Group Members, if such termination,
amendment, supplement or other modification or waiver, in light of the then
existing circumstances at the time made, taken as a whole, would reasonably be
expected to be materially adverse to the Group Members, taken as a whole, or the
Administrative Agent, any Lender or any other Secured Party.

(b) Agree to any amendment, supplement or other modification of (pursuant to a
waiver or otherwise), or waive any of its rights under, any Existing Convertible
Note document or the HY Indenture, in each case to the extent such amendment,
supplement or other modification would result in the notes or other Indebtedness
issued pursuant thereto failing to qualify as unsecured Indebtedness.

(c) Fail to terminate the Existing Wells Swap, and the obligations thereunder,
on or before the HY Note Transition Date.

SECTION 8 EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) any Borrower or Non-Loan Party Borrower shall fail to pay any principal of
any Loan or Reimbursement Obligation when due in accordance with the terms
hereof; or any Borrower shall fail to pay any interest on any Loan or
Reimbursement Obligation, or any other amount payable hereunder or under any
other Loan Document, within five (5) days after any such interest or other
amount becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Group Member
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made (or if any representation or warranty is expressly stated to have been made
as of a specific date, inaccurate in any material respect as of such specific
date); or

(c) any Group Member shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 6.4(a) (with respect to
Holdings and the Borrowers only), Section 6.7(a) or Section 7 of this Agreement
or Section 5.8(c) of the US Guarantee and Collateral Agreement; or

 

- 93 -



--------------------------------------------------------------------------------

(d) any Group Member shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days thereafter after knowledge by
Holdings or any Borrower, or written notice thereof from the Administrative
Agent; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to (x) cause, or to permit the holder or beneficiary of
such Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Indebtedness
to become due prior to its stated maturity or (in the case of any such
Indebtedness constituting a Guarantee Obligation) to become payable or (y) to
cause, with the giving of notice if required, any Group Member to purchase or
redeem or make an offer to purchase or redeem such Indebtedness prior to its
stated maturity; provided, that a default, event or condition described in
clause (i), (ii) or (iii) of this paragraph (e) shall not at any time constitute
an Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
the outstanding principal amount of which exceeds in the aggregate $25,000,000;
or

(f) (i) except as permitted under Section 7.4(e), any Group Member shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian,
conservator, liquidator, administrative receiver, assignee, sequestrator,
monitor or other similar official for it or for all or any substantial part of
its assets, or any Group Member shall make a general assignment for the benefit
of its creditors; or (ii) except as permitted under Section 7.4(e), any Group
Member shall convene a meeting of its shareholders, directors or officers for
the purposes of considering any resolution for, to petition for or to file
documents with a court or registrar for its winding-up, administration or
dissolution; or (iii) there shall be commenced against any Group Member any
case, proceeding or other action of a nature referred to in clause (i) above
that (A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iv) there shall be commenced against any Group Member any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (v) any Group Member shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), (iii) or (iv) above; (v) any
Group Member shall generally not, or shall be unable to (or deemed to be unable
for the purpose of any applicable laws), or shall admit in

 

- 94 -



--------------------------------------------------------------------------------

writing its insolvency or inability to, pay its debts as they become due; or
(vi) any step is taken by any Group Member with a view to a moratorium or a
composition or similar arrangement with any of the creditors of any Group Member
or any such moratorium, composition or similar arrangement is declared or
instituted in respect of any Group Member’s indebtedness; provided that, the
provisions of the preceding clauses (i) through (vi) shall be deemed not to
apply to any Group Member that is not a Loan Party, Non-Loan Party Borrower or
Material Subsidiary so long as the aggregate fair market value (as determined by
the Board of Directors or chief financial officer of Holdings in good faith) of
the assets (excluding any portion thereof representing goodwill or other assets
which would be classified as intangible assets in accordance with GAAP) of all
such Subsidiaries which have been subject to any event or occurrence described
in any such clause from and after the Closing Date, determined in each case at
the time of such event or occurrence, does not exceed $25,000,000; or

(g) (A) (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan or any Lien in favor
of the PBGC or a Plan shall arise on the assets of any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Administrative Agent, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) any Commonly Controlled Entity
shall, or in the reasonable opinion of the Administrative Agent is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan; and in each case in clauses
(i) through (vi) above, such event or condition, together with all other such
events or conditions, if any, could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; or (B) (i) any Person
shall fail to comply with and perform in all material respects any of its
obligations under and in respect of any Canadian Pension Plan (to the extent any
may exist), including under any funding agreements and any applicable
Requirements of Law (including any fiduciary, funding, investment and
administration obligations), (ii) any Person shall fail to pay or remit any
employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of any Canadian Pension Plan in accordance with
the terms thereof, any funding agreements and any Requirements of Law or
(iii) there exists a solvency deficiency or going-concern unfunded liability
with respect to any Canadian Pension Plan; and in each case in clauses
(i) through (iii) above, such event or condition, together with all other such
events or conditions, if any, could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$25,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof (or the date that payment thereof is due pursuant to the terms
thereof, if later); or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert or any Group Member repudiates or rescinds a Loan Document or evidences
an intention to repudiate or rescind a Loan Document, or any Lien created by any
of the Security Documents shall cease to be enforceable and of the same effect
and priority purported to be created thereby; or

 

- 95 -



--------------------------------------------------------------------------------

(j) except in accordance with Section 11.14 hereof, any guarantee contained in
Section 2 of the US Guarantee and Collateral Agreement, in the UK Security
Agreements or in the Canadian Guarantee Agreement shall cease, for any reason,
to be in full force and effect or any Loan Party or any Affiliate of any Loan
Party shall so assert; or

(k) a Change of Control shall occur; or

(l) Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to maintenance of its existence, ownership of the Capital Stock
of DFG, and incurrence of Indebtedness permitted to be incurred by it under this
Agreement or (iii) own, lease, manage or otherwise operate any properties or
assets, other than the ownership of shares of Capital Stock of DFG and cash and
cash equivalents received by Holdings pursuant to transactions not otherwise
prohibited by this Agreement and held pending the application thereof in
accordance with the terms of this Agreement; or

(m) (i) any Governmental Approvals of any Group Member shall have been revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term; (ii) any Governmental Authority has entered
into a consent order, formal agreement, stipulated agreement, or other
settlement document with any Group Member imposing a civil money penalty, fine,
restitution payments, or other remedial action; that, in either the case of
clause (i) or (ii), has had or could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

then, and in any such event, (a) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to Holdings or any
Borrower or Non-Loan Party Borrower, the Commitments shall immediately terminate
automatically and the Loans (with accrued interest thereon) and all other
Obligations owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) shall automatically immediately become due and payable, and (b) if
such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrowers declare the Commitments
to be terminated forthwith, whereupon the Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrowers, declare the Loans (with accrued interest
thereon) and all other Obligations owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the Borrowers shall at
such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the aggregate then undrawn and unexpired amount of such
Letters of Credit. Amounts held in such cash collateral account shall be applied
by the Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrowers hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon and all
amounts

 

- 96 -



--------------------------------------------------------------------------------

drawn thereunder have been reimbursed in full and all other Obligations of the
Borrowers hereunder and under the other Loan Documents shall have been paid in
full, the balance, if any, in such cash collateral account shall be returned to
the Borrowers (or such other Person as may be lawfully entitled thereto). Except
as expressly provided above in this Section, presentment, demand, protest and
all other notices of any kind are hereby expressly waived by the Borrower.

SECTION 9 THE AGENTS

9.1 Appointment.

(a) Each Lender hereby irrevocably designates and appoints the Administrative
Agent as the agent of such Lender under this Agreement and the other Loan
Documents, and each such Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. In addition, each of the Lenders
irrevocably appoints the Security Trustee to act as trustee pursuant to the
terms of the UK Security Trust Agreement. Each Lender, whether originally party
to this Agreement or that becomes party to this Agreement pursuant to an
Assignment and Assumption or otherwise, hereby irrevocably and unconditionally
confirms, acknowledges, agrees, represents and warrants that it is bound by, and
will comply with, the provisions of the UK Security Trust Agreement as a Secured
Party, and that each such provision of the UK Security Trust Agreement shall be
binding on such Lender notwithstanding that such Lender has not executed the UK
Security Trust Agreement and/or any Secured Party Accession Undertaking. In
addition, if the Security Trustee so requests, the Administrative Agent shall
execute on behalf of each Lender, the UK Security Trust Agreement and/or a
Secured Party Accession Undertaking, and each Lender hereby irrevocably and
unconditionally authorizes and instructs the Administrative Agent to do the same
whenever called upon to do so. Any such execution by the Administrative Agent
shall take effect with respect to a Lender on and from such date such Lender
becomes a Lender under this Agreement.

(b) Notwithstanding any provision to the contrary elsewhere in this Agreement,
the Administrative Agent shall not have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Each Lender agrees that it
shall not take or institute any actions or proceedings, judicial or otherwise,
for any right or remedy against any Borrower or any other Loan Party under any
of the Loan Documents (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any Borrower
or any other Loan Party, without the prior written consent of the Administrative
Agent. Any exercise of rights and remedies under the Security Documents with
respect to the Collateral shall be as directed by the Administrative Agent or
the Required Lenders.

(c) Without prejudice to the foregoing paragraph, each Lender hereby designates
and appoints the Administrative Agent as the Person holding the power of
attorney (fondé de pouvoir) of the Lenders as contemplated under Article 2692 of
the Civil Code of Quebec, to enter into, to take and to hold on their behalf,
and for their benefit, a deed of hypothec (“Deed of Hypothec”) to be executed by
any Canadian Loan Party under the laws of the Province of Quebec and creating a
Lien on such Canadian Loan Party and such Canadian Loan Party’s Collateral
located in such

 

- 97 -



--------------------------------------------------------------------------------

Province and to exercise such powers and duties which are conferred upon the
Administrative Agent under such deed. Each Lender hereby additionally designates
and appoints the Administrative Agent as agent, mandatary, custodian and
depositary for and on behalf of each of them (i) to hold and to be the sole
registered holder of any bond (“Bond”) issued under the Deed of Hypothec, the
whole notwithstanding Section 32 of the Act Respecting the Special Powers of
Legal Persons (Quebec) or any other applicable law, and (ii) to enter into, to
take and to hold on their behalf, and for their benefit, a Bond Pledge Agreement
(“Bond Pledge Agreement”) to be executed by such Canadian Loan Party under the
laws of the Province of Quebec and creating a Lien on the Bond as security for
the payment and performance of the applicable Obligations. In this respect,
(a) the Administrative Agent, as agent, mandatary, custodian and depositary of
the Lenders, shall keep a record indicating the names and addresses of, and the
pro rata portion of the Obligations secured by such Bond Pledge Agreement, owing
to the Persons for and on behalf of whom the Bond is so held from time to time,
and (b) each Lender will be entitled to the benefits of any Collateral of such
Canadian Loan Party charged under the Deed of Hypothec and the Bond Pledge
Agreement and will participate in the proceeds of realization of any such
Collateral, the whole in accordance with the terms hereof. The Administrative
Agent, in such aforesaid capacities shall (x) have the sole and exclusive right
and authority to exercise, except as may be otherwise specifically restricted by
the terms hereof, all rights and remedies given to the Administrative Agent with
respect to the Collateral under the Deed of Hypothec and Bond Pledge Agreement,
applicable law or otherwise, and (y) benefit from and be subject to all
provisions hereof with respect to the Administrative Agent mutatis mutandis,
including, without limitation, all such provisions with respect to the liability
or responsibility to and indemnification by the Lenders. Any Person who becomes
a Lender shall be deemed to have consented to and confirmed the Administrative
Agent as the Person holding the power of attorney (fondé de pouvoir) and as the
agent, mandatory, custodian and depositary as aforesaid and to have ratified, as
of the date it becomes a Lender, all actions taken by the Administrative Agent
in such capacities. The Administrative Agent shall be entitled to delegate from
time to time any of its powers or duties under the Deed of Hypothec and the Bond
Pledge Agreement to any Person and on such terms and conditions as the
Administrative Agent may determine from time to time.

(d) The provisions of Section 9 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Bank, and neither any Borrower nor any other
Group Member shall have rights as a third party beneficiary of any of such
provisions nor shall any such provisions constitute a defense available to any
Borrower nor any other Group Member. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall have any
duties or responsibilities to any Lender or any other Person, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

- 98 -



--------------------------------------------------------------------------------

9.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable, provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law;

(c) shall not have any liability to any Group Member, Lender or any other Person
for indirect, special, incidental, consequential or punitive damages arising out
of, in connection with, or as a result of, this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof; and

(d) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Administrative Agent shall not be
liable for the failure to disclose, any information relating to any Group Member
or any of its Affiliates that is communicated to or obtained by any Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.1) or (ii) in the absence of its own
gross negligence or willful misconduct.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition

 

- 99 -



--------------------------------------------------------------------------------

hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. Without limiting the generality of the foregoing, it is
expressly acknowledged and agreed that any determination by the Administrative
Agent as to the US Borrowing Base or the Global Borrowing Base shall be based,
without independent investigation of the legal or factual contents thereof, upon
the most recent Borrowing Base Report provided by the Borrowers to the
Administrative Agent pursuant to Section 6.2(e) or such more recent Borrowing
Base Report provided to the Administrative Agent. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of Lenders as shall be provided for
herein or in the other Loan Documents), and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6 Non-Reliance on the Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Group Members and
their affiliates and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation

 

- 100 -



--------------------------------------------------------------------------------

as it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Group Members and
their Affiliates. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
the Administrative Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Group Member or any Affiliate of a Group Member that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.

9.7 Indemnification. Each of the Lenders agrees to indemnify the Administrative
Agent in its capacity as such, and the Administrative Agent’s officers,
directors, employees, affiliates, agents, advisors, representatives and
controlling persons (each, an “Agent’s Indemnitee”) (to the extent not
reimbursed by the Borrowers or any other Loan Party and without limiting the
obligation of the Borrowers or any other Loan Party to do so), according to its
Percentage in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full, in
accordance with its Percentage immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against the Administrative Agent or any Agent’s
Indemnitee in any way relating to or arising out of, the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided that no Lender shall be liable to
the Administrative Agent or Agent’s Indemnitee for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
primarily from such Person’s gross negligence or willful misconduct. The
agreements in this Section 9.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

9.8 Resignation of Administrative Agent and Issuing Banks.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrowers. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrowers,
to appoint a successor, which shall be a bank with an office in New York, New
York, or an Affiliate of any such bank with an office in New York, New York. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the retiring Administrative Agent shall notify the Borrowers and the Lenders
that no qualifying Person has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Secured Parties under any of the Loan Documents, the retiring Administrative
Agent may continue to hold such collateral security until such time as a
successor Administrative Agent is appointed and such collateral security is
assigned to such successor Administrative Agent) and (2) all payments,
communications and determinations provided to be made by, to or through such
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this

 

- 101 -



--------------------------------------------------------------------------------

paragraph (provided that the retiring Administrative Agent may, in its sole
discretion, elect to continue to provide all or a portion of such services it
previously provided until such time as a successor Administrative Agent is
appointed). Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of Section 9 and Section 11.5 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as the
Administrative Agent.

(b) In addition to the above, any Issuing Bank may resign at any time by giving
thirty (30) days’ prior notice to the Administrative Agent, the Lenders and the
Borrowers. After the resignation of an Issuing Bank hereunder, the retiring
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letter of Credit or
to extend, renew or increase any existing Letter of Credit.

9.9 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Documentation Agent, the Syndication Agent or the Lead Arrangers listed
on the cover page hereof shall have any powers, duties, responsibilities or
obligations under this Agreement or any of the other Loan Documents, except in
its capacity, as applicable, as Administrative Agent, as Security Trustee, or as
a Lender hereunder.

9.10 Syndicated Loan Scheme.

(a) Each UK Treaty Lender:

(i) irrevocably appoints the Administrative Agent to act as syndicate manager
under, and authorizes the Administrative Agent to operate, and take any action
necessary or desirable under, the SL Scheme in connection with the Commitments;

(ii) shall co-operate with the Administrative Agent in completing any procedural
formalities necessary under the SL Scheme, and shall promptly supply to the
Administrative Agent such information and documentation as the Administrative
Agent may request in connection with the operation of the SL Scheme;

(iii) without limiting the liability of any UK Borrower or Non-Loan Party
Borrower that is a UK Subsidiary under this Agreement, shall, within five
(5) Business Days of demand, indemnify the Administrative Agent for any
liability or loss incurred by the Administrative Agent as a result of the
Administrative Agent acting as syndicate manager under the SL Scheme in
connection with the UK Treaty Lender’s participation in any Loan (except to the
extent that the liability or loss arises directly from the Administrative
Agent’s gross negligence or willful misconduct); and

 

- 102 -



--------------------------------------------------------------------------------

(iv) shall, within five (5) Business Days of demand, indemnify each UK Borrower
or Non-Loan Party Borrower that is a UK Subsidiary for any Tax which such
Borrower or Non-Loan Party Borrower that is a UK Subsidiary becomes liable to
pay in respect of any payments made to such UK Treaty Lender arising as a result
of any incorrect information supplied by such UK Treaty Lender under paragraph
(ii) above which results in a formal direction issued by HMRC under the SL
Scheme being withdrawn.

(b) Each UK Borrower and Non-Loan Party Borrower that is a UK Subsidiary agrees
and acknowledges that it is fully aware of its contingent obligations under the
SL Scheme and shall:

(i) promptly supply to the Administrative Agent such information as the
Administrative Agent may request in connection with the operation of the SL
Scheme; and

(ii) act in accordance with any formal direction issued by HMRC under the SL
Scheme.

(c) The Administrative Agent agrees to provide, as soon as reasonably
practicable, a copy of any provisional authority issued to it under the SL
Scheme in connection with any Loan to those UK Borrowers or Non-Loan Party
Borrowers that are UK Subsidiaries specified in such formal direction.

(d) Each of the parties hereto agrees and acknowledges that the Administrative
Agent:

(i) is entitled to rely completely upon information provided to it in connection
with paragraphs (a) or (b) above;

(ii) is not obliged to undertake any inquiry into the accuracy of such
information, nor into the status of the UK Treaty Lender or, as the case may be,
any Borrower providing such information; and

(iii) shall have no liability to any Person for the accuracy of any information
it submits in connection with paragraph (a)(i) above.

9.11 HMRC DTTP Scheme.

(a) If a UK Treaty Lender which becomes a party on the date of this Agreement
holds a passport under the DTTP Scheme, and that UK Treaty Lender would like
that scheme to apply to this Agreement, it must provide, within 5 days of the
date of this Agreement, written notification in accordance with Section 11.2 to
each UK Borrower which includes (i) an indication to the effect that such UK
Treaty Lender would like that scheme to apply to this Agreement (for the benefit
of the Administrative Agent and without liability to any UK Borrower) and
(ii) its scheme reference number.

(b) Where a Lender makes an indication referred to in paragraph (a) above:

(i) each UK Borrower must file a duly completed form DTTP2 in respect of that
Lender with HMRC within 30 days of the date of this Agreement and must promptly
provide the Lender with a copy of that filing; and

 

- 103 -



--------------------------------------------------------------------------------

(ii) each Additional Borrower that is a UK Subsidiary and Non-Loan Party
Borrower that is a UK Subsidiary must file a duly completed form DTTP2 in
respect of that Lender with HMRC within 30 days of becoming an Additional
Borrower that is a UK Subsidiary or Non-Loan Party Borrower that is a UK
Subsidiary and must promptly provide the Lender with a copy of that filing.

(c) If a new Lender that is a UK Treaty Lender becomes a party after the date of
this Agreement holds a passport under the DTTP Scheme, and that new Lender would
like that scheme to apply to this Agreement, it must provide, within 5 days of
the date it becomes a party to this Agreement (the “Transfer Date”), written
notification in accordance with Section 11.2 to each UK Borrower and Non-Loan
Party Borrower that is a UK Subsidiary which includes (i) an indication to the
effect that such UK Treaty Lender would like that scheme to apply to this
Agreement (for the benefit of the Administrative Agent and without liability to
any UK Borrower and Non-Loan Party Borrower that is a UK Subsidiary) and
(ii) its scheme reference number.

(d) Where a new Lender makes an indication referred to in paragraph (c) above:

(i) each UK Borrower and Non-Loan Party Lender that is a UK Subsidiary at the
Transfer Date must file a duly completed form DTTP2 in respect of that new
Lender with HMRC within 30 days of the Transfer Date and must promptly provide
the Lender with a copy of that filing; and

(ii) each Additional Borrower or Non-Loan Party Borrower that, in either case,
is a UK Subsidiary and becomes an Additional Borrower or Non-Loan Party Borrower
after the relevant Transfer Date, must file a duly completed form DTTP2 in
respect of that Lender with HMRC within 30 days of becoming an Additional
Borrower or Non-Loan Party Borrower, as applicable, and must promptly provide
the Lender with a copy of that filing.

(e) If a UK Treaty Lender which becomes a party on the date of this Agreement
obtains a passport under the DTTP Scheme after the date of this Agreement or a
new Lender obtains a passport under the DTTP scheme after it has become a party
to this Agreement, and that UK Treaty Lender, or as the case may be, the new
Lender would like that scheme to apply to this Agreement, it must provide
written notification in accordance with Section 11.2 to each UK Borrower which
includes (i) an indication to the effect that such UK Treaty Lender would like
that scheme to apply to this Agreement (for the benefit of the Administrative
Agent and without liability to any UK Borrower) and (ii) its scheme reference
number.

(f) Where a Lender makes an indication referred to in paragraph (e) above:

(i) each UK Borrower must, file a duly completed form DTTP2 in respect of that
Lender with HMRC within 30 days of receipt of the indication referred to in
paragraph (e) above and must promptly provide the Lender with a copy of that
filing; and

(ii) each Additional Borrower that becomes an Additional Borrower after the
indication referred to in paragraph (e) above and that is a UK Subsidiary or a
Non-Loan Party Borrower that is a UK Subsidiary must file a duly completed form
DTTP2 in respect of that Lender with HMRC within 30 days of becoming an
Additional Borrower that is a UK Subsidiary or Non-Loan Party Borrower that is a
UK Subsidiary and must promptly provide the Lender with a copy of that filing.

 

- 104 -



--------------------------------------------------------------------------------

SECTION 10 ADDITIONAL LOAN PARTIES AND OBLIGATIONS

10.1 Additional Borrowers. At any time after the Closing Date, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, a Group Member may elect to be added as an Additional Borrower
hereunder upon delivery to the Administrative Agent of a Notice of Additional
Borrower as follows:

(a) any Loan Party that is both a direct or indirect Wholly Owned Subsidiary and
a US Subsidiary of DFG may elect to be added as a “US Borrower” hereunder and
under the Loan Documents;

(b) any Loan Party that is both a direct or indirect Wholly Owned Subsidiary and
a Canadian Subsidiary or UK Subsidiary of DFG may elect to be added as a “Non-US
Borrower” hereunder and under the Loan Documents; and

(c) Upon prior written approval of the Administrative Agent, in its sole
discretion, any Loan Party may request that any Non-Loan Party that is a Foreign
Subsidiary be added as a Non-Loan Party Borrower hereunder; provided that
(i) such Non-Loan Party Borrower delivers (A) a Non-Loan Party Borrower Note
substantially in the form of Exhibit C-5, (B) a legal opinion of the legal
advisors to the Administrative Agent or such Non-Loan Party Borrower in the
jurisdiction in which the Non-Loan Party Borrower is incorporated and (C) a
joinder and any other documentation reasonably requested by the Administrative
Agent with respect to such Non-Loan Party Borrower and (ii) such Non-Loan Party
Borrower will remain a Non-Loan Party (and will be subject to all provisions set
forth herein with respect to Non-Loan Parties). For the avoidance of doubt, any
Borrowings made by any Non-Loan Party Borrower are to be treated as Investments
subject to the limitations set forth in Section 7.8(f)(iii).

(d) Such Additional Borrower shall deliver the documents required by Sections
6.9(d), (e) and (f), as applicable, with respect thereto.

10.2 Additional Guarantors. At any time after the Closing Date, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, a Group Member may elect to be added as an additional guarantor
hereunder upon delivery to the Administrative Agent of a Notice of Additional
Guarantor as follows:

(a) The Borrowers and such additional Guarantor shall provide written notice to
the Administrative Agent of their intention to add any Non-Loan Party as an
additional Guarantor at least sixty (60) days prior to the date of the proposed
addition.

(b) Approval of the Administrative Agent shall be required to approve any such
addition if the Non-Loan Party that is proposed to be a Guarantor is organized
or existing in a jurisdiction outside of the United States, Canada or the United
Kingdom.

(c) The Borrowers and such additional Guarantor shall deliver the documents
required by Sections 6.9(d), (e) and (f), as applicable, with respect to each
such additional Guarantor.

(d) Any Guarantor that is added pursuant to this Section 10.2 shall be required
to remain a Guarantor hereunder and under the Loan Documents for a period of at
least two (2) fiscal quarters.

 

- 105 -



--------------------------------------------------------------------------------

SECTION 11 MISCELLANEOUS

11.1 Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.1. Subject to Sections 11.1(b), (c) and (d), the
Required Lenders and each Group Member party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Group Member party to the relevant Loan Document may, from time to
time, (i) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Group Members hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall: (A) forgive the principal amount or
extend the final scheduled date of termination date of any Loan, reduce the
stated rate of any interest or fee payable hereunder (except (x) in connection
with the waiver of applicability of any post-default increase in interest rates
(which waiver shall be effective with the consent of the Required Lenders) and
(y) that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (A)) or extend the scheduled date
of any payment thereof, or increase the amount or extend the expiration date of
any Commitment, or permit Interest Periods with a duration longer than six
(6) months, in each case without the written consent of each Lender directly
affected thereby; (B) eliminate or reduce the voting rights of any Lender under
this Section 11.1 without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, alter the pro rata
sharing of payments required hereunder, consent to the assignment or transfer by
any Borrower or Non-Loan Party Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral, release all or substantially all of the value of the
respective guarantees of the Obligations by the Guarantors or amend the
definition of “Borrowing Base” or of any component thereof, in each case without
the written consent of all Lenders; (D) amend, modify or waive any provision of
Section 9 without the written consent of the Administrative Agent; (E) amend,
modify or waive any provision of Section 2.3 or 2.4 without the written consent
of the Swingline Lender; (F) amend, modify or waive any provision of Section 3
without the written consent of the Issuing Bank; or (G) amend any provision
hereof that requires the consent or approval of all Lenders without the consent
of all Lenders. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing during the period
such waiver is effective; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

(b) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers solely, (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
and with the Extensions of Credit and the accrued interest and fees in respect
thereof, (ii) to allow any such additional credit facilities constituting term
loans to receive prepayments

 

- 106 -



--------------------------------------------------------------------------------

with priority to the Extensions of Credit, (iii) to allow any such credit
facilities constituting revolving loans or commitments to share ratably with the
Extensions of Credit in the application of prepayments and (iv) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders.

(c) In addition, notwithstanding the foregoing, the Administrative Agent and/or
(as the case may be) the Security Trustee shall be authorized to enter into such
modifications to the Security Documents and such additional Security Documents
as may be reasonably advisable or necessary to further effectuate or carry out
the purposes of Section 6.9, Section 6.11, Section 10 or Section 11.14 or any
other Security Documents, without further vote or consent from the Lenders or
the Required Lenders.

11.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three (3) Business Days after being deposited
in the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of Holdings, the Borrowers and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Holdings:   

Dollar Financial Group

1436 Lancaster Avenue

Suite 300

Berwyn, PA 19312

Attention: Chief Financial Officer

Facsimile: (610) 644 4842

Telephone: (610) 640-5937

   with a copy to:   

DFC Global Corp.

1436 Lancaster Avenue

Suite 300

Berwyn, PA 19312

Attention: General Counsel

Facsimile: (610) 296-7844

Telephone: (610) 296-3400

Borrowers   

c/o Dollar Financial Group, Inc.

1436 Lancaster Avenue

Suite 300

Berwyn, PA 19312

Attention: Chief Financial Officer

Facsimile: (610) 644 4842

Telephone: (610) 640-5937

   with a copy to:   

c/o Dollar Financial Group, Inc.

1436 Lancaster Avenue

Suite 300

  

Berwyn, PA 19312

Attention: General Counsel

Facsimile: (610) 296-7844

Telephone: (610) 296-3400

 

- 107 -



--------------------------------------------------------------------------------

Administrative Agent (or any sub-agent appointed pursuant to Section 9.2)
(excluding Notices of Borrowing and Notices of Conversion/Continuation)   

Deutsche Bank AG NY Branch

60 Wall Street

2nd Floor

New York, NY 10005

Attention: Mr. Mark Kellam II

Facsimile: (904) 746-4860

Email : mark.kellam@db.com

Administrative Agent (Notices of Borrowing and Notices of
Conversion/Continuation only):   

Deutsche Bank AG NY Branch

60 Wall Street

2nd Floor

New York, NY 10005

Borrowing Notifications

Attention: Loan Ops

Facsimile: (904) 746-4860

Email : Agency.Transactions@db.com

; provided that any notice, request or demand to or upon the Administrative
Agent or the Lenders shall not be effective until received. In no event shall a
voice mail message be effective as a notice, communication or confirmation
hereunder. All telephonic notices to the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent and each Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent or any Borrower otherwise
prescribes, (a) notices and other communications sent to an email address shall
be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return email or other written acknowledgment), provided that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient, and
(b) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its email
address as described in the foregoing clause (a) of notification that such
notice or communication is available and identifying the website address
therefor.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

- 108 -



--------------------------------------------------------------------------------

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

11.5 Payment of Expenses and Taxes. Each Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out of pocket costs and expenses
incurred in connection with the development, preparation, delivery and execution
of, and any amendment, supplement or modification to, this Agreement and the
other Loan Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel to the Administrative Agent (provided that absent a conflict of
interest the Administrative Agent shall use reasonable efforts to use a single
legal counsel (and any necessary special or local counsel)) and filing and
recording fees and expenses, with statements with respect to the foregoing to be
submitted to the Borrowers prior to the Closing Date (in the case of amounts to
be paid on the Closing Date) and from time to time thereafter on a quarterly
basis or such other periodic basis as the Administrative Agent shall deem
appropriate, (b) to pay or reimburse each Lender and the Administrative Agent
for all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes excluding net income taxes and
franchise taxes (imposed in lieu of net income taxes) which do not constitute
Taxes or Other Taxes, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, affiliates, agents, advisors,
representatives and controlling Persons (each, an “Indemnitee”) harmless from
and against any and all other claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to or arising out of or in connection
with the execution, delivery, enforcement, performance and administration of
this Agreement, the other Loan Documents and any such other documents
(regardless of whether any Indemnitee is a party hereto and regardless of
whether any such matter is initiated by a third party, any Borrower, any other
Loan Party or any other Person), including any of the foregoing relating to the
use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any of the Properties and the reasonable fees and expenses of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Borrowers
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
primarily from the gross negligence or willful misconduct of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
each of Holdings and each Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights of contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might

 

- 109 -



--------------------------------------------------------------------------------

have by statute or otherwise against any Indemnitee. All amounts due under this
Section 11.5 shall be payable not later than 10 days after written demand
therefor. Statements payable by the Borrowers pursuant to this Section 11.5
shall be submitted to the Borrowers at the address of the Borrowers set forth in
Section 11.2. The agreements in this Section 11.5 shall survive repayment of the
Loans and all other amounts payable hereunder.

11.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of the Issuing Bank that issues any
Letter of Credit), except that neither Holdings nor any Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by
Holdings or any Borrower without such consent shall be null and void).

(b)

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Eligible Assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it and the Note or
Notes (if any) held by it) with notice to the Borrowers and with the prior
written consent (such consent not to be unreasonably withheld or delayed and
such consent to be deemed provided if no objection of Borrowers is received by
the Administrative Agent within ten (10) Business Days of the request for such
consent) of:

(A) the Borrowers, the Swingline Lender and the Issuing Bank; provided that no
consent of the Borrowers shall be required for an assignment (x) to a Lender, an
affiliate of a Lender, or an Approved Fund (as defined below) or (y) if a
Default or an Event of Default has occurred and is continuing, to any other
Person; and

(B) the Administrative Agent; and

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans, the amount of the Commitments or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $1,000,000 (or, solely in
the case of any Commitments or Loans, $500,000) (provided that simultaneous
assignments to or by two or more Approved Funds shall be aggregated for purposes
of determining such amount;

(B) the parties to each assignment shall (1) if previously agreed with the
Administrative Agent, electronically execute and deliver to the Administrative
Agent an Assignment and Assumption via an electronic settlement system
acceptable to the Administrative Agent or (2) manually execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent and provided that only one such
fee shall be payable in connection with simultaneous assignments to or by two or
more Approved Funds), payable by the assigning or assignee Lender as they shall
mutually agree;

 

- 110 -



--------------------------------------------------------------------------------

(C) the Assignee, if it shall become a Secured Party (under and defined in the
UK Security Trust Agreement), shall execute and deliver (or the Administrative
Agent shall execute and deliver on behalf of such Assignee) to the Security
Trustee under the UK Security Trust Agreement, a Secured Party Accession
Undertaking;

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire; and

(E) if, pursuant to this Section 11.6, a Lender assigns any of its rights or
obligations with respect to this Agreement or any other Loan Document to a UK
Borrower or a Non-Loan Party Borrower that is a UK Subsidiary to an Assignee,
and as a result of circumstances existing at the date of assignment such UK
Borrower or a Non-Loan Party Borrower that is a UK Subsidiary would be obliged
to pay to such Assignee an amount under Section 2.15 or Section 2.16, such
Assignee shall not be entitled to receive any greater payment under Section 2.15
or Section 2.16 than the Lender would have been entitled to receive if no such
assignment had occurred, provided that (for the avoidance of doubt) a
replacement of any Lender pursuant to Section 2.19 shall not be treated for the
purpose of this provision as an assignment pursuant to this Section 11.6.

For the purposes of this Section 11.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Subject to acceptance and recording thereof pursuant to
Section 11.6(b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 11.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.6(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the Group
Members, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Group Members, the Administrative Agent, the Issuing Bank
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder),
together with (x) any

 

- 111 -



--------------------------------------------------------------------------------

processing and recordation fee and (y) any written consent to such assignment
required by Section 11.6(b), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(vi) Any Lender may, without the consent of any Group Member or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Group Members, the Administrative Agent, the Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 11.1 and (2) directly
affects such Participant. Subject to Section 11.6(b)(vii), the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.6(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 11.7(a)
as though it were a Lender. In the event that a Lender sells participations in
all or a portion of such Lender’s right and obligations under this Agreement,
such Lender, acting for this purpose as a non-fiduciary agent of the Borrowers,
shall maintain (or cause to be maintained) a register on which it enters the
name and address of each Participant in the Loan or Commitment held by it (and
the principal amount (and stated interest thereon) of the portion of such Loan
or Commitment that is subject to such participations) (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(vii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. Any
Participant that is a Foreign Lender shall not be entitled to the benefits of
Section 2.16 unless such Participant complies with Section 2.16(g).

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

 

- 112 -



--------------------------------------------------------------------------------

(d) Each Borrower and Non-Loan Party Borrower, upon receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender to such Borrower
or Non-Loan Party Borrower requiring Notes to facilitate transactions of the
type described in Section 11.6(b) above.

(e) Each Lender, upon execution and delivery hereof or upon succeeding to an
interest in Commitments or Loans, as the case may be, represents and warrants as
of the Closing Date or as of the effective date of the applicable Assignment and
Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments, loans or investments
such as the Commitments and Loans; and (iii) it will make or invest in its
Commitments and Loans for its own account in the ordinary course of its business
and without a view to distribution of such Commitments and Loans within the
meaning of the Securities Act or the Exchange Act, or other federal securities
laws (it being understood that, subject to the provisions of this Section 11.6,
the disposition of such Commitments and Loans or any interests therein shall at
all times remain within its exclusive control).

(f) For greater certainty, and notwithstanding any of the foregoing, no
assignment hereunder shall be or be deemed to be a discharge, rescission,
extinguishment, novation, issue, repayment, advance, disposition or substitution
of any Loan and any Loan so assumed shall continue to be the same obligation and
not a new obligation.

11.7 Adjustments; Set off.

(a) Except to the extent that this Agreement expressly provides for or permits
payments to be allocated or made to a particular Lender, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or any Group
Member, any such notice being expressly waived by Holdings and the Group Members
to the extent permitted by applicable law, upon any amount becoming due and
payable by Holdings or any Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set off and appropriate and apply against the
Obligations any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of Holdings or
such Group Member, as the case may be. Each Lender agrees promptly to notify
such Group Member and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

- 113 -



--------------------------------------------------------------------------------

11.8 Counterparts; Electronic Execution.

(a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement or any document or
instrument delivered in connection herewith by facsimile transmission or
electronic image scan transmission (e.g., PDF) shall be effective as delivery of
a manually executed counterpart of this Agreement or such other document or
instrument, as applicable. A set of the copies of this Agreement signed by all
the parties shall be lodged with DFG and the Administrative Agent.

(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

11.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 Integration. This Agreement and the other Loan Documents and any separate
letter agreements delivered prior to the Closing Date with respect to
arrangement fees payable to U.S. Bank National Association represent the entire
agreement of Holdings, the Loan Parties, any Non-Loan Party Borrowers, the
Administrative Agent and the Lenders with respect to the subject matter hereof
and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to therein.

11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

11.12 Submission To Jurisdiction; Agent for Service of Process; Waivers. Each of
Holdings, each Borrower and each Non-Loan Party Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof, to the extent such courts would have subject matter
jurisdiction with respect thereto, and agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;

 

- 114 -



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or such
Borrower or Non-Loan Party Borrower, as the case may be at its address set forth
in Section 11.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

(d) without limiting the foregoing, each of the Non-US Borrowers and Non-Loan
Party Borrowers hereby irrevocably appoints as of the Closing Date, CT
Corporation System (the “Process Agent”), with an office on the Closing Date at
111 Eighth Avenue, 13th Floor, New York, New York, 10011, United States, as its
agent to receive on its behalf and for its property, service of copies of the
summons and complaint and any other process which may be served in any legal
action or proceeding relating to this Agreement and the other Loan Documents to
which it is a party or for recognition and enforcement of any judgment in
respect thereof; such service may be made by mailing or delivering a copy of
such process to such Non-US Borrower or Non-Loan Party Borrower, as the case may
be, in care of the Process Agent at the Process Agent’s above address, and each
of the Non-US Borrowers and Non-Loan Party Borrowers hereby irrevocably
authorizes and directs the Process Agent to accept such service on its behalf;

(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

11.13 Acknowledgements. Each of Holdings and each Borrower and Non-Loan Party
Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or any Borrower or Non-Loan Party Borrower
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between Administrative Agent and Lenders, on one
hand, and Holdings, the Borrowers and Non-Loan Party Borrowers, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

(c) no joint venture or partnership is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among Holdings, the Borrowers, Non-Loan Party Borrowers and
the Lenders.

 

- 115 -



--------------------------------------------------------------------------------

11.14 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent and Security Trustee are hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 11.1) to take any
action requested by Holdings, any Borrower or any Non-Loan Party Borrower having
the effect of releasing any Collateral or guarantee obligations (i) to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with Section 11.1 or
(ii) under the circumstances described in Section 11.14(b) below.

(b) Subject to requirements of Section 6.13, at the written request of the
Borrower Representative at any time that no Default or Event of Default has
occurred and is continuing, and from time to time, the Administrative Agent and
Security Trustee shall, at the sole cost of the Borrowers, enter into such
documents and instruments as necessary to release (and release any collateral
granted by) any Additional Borrower or any Additional Guarantor that is not, at
such time, either (i) a direct or indirect Wholly Owned Subsidiary of Holdings
that is both (A) a US Subsidiary and (B) a Material Subsidiary, or (ii) a direct
or indirect Wholly Owned Subsidiary of Holdings that is both (A) a Canadian
Subsidiary and (B) a Material Subsidiary; provided, that the Administrative
Agent shall not be required to enter into such release documents if any Default
or Event of Default has occurred and is then continuing or would result
therefrom (including, without limitation, if such release would result in the
limitations set forth in Section 2.1(a) to be exceeded (giving effect to such
releases and any resulting reductions in the Global Borrowing Base and the US
Borrowing Base)).

(c) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of any Swap Agreements or Cash Management Obligations Agreements, to the extent
no default or termination event shall have occurred and be continuing
thereunder) shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.

11.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information (“Information”) provided to it
by any Group Member, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential (for a period not to extend beyond the second anniversary of the
date on which all Commitments hereunder have been terminated); provided that
nothing herein shall prevent the Administrative Agent or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any affiliate thereof, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender or
(i) in connection with the exercise of any remedy hereunder or under any other
Loan Document. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information

 

- 116 -



--------------------------------------------------------------------------------

about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the extensions of credit
hereunder.

11.16 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWERS, THE NON-LOAN PARTY
BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

11.17 USA Patriot Act Notification. The following notification is provided to
the Borrower pursuant to Section 326 of the Patriot Act:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each Person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.

What this means for a Group Member: When a Group Member opens an account, if the
Group Member is an individual, the Administrative Agent and the Lenders will ask
for the Group Member’s name, residential address, tax identification number,
date of birth, and other information that will allow the Administrative Agent
and the Lenders to identify the Group Member, and, if the Group Member is not an
individual, the Administrative Agent and the Lenders will ask for the Group
Member’s name, tax identification number, business address, and other
information that will allow the Administrative Agent and the Lenders to identify
the Group Member. The Administrative Agent and the Lenders may also ask, if the
Group Member is an individual, to see the Group Member’s driver’s license or
other identifying documents, and, if the Group Member is not an individual, to
see the Group Member’s legal organizational documents or other identifying
documents.

11.18 Maximum Amount.

(a) It is the intention of the Borrowers, any Non-Loan Party Borrowers and the
Lenders to conform strictly to the usury and similar laws relating to interest
from time to time in force, and all agreements between the Borrowers, any
Non-Loan Party Borrowers and the Lenders, whether now existing or hereafter
arising and whether oral or written, are hereby expressly limited so that in no
contingency or event whatsoever, whether by acceleration of maturity hereof or
otherwise, shall the amount paid or agreed to be paid in the aggregate to the
Lenders as interest (whether or not designated as interest, and including any
amount otherwise designated but deemed to constitute interest by a court of
competent jurisdiction) hereunder or under the other Loan Documents or in any
other agreement given to secure the Indebtedness evidenced hereby or other
Obligations, or in any other document evidencing, securing or pertaining to the
Indebtedness evidenced hereby, exceed the maximum amount permissible under
applicable usury or such other laws (the “Maximum Amount”). If under any
circumstances whatsoever fulfillment of any provision hereof, or any of the
other Loan Documents, at the time performance of such provision shall be due,
shall involve exceeding the Maximum Amount, then, ipso facto, the obligation to
be fulfilled shall be reduced to the Maximum Amount. For the purposes of
calculating the actual amount of interest paid and/or payable hereunder in
respect of laws pertaining to usury or such other laws, all sums paid or agreed
to be paid to the holder hereof

 

- 117 -



--------------------------------------------------------------------------------

for the use, forbearance or detention of any Indebtedness evidenced hereby,
outstanding from time to time shall, to the extent permitted by Applicable Law,
be amortized, pro-rated, allocated and spread from the date of disbursement of
the proceeds of the Loans until payment in full of all of such Indebtedness, so
that the actual rate of interest on account of such Indebtedness is uniform
through the term hereof. The terms and provisions of this subsection shall
control and supersede every other provision of all Loan Documents between any of
the Borrowers, any Non-Loan Party Borrowers or any endorser of the Notes and the
Lenders.

(b) If under any circumstances any Lender shall ever receive an amount which
would exceed the Maximum Amount, such amount shall be deemed a payment in
reduction of the principal amount of the Loans and shall be treated as a
voluntary prepayment under Section 2.7 and shall be so applied in accordance
with Section 2.14 or if such excessive interest exceeds the unpaid balance of
the Loans and any other Indebtedness of any Borrower in favor of such Lender,
the excess shall be deemed to have been a payment made by mistake and shall be
refunded to such Borrower.

(c) Without limiting the foregoing provisions of this Section 11.18, in no event
shall the aggregate “interest” (as defined in Section 347 (the “Criminal Code
Section”) of the Criminal Code (Canada)), payable to any Lender under this
Agreement or any other Loan Document exceed the effective annual rate of
interest lawfully permitted under the Criminal Code Section on the “credit
advanced” (as defined in such section) under this Agreement or any other Loan
Document. Further, if any payment, collection or demand pursuant to this
Agreement or any other Loan Document in respect of such “interest” is determined
to be contrary to the provisions of the Criminal Code Section, such payment,
collection, or demand shall be deemed to have been made by mutual mistake of the
affected Lender, and any Canadian Borrower and such “interest” shall be deemed
to have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by the Criminal Code
Section so as to result in a receipt by such Lender of interest at a rate not in
contravention of the Criminal Code Section, such adjustment to be effected, to
the extent necessary, as follows:

(i) first, by reducing the amounts or rates of interest required to be paid to
that Lender; and

(ii) second, by reducing any fees, charges, expenses and other amounts required
to be paid to the affected Lender that would constitute “interest”.

Notwithstanding the foregoing, and after giving effect to all such adjustments,
if any Lender shall have received an amount in excess of the maximum permitted
by the Criminal Code Section, then any such Canadian Borrower shall be entitled,
by notice in writing to such affected Lender, to obtain reimbursement from such
Lender in an amount equal to such excess.

11.19 Judgment Currency.

(a) Each of the Borrower’s and any Non-Loan Party Borrower’s obligations
hereunder and under the other Loan Documents to make payments in any applicable
currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the respective Lender of the full amount of the Obligation Currency expressed
to be payable to the Administrative Agent or such Lender under this Agreement or
any other Loan Documents. If, for the purpose of obtaining or enforcing judgment
against any of the

 

- 118 -



--------------------------------------------------------------------------------

Borrowers or Non-Loan Party Borrowers in any court or in any jurisdiction, it
becomes necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made at the Exchange Rate determined, in each case, as of the Business Day
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the “Judgment Currency Conversion Date”).

(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, each
Group Member party hereto covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

(c) For purposes of determining any other rate of exchange for this
Section 11.19, such amounts shall include any premium and costs payable in
connection with the purchase of the Obligation Currency.

11.20 Public/Private Information. Each Group Member party hereto hereby
acknowledges that (a) the Administrative Agent will make available to the
Lenders materials and/or information provided by or on behalf of the Group
Members hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Intralinks or another similar electronic system (the (“Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to Group
Members) (each, a “Public Lender”). Each Group Member party hereto hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” each Group Member shall be deemed to
have authorized each of the Administrative Agent and the Lenders to treat such
Borrower Materials as not material, non-public information (although it may be
sensitive and proprietary) with respect to Group Members or their respective
securities for purposes of United States Federal and state securities laws
(provided that to the extent such Borrower Materials constitute Information,
they shall be treated as set forth in Section 11.15); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor,” and (z) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.” All Public Lenders shall have been deemed to have waived the right to
receive information which is not made public by Group Members in its sole
discretion. Notwithstanding the foregoing, no Group Member shall be under any
obligation to mark any Borrower Materials “PUBLIC”.

11.21 Application of Proceeds.

(a) If an Event of Default shall have occurred and be continuing, the
Administrative Agent may apply, at such time or times as the Administrative
Agent may elect, all or any part of Proceeds of or constituting US Collateral,
whether or not held in any collateral account established by the Administrative
Agent, in payment of the Obligations in the following order:

(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Bank in its capacity
as such and the Swingline Lender in its capacity as such (ratably among the
Administrative Agent, the Issuing Bank and Swingline Lender in proportion to the
respective amounts described in this clause (i) payable to them);

 

- 119 -



--------------------------------------------------------------------------------

(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause
(ii) payable to them);

(iii) Third, to payment of that portion all other Obligations, including cash
collateral for any L/C Obligations then outstanding (ratably among the Secured
Parties in proportion to the respective amounts payable to them); and

(iv) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the applicable US Loan Parties or as otherwise
required by law.

In the event that any such Proceeds are insufficient to pay in full the items
described in clauses (i) through (iv) of this Section 11.21(a), the US Loan
Parties shall remain liable, jointly and severally, for any deficiency in
Obligations. Excluded Swap Obligations with respect to any US Loan Party shall
not be paid with amounts received from such US Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other US
Loan Parties to preserve the allocation to Obligations otherwise set forth above
in this Section.

(b) If an Event of Default shall have occurred and be continuing, the
Administrative Agent may apply, at such time or times as the Administrative
Agent may elect, all or any part of Proceeds constituting Non-US Collateral,
whether or not held in any collateral account established by the Administrative
Agent, in payment of the Non-US Obligations in the following order:

(i) First, to payment of that portion of the Non-US Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, the Issuing Bank in its
capacity as such and the Swingline Lender in its capacity as such (ratably among
the Administrative Agent, the Issuing Bank and Swingline Lender in proportion to
the respective amounts described in this clause (i) payable to them);

(ii) Second, to payment of that portion of the Non-US Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees (ratably among
the Lenders in proportion to the respective amounts described in this clause
(ii) payable to them);

(iii) Third, to payment of that portion all other Non-US Obligations, including
cash collateral for any L/C Obligations then outstanding (ratably among the
Secured Parties in proportion to the respective amounts payable to them); and

(iv) Last, the balance, if any, after all of the Non-US Obligations have been
indefeasibly paid in full, to the Non-US Borrowers or as otherwise required by
law.

 

- 120 -



--------------------------------------------------------------------------------

In the event that any such Proceeds are insufficient to pay in full the items
described in clauses (i) through (vi) of this Section 11.21(b), the Non-US Loan
Parties shall remain liable, jointly and severally, for any deficiency in Non-US
Obligations. Excluded Swap Obligations with respect to any Non-US Loan Party
shall not be paid with amounts received from such Non-US Loan Party or its
assets, but appropriate adjustments shall be made with respect to payments from
other Non-US Loan Parties to preserve the allocation to Obligations otherwise
set forth above in this Section.

(c) Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents: (i) each Non-Loan Party Borrower shall be liable only for
that portion of the Obligations evidenced by any Loan or other Extension of
Credit made to, or for the benefit of, each such Non-Loan Party Borrower,
hereunder or under any other Loan Document and any Obligations relating thereto
and such Obligations shall be guaranteed by the Non-US Obligation Guarantors;
(ii) each Non-US Borrower shall be jointly and severally liable for that portion
of the Obligations evidenced by any Loan or other Extension of Credit made to,
or for the benefit of, any Non-US Borrower or any Non-Loan Party Borrower, and
all such Obligations shall be guaranteed by the Non-US Obligation Guarantors;
and (iii) each US Borrower shall be jointly and severally liable for that
portion of the Obligations evidenced by any Loan or other Extension of Credit
made to, or for the benefit of any US Borrower, and all such Obligations shall
be guaranteed by the US Obligation Guarantors.

11.22 Anti-Money Laundering Legislation.

(a) Each Borrower acknowledges that, pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws, whether within Canada or elsewhere (collectively, including any guidelines
or orders thereunder, “AML Legislation”), the Lenders and the Administrative
Agent may be required to obtain, verify and record information regarding such
Borrower, its directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of such Borrower, and the transactions
contemplated hereby. Each Borrower shall promptly provide all such information,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender or the Administrative Agent, or any prospective assignee
or participant of a Lender or the Administrative Agent, in order to comply with
any applicable AML Legislation, whether now or hereafter in existence.

(b) If the Administrative Agent has ascertained the identity of a Borrower or
any authorized signatories of a Borrower for the purposes of applicable AML
Legislation, then the Administrative Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of applicable AML
Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of any Borrower or any authorized
signatories of such Borrower on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from such Borrower or any
such authorized signatory in doing so.

 

- 121 -



--------------------------------------------------------------------------------

[Signature pages follow]

 

- 122 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

DFC GLOBAL CORP., a Delaware corporation By:  

/s/ Randy Underwood

Name:   Randy Underwood Title:   Executive Vice President and Chief Financial
Officer DOLLAR FINANCIAL GROUP, INC., a New York corporation By:  

/s/ Randy Underwood

Name:   Randy Underwood Title:   Executive Vice President and Chief Financial
Officer NATIONAL MONEY MART COMPANY, an unlimited company organized under the
laws of the Province of Nova Scotia, Canada By:  

/s/ Eric Erickson

Name:   Eric Erickson Title:   Treasurer DOLLAR FINANCIAL U.K. LIMITED, a
limited liability company incorporated under the laws of England and Wales with
registered number 03701758 By:  

/s/ Eric Erickson

Name:   Eric Erickson Title:   Director DF EUROZONE (UK) LIMITED, a limited
liability company incorporated under the laws of England and Wales with
registered number 8440244 By:  

/s/ Eric Erickson

Name:   Eric Erickson Title:   Director

 

DFC Global Corp. Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent and as Security Trustee

By:  

/s/ Kirk L. Tashjian

  Name:   Kirk L. Tashjian   Title:   Vice President By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President

 

DFC Global Corp. Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Lender

By:  

/s/ Kirk L. Tashjian

  Name:   Kirk L. Tashjian   Title:   Vice President By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President

 

DFC Global Corp. Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL,

as a Lender

By:  

/s/ Richard Eldridge

  Name:   Richard Eldridge   Title:   Director, Corporate Finance Division

 

DFC Global Corp. Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

/s/ Alicia Borys

  Name:   Alicia Borys   Title:   Vice President

 

DFC Global Corp. Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Doreen Barr

  Name:   Doreen Barr   Title:   Authorized Signatory By:  

/s/ Alex Verdone

  Name:   Alex Verdone   Title:   Authorized Signatory

 

DFC Global Corp. Credit Agreement



--------------------------------------------------------------------------------

NOMURA INTERNATIONAL PLC,

as a Lender

By:  

/s/ Morven Jones

  Name:   Morven Jones   Title:   Managing Director

 

DFC Global Corp. Credit Agreement



--------------------------------------------------------------------------------

SOCIETE GENERALE, as a Lender By:  

/s/ Edward J. Grimm

  Name:   Edward J. Grimm   Title:   Director

 

DFC Global Corp. Credit Agreement